Exhibit 10.4

Deal Published CUSIP Number: 64788XAA9

Revolver Published CUSIP Number: 64788XAB7

Term Loan Published CUSIP NUMBER: 64788XAC5

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of October 6, 2016

by and among

PARKWAY OPERATING PARTNERSHIP LP,

as Borrower,

PARKWAY, INC.,

as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.5.,

as Lenders,

and

BANK OF AMERICA, N.A.,

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A., CITIZENS BANK, NATIONAL ASSOCIATION. and

KEYBANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers

and

WELLS FARGO SECURITIES, LLC,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I . DEFINITIONS

     1  

Section 1.1

  

Definitions.

     1  

Section 1.2

  

General; References to Eastern Time.

     33  

Section 1.3

  

Financial Attributes of Non-Wholly Owned Subsidiaries.

     34  

ARTICLE II . CREDIT FACILITY

     34  

Section 2.1

  

Revolving Loans.

     34  

Section 2.2

  

Term Loans.

     35  

Section 2.3

  

Letters of Credit.

     36  

Section 2.4

  

[Reserved].

     41  

Section 2.5

  

Rates and Payment of Interest on Loans.

     41  

Section 2.6

  

Number of Interest Periods.

     43  

Section 2.7

  

Repayment of Loans.

     43  

Section 2.8

  

Prepayments.

     43  

Section 2.9

  

Continuation.

     44  

Section 2.10

  

Conversion.

     45  

Section 2.11

  

Notes.

     45  

Section 2.12

  

Voluntary Reductions of the Revolving Commitment.

     45  

Section 2.13

  

Extension of Termination Date.

     46  

Section 2.14

  

Expiration Date of Letters of Credit Past Revolving Commitment Termination.

     47  

Section 2.15

  

Amount Limitations.

     47  

Section 2.16

  

[Reserved].

     47  

Section 2.17

  

Funds Transfer Disbursements.

     47  

ARTICLE III . PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

     47  

Section 3.1

  

Payments.

     47  

 

- i -



--------------------------------------------------------------------------------

Section 3.2

  

Pro Rata Treatment.

     48  

Section 3.3

  

Sharing of Payments, Etc.

     49  

Section 3.4

  

Several Obligations.

     49  

Section 3.5

  

Fees.

     49  

Section 3.6

  

Computations.

     51  

Section 3.7

  

Usury.

     51  

Section 3.8

  

Statements of Account.

     51  

Section 3.9

  

Defaulting Lenders.

     51  

Section 3.10

  

Taxes.

     55  

ARTICLE IV . BORROWING BASE PROPERTIES

     59  

Section 4.1

  

Eligibility of Properties.

     59  

Section 4.2

  

Frequency of Appraisals.

     61  

Section 4.3

  

Frequency of Calculations of Maximum Loan Availability Criteria.

     62  

Section 4.4

  

Approval of Major Tenant Leases; Non-Disturbance Agreement

     62  

Section 4.5

  

Tenant Leases

     63  

ARTICLE V . YIELD PROTECTION, ETC.

     64  

Section 5.1

  

Additional Costs; Capital Adequacy.

     64  

Section 5.2

  

Suspension of LIBOR Loans.

     66  

Section 5.3

  

Compensation.

     66  

Section 5.4

  

Treatment of Affected Loans.

     67  

Section 5.5

  

Affected Lenders.

     67  

Section 5.6

  

Change of Lending Office.

     68  

Section 5.7

  

Assumptions Concerning Funding of LIBOR Loans.

     68  

ARTICLE VI . CONDITIONS PRECEDENT

     68  

Section 6.1

  

Initial Conditions Precedent.

     68  

Section 6.2

  

Conditions Precedent to All Loans and Letters of Credit.

     75   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VII . REPRESENTATIONS AND WARRANTIES

     76  

Section 7.1

  

Representations and Warranties.

     76  

Section 7.2

  

Survival of Representations and Warranties, Etc.

     86  

ARTICLE VIII . AFFIRMATIVE COVENANTS

     86  

Section 8.1

  

Preservation of Existence and Similar Matters.

     86  

Section 8.2

  

Compliance with Applicable Law.

     87  

Section 8.3

  

Maintenance of Property.

     87  

Section 8.4

  

Conduct of Business.

     87  

Section 8.5

  

Insurance.

     87  

Section 8.6

  

Payment of Taxes and Claims.

     89  

Section 8.7

  

Books and Records; Inspections.

     89  

Section 8.8

  

Use of Proceeds.

     90  

Section 8.9

  

Environmental Matters.

     90  

Section 8.10

  

Further Assurances.

     91  

Section 8.11

  

Material Contracts.

     91  

Section 8.12

  

REIT Status.

     91  

Section 8.13

  

Exchange Listing.

     91  

Section 8.14

  

Guarantors.

     91  

Section 8.15

  

Liens.

     92  

Section 8.16

  

Post-Closing Covenants

     92  

ARTICLE IX . INFORMATION

     93  

Section 9.1

  

Quarterly Financial Statements.

     93  

Section 9.2

  

Year-End Statements.

     93  

Section 9.3

   Compliance Certificate; Statement of Funds from Operations; Report of
Acquired Properties; Maximum Loan Availability Certificate.      95  

Section 9.4

  

Other Information.

     95  

Section 9.5

  

Electronic Delivery of Certain Information.

     98  

 

- iii -



--------------------------------------------------------------------------------

Section 9.6

  

Public/Private Information.

     99  

Section 9.7

  

USA Patriot Act Notice; Compliance.

     100  

ARTICLE X . NEGATIVE COVENANTS

     100  

Section 10.1

  

Financial Covenants.

     100  

Section 10.2

  

Liens; Negative Pledge.

     103  

Section 10.3

  

Restrictions on Intercompany Transfers.

     104  

Section 10.4

  

Merger, Consolidation, Sales of Assets and Other Arrangements.

     105  

Section 10.5

  

Plans.

     106  

Section 10.6

  

Fiscal Year.

     106  

Section 10.7

  

Modifications of Organizational Documents.

     106  

Section 10.8

  

Transactions with Affiliates.

     106  

Section 10.9

  

Environmental Matters.

     107  

Section 10.10

  

Derivatives Contracts.

     107  

ARTICLE XI . DEFAULT

     107  

Section 11.1

  

Events of Default.

     107  

Section 11.2

  

Remedies Upon Event of Default.

     111  

Section 11.3

  

Remedies Upon Default.

     112  

Section 11.4

  

Marshaling; Payments Set Aside.

     112  

Section 11.5

  

Allocation of Proceeds.

     112  

Section 11.6

  

Letter of Credit Collateral Account.

     113  

Section 11.7

  

Performance by the Administrative Agent.

     115  

Section 11.8

  

Rights Cumulative.

     115  

ARTICLE XII . THE ADMINISTRATIVE AGENT

     116  

Section 12.1

  

Appointment and Authorization.

     116  

Section 12.2

  

Rights as a Lender.

     116  

Section 12.3

  

Exculpatory Provisions.

     116  

 

- iv -



--------------------------------------------------------------------------------

Section 12.4

  

Reliance by the Administrative Agent.

     117  

Section 12.5

  

Delegation of Duties.

     117  

Section 12.6

  

Resignation of the Administrative Agent.

     118  

Section 12.7

  

Non-Reliance on the Administrative Agent and Other Lenders.

     119  

Section 12.8

  

No Other Duties, Etc.

     119  

Section 12.9

  

The Administrative Agent May File Proofs of Claim; Credit Bidding.

     119  

Section 12.10

  

Collateral Matters; Protective Advances.

     120  

Section 12.11

   Specified Derivatives Contracts and Specified Cash Management Agreements.   
  121  

ARTICLE XIII . MISCELLANEOUS

     122  

Section 13.1

  

Notices.

     122  

Section 13.2

  

Expenses.

     124  

Section 13.3

  

Setoff.

     125  

Section 13.4

  

Litigation; Jurisdiction; Other Matters; Waivers.

     126  

Section 13.5

  

Successors and Assigns.

     127  

Section 13.6

  

Amendments and Waivers.

     131  

Section 13.7

  

Nonliability of the Administrative Agent and Lenders.

     134  

Section 13.8

  

Confidentiality.

     134  

Section 13.9

  

Indemnification.

     135  

Section 13.10

  

Termination; Survival.

     138  

Section 13.11

  

Severability of Provisions.

     138  

Section 13.12

  

GOVERNING LAW.

     138  

Section 13.13

  

Counterparts.

     138  

Section 13.14

  

Obligations with Respect to Loan Parties and Subsidiaries.

     139  

Section 13.15

  

Independence of Covenants.

     139  

Section 13.16

  

Limitation of Liability.

     139  

Section 13.17

  

Entire Agreement.

     139  

 

- v -



--------------------------------------------------------------------------------

Section 13.18

  

Construction.

     139  

Section 13.19

  

Headings.

     139  

Section 13.20

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     140  

Section 13.21

  

Stamp, Intangible and Recording Taxes.

     140  

Section 13.22

  

No Advisory or Fiduciary Relationship.

     140  

Section 13.23

  

Electronic Execution of Assignments and Certain Other Documents.

     141  

 

SCHEDULE I    Commitments SCHEDULE 1.1.    List of Loan Parties SCHEDULE 4.1.   
Initial Borrowing Base Properties SCHEDULE 6.1.    Borrowing Base Property
Diligence; Additional Borrowing Base Property    Closing Deliverables SCHEDULE
7.1.(b)    Ownership Structure SCHEDULE 7.1.(f)    Properties SCHEDULE 7.1.(g)
   Existing Indebtedness and Existing Liens SCHEDULE 7.1.(h)    Material
Contracts SCHEDULE 7.1.(i)    Litigation SCHEDULE 7.1.(k)    Undisclosed
Material Liabilities SCHEDULE 7.1.(r)    Affiliate Transactions SCHEDULE
7.1.(bb)(vi)    Flood Zone Properties SCHEDULE 7.1.(bb)(viii)    Tenant Leases
SCHEDULE 7.1.(bb)(x)    Leasing Agreements SCHEDULE 7.1(.bb)(xi)    Off-Site
Parking Agreements SCHEDULE 7.1.(bb)(xii)    Management Agreements SCHEDULE
8.16.    Post-Closing Covenants

 

EXHIBIT A    Form of Assignment and Assumption EXHIBIT B    Form of Disbursement
Instruction Agreement EXHIBIT C    Form of Guaranty EXHIBIT D    Form of Notice
of Continuation EXHIBIT E    Form of Notice of Conversion EXHIBIT F    Form of
Notice of Revolving Borrowing EXHIBIT G    [Reserved] EXHIBIT H    Form of
Notice of Term Loan Borrowing EXHIBIT I    Form of Term Note EXHIBIT J    Form
of Revolving Note EXHIBIT K    [Reserved] EXHIBITS L    Forms of U.S. Tax
Compliance Certificates EXHIBIT M    Form of Compliance Certificate EXHIBIT N   
Form of Maximum Loan Availability Certificate EXHIBIT O    Form of Equity Pledge
Agreement EXHIBIT P    Form of Perfection Certificate

 

- vi -



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement” or this “Credit Agreement”) dated as of
October 6, 2016 by and among PARKWAY OPERATING PARTNERSHIP LP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
PARKWAY, INC., a corporation incorporated under the laws of the State of
Maryland (the “Parent”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under Section
13.5. (the “Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent (the
“Administrative Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication
Agent (the “Syndication Agent”), JPMORGAN CHASE BANK, N.A., CITIZENS BANK,
NATIONAL ASSOCIATION and KEYBANK NATIONAL ASSOCIATION as Co-Documentation Agents
(the “Co-Documentation Agents”).

WHEREAS, the Administrative Agent, the Issuing Banks and the Lenders desire to
make available to the Borrower a credit facility in the initial amount of
$450,000,000, which will include a $350,000,000 term loan facility and a
$100,000,000 revolving credit facility with a $15,000,000 letter of credit
subfacility, on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. Definitions

Section 1.1 Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 5.1.(b).

“Adjusted Borrowing Base NOI” means an amount equal to (a) the aggregate NOI
from Approved Leases of Borrowing Base Properties for the most recently
completed two full fiscal quarters multiplied by 2, minus (b) the Reserves for
Replacements for all such Borrowing Base Properties as of the end of such
period, minus (c) pre-paid rents and revenues, rents and revenues from leases in
default or greater than 90 days past due, leases whereby a tenant is subject to
insolvency or bankruptcy proceedings and leases within 6 months of the initial
lease maturity or earliest termination date whereby a lease extension notice has
not been provided, lease termination fees and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent. To the extent
that a Borrowing Base Property (other than the Initial Properties) has not been
owned (or otherwise eligible for inclusion as a Borrowing Base Property) for the
past full two fiscal quarters, the NOI from that Property will be annualized.

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period minus (b)
Reserves for Replacements.

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by (a) Excluded Subsidiaries or (b) Unconsolidated
Affiliates.

“Administrative Agent” means Bank of America, N.A. as contractual representative
of the Lenders under this Agreement, or any successor Administrative Agent
appointed pursuant to Section 12.6.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 5.5.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Aggregate Outstanding Balance” means, at any time, the sum of (a) the aggregate
Revolving Credit Exposure of all Lenders at such time plus (b) the aggregate
outstanding principal amount of all Term Loans at such time.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Loan Party” has the meaning given that term in Section
7.1.(bb)(viii).

“Applicable Margin” means, with respect to a particular Class and Type of Loans,
the Applicable Margins applicable from time to time shall be based on the rate
per annum set forth in the applicable column below corresponding to the Level in
the first column of the table immediately below in which the Leverage Ratio as
set forth in the Compliance Certificate most recently delivered by the Borrower
pursuant to Section 9.3. falls:

 

Level

  

Leverage Ratio

  

Applicable
Margin for
Revolving
Loans that are
Base Rate
Loans

   

Applicable
Margin for
Revolving
Loans that are
LIBOR Loans

   

Applicable
Margin for
Term Loans
that are Base
Rate Loans

   

Applicable
Margin for
Term Loans
that are
LIBOR Loans

 

1

   Less than 0.40 to 1.00      1.60 %      2.60 %      1.50 %      2.50 % 

2

   Greater than or equal to 0.40 to 1.00 but less than 0.50 to 1.00      2.10 % 
    3.10 %      2.00 %      3.00 % 

3

   Greater than or equal to 0.50 to 1.00      2.60 %      3.60 %      2.50 %   
  3.50 % 

Any adjustment to the Applicable Margins shall be effective as of the first day
of the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 9.3. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.3., the Applicable Margins shall equal the
applicable percentages corresponding to Level 3 until the earlier of (i) the
fifth Business Day after the Compliance Certificate

 

- 2 -



--------------------------------------------------------------------------------

required to be delivered pursuant to Section 9.3. is actually received by the
Administrative Agent and (ii) the first day of the calendar month immediately
following the month that the required Compliance Certificate is
delivered. Notwithstanding the foregoing, for the period from the Effective Date
through but excluding the date on which the Administrative Agent first
determines the Applicable Margins for each Class of Loans as set forth above,
the Applicable Margins shall be determined based on Level 2. Thereafter such
Applicable Margins shall be adjusted from time to time as set forth in this
definition.

(a)    The provisions of this definition shall be subject to Section 2.5.(c).

(b)    The level (each, a “Level”) of the Applicable Margin shall be the number
set forth in the first column of the table in clause (a) above.

“Appraisal” means, with respect to any Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent and the Initial Lenders as to form, substance and appraisal
date), prepared by a professional appraiser acceptable to the Administrative
Agent, having at least the minimum qualifications required under Applicable Law
governing the Administrative Agent and the Lenders, including without
limitation, FIRREA, and determining both the “as is” market value of such
Property as between a willing buyer and a willing seller and the “stabilized
value” of such Property.

“Appraised Value” means, with respect to any Property, the “as is” market value
of such Property as reflected in the most recent Appraisal of such Property as
the same may have been approved in writing by the Administrative Agent and the
Initial Lenders (such approval not to be unreasonably withheld or delayed, which
approval shall be based upon their respective internal review of such Appraisal
which is based on criteria and factors then generally used and considered by the
Administrative Agent and the Initial Lenders, in the exercise of their
respective good faith business judgment, in determining the value of similar
real estate Properties, which review shall be conducted prior to acceptance of
such Appraisal by the Administrative Agent).

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

“Approved Lease” means a Tenant Lease affecting any Borrowing Base Property that
is (a) approved or deemed approved prior to the Effective Date (provided that,
Tenant Leases existing as of the Effective Date shall be deemed to be approved)
or otherwise approved in connection with the addition of a new Borrowing Base
Property following the Effective Date, or (b) executed following the Effective
Date that is approved by the Initial Lenders (such consent not to be
unreasonably withheld or delayed) as to: (i) form and content, (ii)
creditworthiness of tenant, and (iii) economic terms, which, unless otherwise
approved by the Initial Lenders, generally shall not be materially less
favorable than pro forma lease terms set forth in the most recent Appraisal
approved by the Administrative Agent and the Initial Lenders with respect to
such Borrowing Base Property (including, but not limited to, term, net effective
rent, expense recovery and tenant improvement/concession package); provided
that, any Tenant Lease executed after the Effective Date that is not a Major
Tenant Lease, but is issued on the Borrower’s standard form of lease without
modification that is adverse to the Lenders in any material respect, shall be
deemed to be approved. An Approved Lease shall cease to be an Approved Lease if
the requirements applicable thereto pursuant to Section 4.4. or 4.5. shall in
any event fail to be satisfied. In the event an Approved Lease ceases to be an
Approved Lease, then the Adjusted Borrowing Base NOI will be re-calculated
without the income from such lease.

 

- 3 -



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Auto-Extension Letter of Credit” has the meaning given that term in
Section 2.3.(b).

“Availability” has the meaning given that term in Section 10.1.(i).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Bank of America” means Bank of America, N.A., and its successors and assigns.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.5.(c).

“Borrowing Base Property” means an Eligible Property that the Administrative
Agent and the Lenders have agreed to include in calculations of the Maximum Loan
Availability Criteria pursuant to Section 4.1; provided that, without limiting
the inclusion of City West Place Building II as a Borrowing Base Property, City
West Place Building I shall not constitute a Borrowing Base Property unless and
until such time as such Property shall be an Eligible Property and have an
Occupancy Rate of 75% or greater. A Property shall be excluded from
determinations of the Maximum Loan Availability Criteria if (a) at any time such
Property shall cease to be an Eligible Property or (b) the Administrative Agent
shall cease to hold a valid and perfected first priority Lien in such Property.

 

- 4 -



--------------------------------------------------------------------------------

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank
market. Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

“Capitalization Rate” means 8.00%.

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Revolving
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the applicable Issuing Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such applicable Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date of determination; (b) certificates of deposit with
maturities of not more than one year from the date of determination issued by a
United States federal or state chartered commercial bank of recognized standing,
or a commercial bank organized under the laws of any other country which is a
member of the Organisation for Economic Cooperation and Development, or a
political subdivision of any such country, acting through a branch or agency,
which bank has capital and unimpaired surplus in excess of $500,000,000 and
which bank or its holding company has a short-term commercial paper rating of at
least A-2 or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
of determination; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“City West Place Building I” has the meaning given that term in Schedule 4.1.

“City West Place Building II” has the meaning given that term in Schedule 4.1.

 

- 5 -



--------------------------------------------------------------------------------

“Class” means (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or a Term Loan Commitment, (b) when used
with respect to a Loan, refers to whether such Loan is a Revolving Loan or a
Term Loan and (c) when used with respect to a Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.

“Clinic” has the meaning given that term in the definition of “Transactions”.

“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document, Specified Derivatives Contract or Specified Cash
Management Agreement to which it is a party, and includes, without limitation,
all “Property,” “Leases,” “Rents” and “Collateral” under and as defined in any
Security Deed, all “Management Agreements” as defined in any Property Management
Contract Assignment, and all other property subject to a Lien created by a
Security Document.

“Commitment” means a Revolving Commitment or a Term Loan Commitment, as the
context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Construction-in-Process” means the Total Budgeted Costs of Properties under
development, acquired, or to be acquired, pursuant to purchase agreements or
being developed by third parties under a loan that the Parent or its
Subsidiaries have guaranteed or otherwise have liability. Projects will no
longer be considered under development upon the sooner of (a) achievement of 80%
occupancy or (b) 12 months after completion (other than tenant improvements on
unoccupied space). In addition, upon written notice to the Administrative Agent,
the Borrower may elect that a Property that otherwise qualifies as
Construction-in-Process shall no longer be considered to be
Construction-in-Process.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

“Cousins Houston” means that portion of the Contributed Entities owned by Clinic
prior to the consummation of the Transactions.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.

 

- 6 -



--------------------------------------------------------------------------------

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including,
with respect to a Revolving Lender, in respect of its participation in Letters
of Credit) within 2 Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any Issuing Bank in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each Lender.

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed

 

- 7 -



--------------------------------------------------------------------------------

out, the termination amount or value determined in accordance therewith, and (b)
for any date prior to the date such Derivatives Contracts have been terminated
or closed out, the then-current mark-to-market value for such Derivatives
Contracts, determined based upon one or more mid-market quotations or estimates
provided by any recognized dealer in Derivatives Contracts (which may include
the Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

“Designated Jurisdiction” means any country, region or territory to the extent
that such country or territory itself is the subject or target of any Sanction.

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to a Person for any period and without duplication:
(a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization expense; (ii) Interest Expense; (iii) income tax expense; (iv)
extraordinary or nonrecurring items, including without limitation, gains and
losses from the sale of operating Properties; and (v) equity in net income
(loss) of its Unconsolidated Affiliates; plus (b) such Person’s Ownership Share
of EBITDA of its Unconsolidated Affiliates. EBITDA shall be adjusted to remove
any impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805. For purposes of this
definition, nonrecurring items shall be deemed to include (w) gains and losses
on early extinguishment of Indebtedness, (x) non-cash severance and other
non-cash restructuring charges, (y) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP and (z) lease termination fees.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing, “Eligible Assignee” shall not include (i) the
Borrower or any of the Parent’s Affiliates or Subsidiaries, (ii) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or any of its Subsidiaries, or
(iii) a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of a natural Person).

 

- 8 -



--------------------------------------------------------------------------------

“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent and the Initial Lenders:
(a) such Property is fully developed primarily as an office Property; (b) such
Property is 100% owned in fee simple, or leased under a Ground Lease, by the
Borrower or a Guarantor; (c) regardless of whether such Property is owned by the
Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Parent, the Borrower or such Subsidiary, as applicable, and
(ii) to sell, transfer or otherwise dispose of such Property (and in each case,
such right shall not be considered impaired, restricted or otherwise affected by
the existence of certain Negative Pledges permitted under Sections 10.2.(b)(i)
and (ii)); (d) neither such Property, nor any interest of the Borrower, any
Subsidiary or any Unconsolidated Affiliate therein (and if such Property is
owned by a Subsidiary or Unconsolidated Affiliate, none of the Borrower’s direct
or indirect ownership interests in such Subsidiary or Unconsolidated Affiliate)
is subject to (i) any Lien other than Permitted Liens of the types described in
clauses (a) through (f) and (h) of the definition of “Permitted Lien” or (ii)
any Negative Pledge other than Negative Pledges permitted under Sections
10.2.(b)(i) and (ii); (e) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually or collectively which are not material to the profitable
operation of such Property; (f) if (i) such Property is leased by the Borrower
or a Guarantor pursuant to a Ground Lease, (ii) the lessor’s interest in such
Property is subject to a mortgage and (iii) such Ground Lease is subordinate to
such mortgage, then the mortgagee shall have executed a customary
non-disturbance agreement with respect to the rights of the Borrower or
Guarantor under the Ground Lease and (g) such property is located in a state of
the United States of America or the District of Columbia; provided, that as of
the Effective Date, each Property constituting a Borrowing Base Property (other
than City West Place Building II) shall have an Occupancy Rate of 75% or
greater.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, transport, treatment,
disposal or clean-up of Hazardous Materials including, without limitation, the
following: Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

- 9 -



--------------------------------------------------------------------------------

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“Equity Pledge Agreement” means the Equity Pledge Agreement executed and
delivered pursuant to Section 6.1. and substantially in the form of Exhibit O
(or a joinder thereto).

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

- 10 -



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means (a) for any Interest Period with respect to a LIBOR
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBO”) or
a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; (b) for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to LIBO, at or
about 11:00 a.m., London time determined two Business Days prior to such date
for U.S. Dollar deposits with a term of one month commencing that day; and (c)
if the LIBOR Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement; provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary
(other than Indebtedness hereunder) and (b) that is prohibited from Guarantying
the Indebtedness of any other Person pursuant to (i) any document, instrument or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with

 

- 11 -



--------------------------------------------------------------------------------

respect to an applicable interest in a Loan or Commitment pursuant to an
Applicable Law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.6.) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.10.,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10.(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Excluded TRS Subsidiary” means any Subsidiary that is a “taxable REIT
subsidiary” (within the meaning of Section 856(l) of the Internal Revenue Code)
that has assets (including any Equity Interests in any direct or indirect
Subsidiaries (including any Material Subsidiary) with a Fair Market Value of
less than $10,000,000.

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided that if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Fee Letter” means that certain fee letter dated as of April 28, 2016, by and
among the Borrower, the Joint Lead Arrangers, Bank of America and Wells Fargo.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

- 12 -



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to a Person and for a given period: (a) the
Interest Expense of such Person for such period, plus (b) the aggregate of all
regularly scheduled principal payments on Indebtedness payable by such Person
during such period (excluding balloon, bullet or similar payments of principal
due upon the stated maturity of Indebtedness), plus (c) the aggregate amount of
all Preferred Dividends paid by such Person during such period. The Parent’s
Ownership Share of the Fixed Charges of its Unconsolidated Affiliates will be
included in the calculation of “Fixed Charges”.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, with respect to any Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis, reduced
by Preferred Dividends paid during such period, but excluding (i) gains (or
losses) from the early extinguishment or restructuring of Indebtedness or the
sales of property, (ii) non-recurring impairment charges, (iii) non-cash charges
resulting from the redemption of Preferred Equity Interests and (iv) gains and
losses resulting from extraordinary or nonrecurring transactions, plus (b)
depreciation with respect to such Person’s real property assets and amortization
(other than amortization of deferred financing costs), and after adjustments for
consolidated affiliates and Unconsolidated Affiliates. Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis. For purposes of this Agreement, Funds From Operations shall be
calculated consistent with the White Paper on Funds from Operations dated April
2002 issued by National Association of Real Estate Investment Trusts, Inc. (the
“White Paper”), but without giving effect to any supplements, amendments or
other modifications promulgated after the Agreement Date; provided, however, to
the extent that the White Paper is inconsistent with the first sentence of this
definition, the first sentence of this definition shall control.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

- 13 -



--------------------------------------------------------------------------------

“Ground Lease” means a ground lease containing terms and conditions (either in
the Ground Lease or in a separate agreement executed by the owner of the
property subject to the Ground Lease) customarily required by mortgagees making
a loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease, including without limitation, the following: (a) a
remaining term (exclusive of any unexercised extension options) of 40 years or
more from the Effective Date, or in the event that such remaining term is less
than 40 years, such ground lease either (i) contains an unconditional
end-of-term purchase option in favor of the lessee for consideration that is de
minimus or (ii) provides that the lessee’s leasehold interest therein
automatically becomes a fee-owned interest at the end of the term; (b) the right
of the lessee to mortgage and encumber its interest in the leased property, and
to amend the terms of any such mortgage or encumbrance, in each case, without
the consent of the lessor; (c) the obligation of the lessor to give the holder
of any mortgage Lien on such leased property written notice of any defaults on
the part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) acceptable transferability of the
lessee’s interest under such lease, including ability to sublease; (e)
acceptable limitations on the use of the leased property; and (f) clearly
determinable rental payment terms which in no event contain profit participation
rights. Notwithstanding the foregoing, in the case of a surface parking lot or
structure ancillary to a Property subject to a ground lease, the requirements of
this definition shall not be required to be satisfied with respect to such
surface parking lot or structure if the rights associated therewith are not
material to the profitable operation of such Property.

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation) and
any Specified Cash Management Agreement.

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include the Parent, all owners of Borrowing Base Properties
and any Subsidiary of the Parent that owns, directly or indirectly, the Equity
Interests of any owner of Borrowing Base Properties and any other existing and
future Material Subsidiary (other than an Excluded Subsidiary or an Excluded TRS
Subsidiary).

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection or deposit in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 6.1. or 8.14. and substantially in
the form of Exhibit C (or a joinder thereto).

 

- 14 -



--------------------------------------------------------------------------------

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (including trade debt incurred in the ordinary course of
business) and all accrued expenses; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) accounts payable and accruals, the aggregate amount of
which is greater than 2.5% of Total Asset Value (calculated without taking into
account any accounts payable or accruals) as of any date of determination; (d)
Capitalized Lease Obligations of such Person (including obligations with respect
to Ground Leases to the extent such obligations are required to be reported as
liabilities under GAAP); (e) all reimbursement obligations (contingent or
otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (f) all
Off-Balance Sheet Obligations of such Person; (g) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (h) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (i) net obligations
under any Derivatives Contract not entered into as a hedge against interest rate
risk in respect of existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof at such time (but in no event less than zero); (j) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
non-recourse liability); (k) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation and (l) such Person’s Ownership
Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of a Person shall include Indebtedness of any other Person
to the extent such Indebtedness is recourse to such first Person. All Loans and
Letter of Credit Liabilities shall constitute Indebtedness of the
Borrower. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, the calculation of Indebtedness shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities.

 

- 15 -



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Initial Lenders” means each of Bank of America, Wells Fargo and JPMorgan.    

“Intellectual Property” has the meaning given that term in Section 7.1.(s).

“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period. The
Parent’s Ownership Share of the Interest Expense of its Unconsolidated
Affiliates will be included in the calculation of “Interest Expense”.

“Interest Period” means as to each LIBOR Loan, the period commencing on the date
such LIBOR Loan is disbursed or Converted to or Continued as a LIBOR Loan and
ending 7 days thereafter (only if such period is available to all Lenders of the
Class of the applicable LIBOR Loan) or on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower;
provided that: (i) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless,
in the case of a LIBOR Loan, such Business Day falls in another calendar month,
in which case such Interest Period shall end on the next preceding Business Day;
(ii) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (iii) no Interest Period shall extend beyond the
Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in any Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means Bank of America, Wells Fargo and JPMorgan, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.3.

 

- 16 -



--------------------------------------------------------------------------------

“Joint Lead Arrangers” means each of Wells Fargo Securities, LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and JPMorgan, and shall include each Joint
Lead Arranger’s successors and permitted assigns.

“JPMorgan” means JPMorgan Chase Bank, N.A., and its successors and assigns.

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider or Specified Cash Management Bank.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, the Specified Cash
Management Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 11.5., any other holder from time to
time of any of any Obligations and, in each case, their respective successors
and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Collateral Account” means a special deposit account
established in the Borrower’s name and with the Borrower’s tax identification
number and otherwise acceptable to the Administrative Agent, maintained by the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Banks and the Revolving Lenders, and under the sole dominion and control of the
Administrative Agent.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Revolving Lender (other than the Lender then acting as Issuing Bank) shall be
deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.3. in the related Letter of Credit, and
the Lender then acting as the Issuing Bank for any Letter of Credit shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in such Letter of Credit after giving effect to the acquisition by the
Revolving Lenders (other than the Lender then acting as the Issuing Bank in
respect of such Letter of Credit) of their participation interests under such
Section. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

- 17 -



--------------------------------------------------------------------------------

“Level” has the meaning given that term in clause (e) of the definition of the
term “Applicable Margin.”

“Leverage Ratio” means the ratio of (i) Total Indebtedness to (ii) Total Asset
Value.

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the Eurodollar Rate for such Interest
Period by (ii) a percentage equal to 1 minus the stated maximum rate (stated as
a decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America). Any change
in the maximum rate or reserves described in the preceding clause (ii) shall
result in a change in LIBOR on the date on which such change in such maximum
rate becomes effective.

“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.

“Loan” means a Revolving Loan or a Term Loan, as the context may require.

“Loan Document” means this Agreement, the Guaranty, each Note, each Letter of
Credit Document, each Security Document and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than the Fee Letter, any
Specified Derivatives Contract and any Specified Cash Management Agreement).

“Loan Party” means each of the Parent, the Borrower, each other Person who
guarantees all or a portion of the Obligations and/or who pledges any Collateral
to secure all or a portion of the Obligations. Schedule 1.1. sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.

“Major Tenant Lease” means any Tenant Lease demising 50,000 or more rentable
square feet in any Borrowing Base Property.

 

- 18 -



--------------------------------------------------------------------------------

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the Termination Date.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Parent, the Borrower and its Subsidiaries taken as a whole, (b) the
ability of (i) the Parent to perform its obligations under any Loan Document to
which it is a party, (ii) the Borrower to perform its obligations under any Loan
Document to which it is a party or (iii) any other Loan Party to perform its
respective obligations under any Loan Document to which it is a party, (c) the
validity or enforceability of any of the Loan Documents, (d) the rights and
remedies of the Lenders, the Issuing Banks and the Administrative Agent under
any of the Loan Documents, (e) the value of the Collateral taken as a whole, or
(f) the ability of the Loan Parties, taken as a whole, to effect timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

“Material Contract” means any contract or other arrangement (other than Loan
Documents, Specified Derivatives Contracts, Specified Cash Management Agreements
or any other agreement relating to Indebtedness), whether written or oral, to
which the Parent, the Borrower, any Subsidiary or any other Loan Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.

“Material Subsidiary” means any Subsidiary of the Parent having assets
(including any Equity Interests in any direct or indirect Subsidiaries
(including any Material Subsidiary) with a Fair Market Value greater than or
equal to $5,000,000.

“Maximum Loan Availability Criteria” means, on the Effective Date and all times
thereafter (i) the Aggregate Outstanding Balance shall be less than or equal to
50% of the aggregate as-is Appraised Value of all Borrowing Base Properties and
(ii) the Adjusted Borrowing Base NOI shall be in an amount sufficient to produce
(x) from the Effective Date to and including October 6, 2017, a Minimum Implied
Debt Service Coverage Ratio for the Borrowing Base Properties of not less than
1.85 to 1.00 and (y) thereafter, a Minimum Implied Debt Service Coverage Ratio
for the Borrowing Base Properties of not less than 2.00 to 1.00. With respect to
a Property owned by a Subsidiary that is not a Wholly Owned Subsidiary, only the
Parent’s Ownership Share of the Appraised Value of such Property or NOI of such
Property shall be used when determining the Maximum Loan Availability Criteria.

“Maximum Loan Availability Certificate” means a report in substantially the form
of Exhibit N, certified by any Responsible Officer of the Borrower, setting
forth in the calculations required to establish the Appraised Value for each
Borrowing Base Property, the Minimum Implied Debt Service Coverage Ratio for the
Borrowing Base Properties and the Maximum Loan Availability Criteria as of a
specified date, all in form and detail reasonably satisfactory to the
Administrative Agent.

“Merger Agreement” has the meaning given that term in the definition of
“Transactions”.

 

- 19 -



--------------------------------------------------------------------------------

“Merger Agreement Representations” means the representations and warranties made
by or on behalf of the Merger Contributors or any of their Subsidiaries or
Affiliates or, with respect to the Parent, the Borrower, the Contributed
Entities, their respective Subsidiaries or their respective businesses in the
Merger Agreement that are material to the interests of the Administrative Agent
and the Lenders, but only to the extent that any Merger Contributor or any of
their respective Affiliates or Subsidiaries have the right to terminate their
obligations under the Merger Agreement or otherwise decline to close the Merger
as a result of a breach of any such representations or any such representations
not being accurate (in each case, determined without regard to any notice
requirement).

“Minimum Implied Debt Service Ratio” means, as of any date of determination, the
ratio of (a) the Adjusted Borrowing Base NOI to (b) Total Debt Service as of
such date of determination.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) cash rents and other revenues received in the
ordinary course from such Property (including proceeds from rent loss or
business interruption insurance (but not in excess of the actual rent otherwise
payable)), minus (b) all cash expenses paid (excluding interest but including an
appropriate accrual for property taxes and property insurance) related to the
ownership, operation or maintenance of such Property, including but not limited
to property taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of the Borrower and its Subsidiaries and any property management fees),
minus (c) the greater of (i) the actual property management fee paid during such
period with respect to such Property and (ii) an imputed management fee in an
amount equal to 3.0% of the gross revenues for such Property for such period.

 

- 20 -



--------------------------------------------------------------------------------

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or release with respect to any Loan Document that (i) requires
the approval of all Lenders or all affected Lenders in accordance with the terms
of Section 13.6.(b) and (ii) has been approved by the Requisite Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning given that term in Section 2.3.(b).

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

“Note” means a Revolving Note or a Term Note, as the context may require.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) and containing the information required in
such Exhibit) to be delivered to the Administrative Agent pursuant to
Section 2.9. and appropriately completed and signed by a Responsible Officer of
the Borrower, evidencing the Borrower’s request for the Continuation of a LIBOR
Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) and containing the information required in
such Exhibit) to be delivered to the Administrative Agent pursuant to
Section 2.10. and appropriately completed and signed by a Responsible Officer of
the Borrower, evidencing the Borrower’s request for the Conversion of a Loan
from one Type to another Type.

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent) and containing the information
required in such Exhibit) to be delivered to the Administrative Agent pursuant
to Section 2.1.(b) and appropriately completed and signed by a Responsible
Officer of the Borrower, evidencing the Borrower’s request for a borrowing of
Revolving Loans.

“Notice of Term Loan Borrowing” means a notice substantially in the form of
Exhibit H (or such other form reasonably acceptable to the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent) and containing the information
required in such Exhibit) to be delivered to the Administrative Agent pursuant
to Section 2.2.(b) and appropriately completed and signed by a Responsible
Officer of the Borrower, evidencing the Borrower’s request for a borrowing of
Term Loans.

 

- 21 -



--------------------------------------------------------------------------------

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note,
and including interest and fees that accrue following the commencement of a
proceeding by or against any Loan Party under a Debtor Relief Law. For the
avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts or Specified Cash Management Agreements.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates of the Parent or
any Subsidiary and paying rent at rates not materially less than rates generally
prevailing at the time the applicable lease was entered into, pursuant to
binding leases as to which no monetary default has occurred and has continued
unremedied for 30 or more days to (b) the net rentable square footage for such
Property (in the case of clauses (a) and (b), excluding areas used as management
offices, building engineer offices or similar areas used for the administration,
management or the physical plant and mechanical facilities of such Property).

“Off-Balance Sheet Obligations” means, with respect to a Person: (a) obligations
of such Person in respect of any financing transaction or series of financing
transactions (including factoring arrangements) pursuant to which such Person or
any Subsidiary of such Person has sold, conveyed or otherwise transferred, or
granted a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose Subsidiary or Affiliate of such Person; (b) obligations of such Person
under a sale and leaseback transaction that does not create a liability on the
balance sheet of such Person; (c) obligations of such Person under any so-called
“synthetic” lease transaction; (d) obligations of such Person under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person; and (e) in the case of the Parent, liabilities and obligations of the
Parent, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Parent is required to file with the SEC.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or any direct
or indirect investor therein) and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).

 

- 22 -



--------------------------------------------------------------------------------

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Parent” has the meaning set forth in the introductory paragraph hereof.

“Parkway Houston” means that portion of the Contributed Entities owned by
Pharmacy prior to the consummation of the Transactions.

“Participant” has the meaning given that term in Section 13.5.(d).

“Participant Register” has the meaning given that term in Section 13.5.(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person, (a)
Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws), which, in each case,
are not at the time required to be paid or discharged under Section 8.6., (b)
the claims of materialmen, mechanics, carriers, warehousemen or landlords for
labor, materials, supplies or rentals incurred in the ordinary course of
business, which, in each case, are not at the time required to be paid or
discharged under Section 8.6.; (c) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (d) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person; (e) the rights
of tenants under leases or subleases not interfering with the ordinary conduct
of business of such Person; (f) Liens in favor of the Administrative Agent for
its benefit and the benefit of the Lenders, each Issuing Bank, each Specified
Derivatives Provider and each Specified Cash Management Bank; (g) Liens in
existence on the Agreement Date and disclosed on Part II of Schedule 7.1.(g) and
reasonably acceptable to the Administrative Agent and (h) with respect to any
Borrowing Base Property, Liens set forth in the Title Policy obtained by the
Administrative Agent in respect of such Borrowing Base Property.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Pharmacy” has the meaning given that term in the definition of “Transactions”.

 

- 23 -



--------------------------------------------------------------------------------

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, (a) in respect of the principal of any Class of
Loans, a rate per annum equal to the Base Rate as in effect from time to time
plus the Applicable Margin for Base Rate Loans for such Class of Loans plus two
percent (2.0%), and (b) in respect of any other Obligation, a rate per annum
equal to the Base Rate as in effect from time to time plus the Applicable Margin
for Base Rate Loans that are Revolving Loans plus two percent (2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Borrower or any Subsidiary. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent, the Borrower or a
Subsidiary, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Principal Office” means the office of the Administrative Agent located at
One Independence Center, 101 N. Tryon St, Mail Code: NC1-001-05-46, Charlotte,
NC 28255-0001, or any other subsequent office that the Administrative Agent
shall have specified as the Principal Office by written notice to the Borrower
and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the amount of such Lender’s Revolving Commitment plus (ii) the
aggregate outstanding principal amount of such Lender’s Term Loans, if any, to
(b)(i) the aggregate amount of the Revolving Commitments of all Lenders plus
(ii) the aggregate amount of all outstanding Term Loans; provided, however, that
if at the time of determination the Revolving Commitments have terminated or
been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans, Term Loans and Letter of Credit Liabilities owing
to such Lender as of such date to (B) the sum of the aggregate unpaid principal
amount of all outstanding Revolving Loans, Term Loans and Letter of Credit
Liabilities of all Lenders as of such date. If at the time of determination the
Revolving Commitments have terminated and there are no outstanding Loans or
Letter of Credit Liabilities, then the Pro Rata Shares of the Lenders shall be
determined as of the most recent date on which any Loans and/or Letters of
Credit Liabilities were outstanding. For purposes of this definition, a
Revolving Lender shall be deemed to hold a Letter of Credit Liability to the
extent such Revolving Lender has acquired a participation therein under the
terms of this Agreement and has not failed to perform its obligations in respect
of such participation.

“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Parent, the Borrower, any Subsidiary or
any Unconsolidated Affiliate.

“Property Management Agreements” means, collectively, all agreements entered
into by the Parent, the Borrower or any other Loan Party pursuant to which the
Parent, the Borrower or such other Loan Party engages a Person to advise it with
respect to the management of a given Property and/or to manage a given Property.

 

- 24 -



--------------------------------------------------------------------------------

“Property Management Contract Assignment” means an Assignment and Subordination
of Management Agreement executed by the Borrower or any other Loan Party in
favor of the Administrative Agent for its benefit and the benefit of the
Lenders, the Issuing Banks, each Specified Derivatives Provider and each
Specified Cash Management Bank substantially in form and substance reasonably
satisfactory to the Administrative Agent. Such document may, at the
Administrative Agent’s election, constitute a subordination of Property
Management Agreement, rather than an assignment thereof.

“Protective Advance” means all sums expended as determined by the Administrative
Agent to be necessary or appropriate after the Borrower or any other Loan Party
fails to do so when required: (a) to protect the validity, enforceability,
perfection or priority of the Liens in any of the Collateral and the instruments
evidencing the Obligations; (b) to prevent the value of any Collateral from
being materially diminished (assuming the lack of such a payment within the
necessary time frame could potentially cause such Collateral to lose value); or
(c) to protect any of the Collateral from being materially damaged, impaired,
mismanaged or taken, including, without limitation, any amounts expended in
connection therewith in accordance with Section 13.2.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means either of S&P or Moody’s.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recourse Indebtedness” means any Indebtedness of a Person that is not
Nonrecourse Indebtedness.

“Register” has the meaning given that term in Section 13.5.(c).

“Regulatory Change” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.

 

- 25 -



--------------------------------------------------------------------------------

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse any Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Rent Roll” has the meaning given that term in Section 7.1.(bb)(viii).

“Required Joinder Date” has the meaning given that term in Section 8.14.(a).

“Requisite Class Lenders” means, with respect to any Class of Lenders as of any
date, (a) Lenders of such Class having more than 50% of the aggregate amount of
the Commitments of such Class or (b) if the Lenders’ Commitments of such Class
have been terminated or reduced to zero, Lenders holding more than 50% of the
principal amount of the aggregate outstanding Loans of such Class, and in the
case of Revolving Lenders, outstanding Letter of Credit Liabilities; provided
that (i) in determining such percentage at any given time, all then existing
Defaulting Lenders of such Class will be disregarded and excluded, and (ii) at
all times when there are two or more Lenders (excluding Defaulting Lenders) of
such Class party to this Agreement, the term “Requisite Class Lenders” shall in
no event mean less than two Lenders of such Class. For purposes of this
definition, a Revolving Lender (other than any Issuing Bank) shall be deemed to
hold a Letter of Credit Liability to the extent such Revolving Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Commitments and the principal amount of the
aggregate outstanding Term Loans or (b) if the Lenders’ Commitments have been
terminated or reduced to zero, Lenders holding more than 50% of the principal
amount of the aggregate outstanding Loans and Letter of Credit Liabilities;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when there are two or more Lenders (excluding Defaulting Lenders) party to
this Agreement, the term “Requisite Lenders” shall in no event mean less than
two Lenders. For purposes of this definition, a Revolving Lender (other than any
Issuing Bank) shall be deemed to hold a Letter of Credit Liability to the extent
such Revolving Lender has acquired a participation therein under the terms of
this Agreement and has not failed to perform its obligations in respect of such
participation.

“Reserves for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all completed
space of such Property times (b) $2.00 times (c) the number of days in such
period divided by (d) 365. If the term Reserves for Replacements is used without
reference to any specific Property, then it shall be determined on an aggregate
basis with respect to all Properties and the applicable Ownership Shares of all
Properties of all Unconsolidated Affiliates.

“Responsible Officer” means with respect to the Borrower, any other Loan Party
or any other Subsidiary, the chief executive officer, the chief financial
officer, chief accounting officer, president, any executive vice president, vice
president of capital markets and the general counsel or chief legal officer of
the Parent, the Borrower, such Loan Party or such Subsidiary and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.

 

- 26 -



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
of its Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of Equity Interests to the holders of that class;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests of the Parent, the Borrower or any of its Subsidiaries now or
hereafter outstanding; (c) any payment or prepayment of principal of, premium,
if any, or interest on, redemption, conversion, exchange, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Subordinated
Debt; and (d) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Parent, the Borrower or any of its Subsidiaries now or hereafter
outstanding.

“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., and to
issue (in the case of any Issuing Bank) and to participate (in the case of the
other Lenders) in Letters of Credit pursuant to Section 2.3.(i), in an amount up
to, but not exceeding the amount set forth for such Lender on Schedule I as such
Revolving Lender’s “Revolving Commitment” or as set forth in any applicable
Assignment and Assumption, as the same may be reduced from time to time pursuant
to Section 2.12. or increased or reduced as appropriate to reflect any
assignments to or by such Revolving Lender effected in accordance with
Section 13.5.

“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders hereunder; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Revolving Lender shall be
the “Revolving Commitment Percentage” of such Revolving Lender in effect
immediately prior to such termination or reduction.

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities at such
time.

“Revolving Credit Termination Date” means October 6, 2019, or such later date to
which the Revolving Credit Termination Date may be extended pursuant to
Section 2.13.

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

“Sanction(s)” means any sanction imposed, administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority.

 

- 27 -



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property, and in the
case of the Parent and any of its Subsidiaries, shall include (without
duplication) the Parent’s and its Subsidiaries’ Ownership Share of the Secured
Indebtedness of its Unconsolidated Affiliates.

“Secured Parties” means, collectively, the Administrative Agent, each Issuing
Bank, the Specified Derivatives Providers, the Specified Cash Management Banks,
the Lenders and any other Person entitled to indemnification pursuant to Section
13.9.

“Secured Recourse Indebtedness” means, with respect to a Person as of a given
date, Secured Indebtedness that is also Recourse Indebtedness.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Security Deed” means a Deed to Secure Debt, Deed of Trust or other Mortgage
executed by the Borrower or a Subsidiary of the Borrower in favor of the
Administrative Agent for its benefit and the benefit of the Lenders, the Issuing
Banks, each Specified Derivatives Provider and each Specified Cash Management
Bank in form and substance satisfactory to the Administrative Agent.

“Security Document” means the Guaranty, any Security Deed, any Property
Management Contract Assignments, the Equity Pledge Agreement and any other
security agreement, pledge agreement, financing statement, or other document,
instrument or agreement creating, evidencing or perfecting the Administrative
Agent’s Liens in any of the Collateral.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

“Specified Cash Management Agreement” means any Cash Management Agreement that
is made or entered into at any time, or in effect at any time now or hereafter,
whether as a result of an assignment or transfer or otherwise, between or among
any Loan Party and any Specified Cash Management Bank, and which was not
prohibited by any of the Loan Documents when made or entered into.

“Specified Cash Management Bank” means any Person that (a) at the time it enters
into a Cash Management Agreement with a Loan Party, is a Lender or an Affiliate
of a Lender or (b) at the time it (or its Affiliate) becomes a Lender (including
on the Effective Date), is a party to a Cash Management Agreement with a Loan
Party, in each case in its capacity as a party to such Cash Management
Agreement.

 

- 28 -



--------------------------------------------------------------------------------

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Parent, the
Borrower, any Subsidiary or any other Loan Party and any Specified Derivatives
Provider, and which was not prohibited by any of the Loan Documents when made or
entered into.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower, any Subsidiary or
any other Loan Party under or in respect of any Specified Derivatives Contract,
whether direct or indirect, absolute or contingent, due or not due, liquidated
or unliquidated, and whether or not evidenced by any written confirmation.

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Derivatives Contract with a Loan Party, is a Lender or an Affiliate of a
Lender or (b) at the time it (or its Affiliate) becomes a Lender (including on
the Effective Date), is a party to a Derivatives Contract with a Loan Party, in
each case in its capacity as a party to such Derivatives Contract.

“Specified Distribution” means a distribution by the Parent of up to $200
million to Pharmacy and Clinic on the Effective Date.

“Specified Representations” means each representation and warranty contained in
any of Sections 7.1.(a) (solely with respect to the Loan Parties in their
respective jurisdictions of incorporation), 7.1.(c), 7.1.(d) (solely in relation
to (i) Applicable Law, (ii) organizational documents of the Loan Parties, and
(iii) any contractual debt agreement or instrument of the Parent or any of its
Subsidiaries that is individually in excess of $50,000,000), 7.1.(i)(ii),
7.1.(l)(iii), 7.1.(p), 7.1.(q), 7.1.(x), 7.1.(bb)(xiii) (subject to any
applicable limitations described in the last paragraph of Section 6.1.) and
7.1.(dd) of this Agreement.

“Spin-Off” means the distribution by Clinic to its stockholders all of the
outstanding shares of common stock of the Parent, and the Parent will be the
general partner of the Borrower and hold not less than 90% of the equity
interests in the Borrower, such that, following such distribution, the Parent is
expected to hold indirectly, through the Borrower, all of the Borrowing Base
Properties and related businesses.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any documents related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

“Subordinated Debt” means Indebtedness for money borrowed of the Parent, the
Borrower or any of its Subsidiaries that is subordinated in right of payment and
otherwise to the Loans, the other Obligations, the Specified Derivatives
Contracts and the Specified Cash Management Agreements, if any, in a manner
satisfactory to the Administrative Agent in its reasonable discretion.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence

 

- 29 -



--------------------------------------------------------------------------------

of any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 15.0% of total consolidated assets (exclusive of depreciation) at such
time of the Parent and its Subsidiaries determined on a consolidated basis.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent and its Subsidiaries determined on a consolidated basis plus accumulated
depreciation and amortization, minus (to the extent included when determining
stockholders’ equity of the Parent and its Subsidiaries): (a) the amount of any
write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP, all determined
on a consolidated basis.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant Lease” means any lease entered into by the Parent, the Borrower, any
Loan Party or any Subsidiary with respect to any portion of a Borrowing Base
Property.

“Term Loan” means a term loan made by a Term Loan Lender to the Borrower
pursuant to Section 2.2.(a).

“Term Loan Commitment” means a Term Loan Lender’s obligation to make Term Loans
on the Effective Date pursuant to Section 2.2.(a) in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Term Loan Commitment” or as set forth in any applicable Assignment and
Assumption, as the same may be increased or reduced as appropriate to reflect
any assignments to or by such Term Loan Lender effected in accordance with
Section 13.5.

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit I payable to the order of a Term Loan Lender in a principal amount equal
to the amount of such Term Loan Lender’s Term Loan at the time of the making or
acquisition of such Loan.

“Termination Date” means, (a) with respect to the Revolving Loans and the
Revolving Commitments, the Revolving Credit Termination Date and (b) with
respect to the Term Loans, October 6, 2019 (or such later date to which the
Termination Date under this clause (b) may be extended pursuant to
Section 2.13).

 

- 30 -



--------------------------------------------------------------------------------

“Tie-In Jurisdiction” means a jurisdiction in which a “tie-in” endorsement may
be obtained for a Title Policy covering property located in such jurisdiction
which endorsement effectively ties coverage to other Title Policies covering
properties located in other jurisdictions.

“Titled Agent” has the meaning given that term in Section 12.9.

“Title Insurance Company” means Fidelity National Title Insurance Company, (ii)
Chicago Title Insurance Company, (iii) First American Title Insurance Company,
(iv) Commonwealth Land Title Insurance Company and/or (v) any other title
insurance company or companies approved by the Administrative Agent and the
Borrower.

“Title Policy” means with respect to each Borrowing Base Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy) issued
by a Title Insurance Company (with such reinsurance as the Administrative Agent
may reasonably require, any such reinsurance to be with direct access
endorsements to the extent available under Applicable Law) in an amount as the
Administrative Agent may reasonably require based upon the fair market value of
the applicable Borrowing Base Property (provided the maximum aggregate of all
such Title Policies shall not exceed the maximum amount of the Commitment)
insuring the priority of the Mortgage thereon and that the Borrower or a Loan
Party, as applicable, holds marketable or indefeasible (with respect to Texas)
fee simple title to such parcel, subject only to the encumbrances acceptable to
Administrative Agent in its reasonable discretion and which shall not contain
standard exceptions for mechanics liens, persons in occupancy (other than
tenants as tenants only under Tenant Leases) or matters which would be shown by
a survey, shall not insure over any matter except to the extent that any such
affirmative insurance is acceptable to the Administrative Agent in its
reasonable discretion, and shall contain (a) a revolving credit endorsement to
the extent available in the state in which the Borrowing Base Property is
located and (b) such other endorsements and affirmative insurance as the
Administrative Agent may reasonably require and is available in the state in
which the Borrowing Base Property is located, including but not limited to (i) a
comprehensive endorsement, (ii) a variable rate of interest endorsement, (iii) a
usury endorsement, (iv) a doing business endorsement, (v) an ALTA form 3.1
zoning endorsement, (vi) a “tie-in” endorsement relating to all Title Policies
issued by such Title Insurance Company in respect of other Borrowing Base
Property in any Tie-In Jurisdiction, (vii) “first loss” and “last dollar”
endorsements, and (viii) a utility location endorsement.

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents (other than tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way); plus (b)(i) Net Operating Income for all Properties for
the most recently completed two full fiscal quarters multiplied by 2 divided by
(ii) the Capitalization Rate; plus (c) the purchase price paid by the Borrower
or any Subsidiary (less any amounts paid to the Borrower or such Subsidiary as a
purchase price adjustment, held in escrow, retained as a contingency reserve, or
in connection with other similar arrangements) for any Property acquired by the
Borrower or such Subsidiary during the four (4) fiscal quarters most recently
ended (unless otherwise elected by the Borrower pursuant to notice to the
Administrative Agent to be included pursuant to clause (b) above); plus (d) the
GAAP book value of all Construction-in-Process; plus (e) the GAAP book value of
Unimproved Land. The Parent’s Ownership Share of assets held by Unconsolidated
Affiliates (excluding assets of the type described in the immediately preceding
clause (a)) shall be included in the calculation of Total Asset Value consistent
with the above described treatment for assets owned by the Parent or a
Subsidiary. For purposes of determining Total Asset Value: (x) Net Operating
Income from Construction-in-Process, Properties disposed of by the Borrower or
any Subsidiary during the fiscal quarter most recently ended and Properties
acquired by the Borrower or any Subsidiary during the fiscal quarter most
recently ended shall

 

- 31 -



--------------------------------------------------------------------------------

be excluded from the immediately preceding clause (b); and (y) to the extent the
amount of Total Asset Value attributable to Properties leased under Ground
Leases would exceed 10% of Total Asset Value, such excess shall be excluded.

“Total Budgeted Cost” means, with respect to any Construction-In-Process, and at
any time, the aggregate amount of all soft and hard costs budgeted to be paid,
incurred or otherwise expended or accrued by the Parent, the Borrower, a
Subsidiary or an Unconsolidated Affiliate with respect to such Property that are
required to complete the development and construction of such
Construction-In-Process, including without limitation, all amounts budgeted with
respect to all of the following: (a) acquisition of land and any related
improvements; (b) a reasonable and appropriate reserve for construction
interest; (c) a reasonable and appropriate operating deficit reserve; (d) tenant
improvements; (e) leasing commissions; (f) infrastructure costs and (g) other
hard and soft costs associated with the development or redevelopment of such
Property. With respect to any Property to be developed in more than one phase,
the Total Budgeted Cost shall exclude budgeted costs (other than costs relating
to acquisition of land and related improvements) to the extent relating to any
phase for which (i) construction has not yet commenced and (ii) a binding
construction contract has not been entered into by the Parent, the Borrower, any
other Subsidiary or any Unconsolidated Affiliate, as the case may be.

“Total Debt Service” means, as of any date of determination, an amount necessary
to fully amortize a loan in a principal amount equal to the Aggregate
Outstanding Balance as of such date of determination, assuming a loan constant
of 7.00%.

“Transactions” means (i) the merger (the “Merger”) of Parkway Properties, Inc.
(“Pharmacy”) and Cousins Properties Incorporated (“Clinic”; and together with
Pharmacy, the “Merger Contributors”) (the “Merger”) pursuant to an Agreement and
Plan of Merger dated as of April 28, 2016(the “Merger Agreement”) by and among
the Merger Contributors, Parkway Properties LP and Clinic Sub Inc., (ii) the
direct and indirect contribution by the Merger Contributors to the Borrower,
immediately following the Merger and pursuant to certain restructuring
transactions as described in the Merger Agreement, (collectively, the
“Contribution”), of certain assets existing as of the Effective Date (the
“Contributed Assets”) constituting the combined assets of Pharmacy and Clinic,
subject to the combined liabilities of Pharmacy and Clinic, related to the
ownership of real properties in Houston, Texas (collectively, the “Contributed
Entities”), (iii) the Spin-Off and (iv) the Specified Distribution.

“Total Indebtedness” means, as of a given date and without duplication: (a) all
Indebtedness of the Parent and its Subsidiaries determined on a consolidated
basis and (b) the Parent’s Ownership Share of the Indebtedness of its
Unconsolidated Affiliates.

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

- 32 -



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Parent, (b) the Borrower, (c) any other Loan
Party and (d) the Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 General; References to Eastern Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the appropriate Lenders
pursuant to Section 13.6.); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or

 

- 33 -



--------------------------------------------------------------------------------

neuter gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

Section 1.3 Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Applicable Margin and compliance by the Borrower or the
Parent with any financial covenant contained in any of the Loan Documents
(a) only the Ownership Share of the Borrower or the Parent, as applicable, of
the financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary
shall be included and (b) the Borrower shall be considered a Wholly Owned
Subsidiary of the Parent.

ARTICLE II. Credit Facility

Section 2.1 Revolving Loans.

(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.15., each Revolving
Lender severally and not jointly agrees to make Revolving Loans in Dollars to
the Borrower during the period from but not including the Effective Date to but
excluding the Revolving Credit Termination Date, in an aggregate principal
amount at any one time outstanding up to, but not exceeding, such Lender’s
Revolving Commitment. Each borrowing of Revolving Loans that are to be (i) Base
Rate Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess thereof and (ii) LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess thereof. Notwithstanding the immediately preceding sentence but subject
to Section 2.15., a borrowing of Revolving Loans may be in the aggregate amount
of the unused Revolving Commitments. Within the foregoing limits and subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.

(b)    Requests for Revolving Loans. Not later than 1:00 p.m. on the borrowing
date of Revolving Loans that are to be Base Rate Loans and not later than 12:00
noon at least three (3) Business Days prior to a borrowing of Revolving Loans
that are to be LIBOR Loans, the Borrower shall deliver to the Administrative
Agent a Notice of Revolving Borrowing. Each Notice of Revolving Borrowing shall
specify the aggregate principal amount of the Revolving Loans to be borrowed,
the date such Revolving Loans are to be borrowed (which must be a Business Day),
the use of the proceeds of such Revolving Loans, the Type of the requested
Revolving Loans, and if such Revolving Loans are to be LIBOR Loans, the initial
Interest Period for such Revolving Loans. Each Notice of Revolving Borrowing
shall be irrevocable once given and binding on the Borrower. Prior to delivering
a Notice of Revolving Borrowing, the Borrower may (without specifying whether a
Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent. The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Revolving Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing. Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than 3:00 p.m. on
the date of such proposed

 

- 34 -



--------------------------------------------------------------------------------

Revolving Loans. Subject to fulfillment of all applicable conditions set forth
herein, the Administrative Agent shall promptly make available to the Borrower
in the account specified in the Disbursement Instruction Agreement the proceeds
of such amounts received by the Administrative Agent.

(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays to the Administrative Agent the amount of
such Revolving Loan, the amount so paid shall constitute such Lender’s Revolving
Loan included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make available the proceeds of a Revolving Loan to be made by such
Lender.

Section 2.2 Term Loans.

(a)    Making of Term Loans. Subject to the terms and conditions hereof, each
Term Loan Lender severally and not jointly agrees to make Term Loans in Dollars
to the Borrower on the Effective Date, in an aggregate principal amount of up
to, but not exceeding, such Lender’s Term Loan Commitment. Upon a Term Loan
Lender’s funding of a Term Loan on the Effective Date, such Lender’s Term Loan
Commitment shall be permanently reduced to zero. Any Term Loan or portion of a
Term Loan made under this subsection and repaid or prepaid may not be
reborrowed.

(b)    Requests for Term Loans.

(i)    Not later than 12:00 noon at least one (1) Business Day prior to a
borrowing of Term Loans that are to be Base Rate Loans and not later than 12:00
noon at least three (3) Business Days prior to a borrowing of Term Loans that
are to be LIBOR Loans, the Borrower shall deliver to the Administrative Agent a
Notice of Term Loan Borrowing. The Notice of Term Loan Borrowing shall specify
the aggregate principal amount of the Term Loans to be borrowed, the date such
Term Loans are to be borrowed (which must be a Business Day), the Type of the
requested Term Loans, and if such Term Loans are to be LIBOR Loans, the initial
Interest Period for such Term Loans.

(ii)    The Notice of Term Loan Borrowing shall be irrevocable once given and
binding on the Borrower.

 

- 35 -



--------------------------------------------------------------------------------

(c)    Funding of Term Loans. Promptly after receipt of the Notice of Term Loan
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing. Each Term Loan Lender
shall deposit an amount equal to the requested Term Loan to be made by such
Lender to the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 12:00 noon on the Effective
Date. Subject to fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall make available to the Borrower in the account
specified in the Disbursement Instruction Agreement, not later than 3:00 p.m. on
the date of the requested borrowing of Term Loans, the proceeds of such amounts
received by the Administrative Agent.

(d)    Assumptions Regarding Funding by Term Loan Lenders. With respect to Term
Loans to be made on the Effective Date, unless the Administrative Agent shall
have been notified by any Term Loan Lender that such Lender will not make
available to the Administrative Agent a Term Loan to be made by such Lender in
connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Term Loan available to the Administrative
Agent in accordance with this Section, and the Administrative Agent may (but
shall not be obligated to), in reliance upon such assumption, make available to
the Borrower the amount of such Term Loan to be provided by such Lender. In such
event, if such Lender does not make available to the Administrative Agent the
proceeds of such Term Loan, then such Lender and the Borrower severally agree to
pay to the Administrative Agent on demand the amount of such Term Loan with
interest thereon, for each day from and including the date such Term Loan is
made available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Term Loan, the
amount so paid shall constitute such Lender’s Term Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Term Loan to be made by such Lender.

Section 2.3 Letters of Credit.

(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., each Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date thirty
(30) days prior to the Revolving Credit Termination Date, one or more standby
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed $15,000,000 as such amount may
be reduced from time to time in accordance with the terms hereof (the “L/C
Commitment Amount”); provided that unless the applicable Issuing Bank shall
otherwise consent, no Issuing Bank shall be obligated to issue Letters of Credit
hereunder having a maximum aggregate Stated Amount at any one time outstanding
in excess of the lesser of (i) $5,000,000 and (ii) the Revolving Commitment of
such Issuing Bank in its capacity as a Revolving Lender.

(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is thirty (30) days prior to
the Revolving Credit Termination Date, or (ii) any Letter of Credit have an
initial duration in excess of one year. If the Borrower so requests, an Issuing
Bank may, in its sole discretion, agree to issue a Letter

 

- 36 -



--------------------------------------------------------------------------------

of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided, that any such Auto-Extension Letter of Credit must
permit such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable Issuing Bank, the Borrower shall not be required to make a
specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the date that is thirty (30) days prior to the Revolving Credit Termination
Date; provided, however, that the applicable Issuing Bank shall not permit any
such extension if (A) such Issuing Bank has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.3.(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Requisite Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 6.2. is not then satisfied,
and in each such case directing the L/C Issuer not to permit such
extension. Notwithstanding the foregoing (but subject to the provisions of
clauses (A) and (B) of the immediately preceding sentence), a Letter of Credit
may, as a result of its express terms or as the result of the effect of an
automatic extension provision, have an expiration date of not more than one year
beyond the Revolving Credit Termination Date (any such Letter of Credit being
referred to as an “Extended Letter of Credit”), so long as the Borrower delivers
to the Administrative Agent for its benefit and the benefit of the applicable
Issuing Bank and the Revolving Lenders no later than 30 days prior to the
Revolving Credit Termination Date, Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account in an amount equal to the
Stated Amount of such Letter of Credit; provided, that the obligations of the
Borrower under this Section in respect of such Extended Letters of Credit shall
survive the termination of this Agreement and shall remain in effect until no
such Extended Letters of Credit remain outstanding. If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date 30 days prior to the Revolving Credit Termination Date, such failure shall
be treated as a drawing under such Extended Letter of Credit (in an amount equal
to the maximum Stated Amount of such Letter of Credit), which shall be
reimbursed (or participations therein funded) by the Revolving Lenders in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Letter of
Credit. The initial Stated Amount of each Letter of Credit shall be at least
$25,000 (or such lesser amount as may be acceptable to the Borrower, the
applicable Issuing Bank and the Administrative Agent).

(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
applicable Issuing Bank and the Administrative Agent written notice at least
five (5) Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by each Issuing
Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 6.2., the applicable Issuing Bank shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary but in no event prior to the date five (5) Business
Days following the date after which such Issuing Bank has received all of the
items required to be delivered to it under this subsection. No Issuing Bank
shall at

 

- 37 -



--------------------------------------------------------------------------------

any time be obligated to issue any Letter of Credit if such issuance would
conflict with, or cause such Issuing Bank or any Lender to exceed any limits
imposed by, any Applicable Law. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. Upon the written request of the Borrower, the applicable Issuing Bank
shall deliver to the Borrower a copy of each issued Letter of Credit within a
reasonable time after the date of issuance thereof. To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.

(d)    Reimbursement Obligations. Upon receipt by any Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, such Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by such Issuing Bank as a result
of such demand and the date on which payment is to be made by such Issuing Bank
to such beneficiary in respect of such demand; provided, however, that such
Issuing Bank’s failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation. The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse such Issuing Bank for the amount of each demand for
payment under such Letter of Credit at or prior to the date on which payment is
to be made by such Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind. Upon receipt by
any Issuing Bank of any payment in respect of any Reimbursement Obligation, such
Issuing Bank shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of the immediately following subsection (i)
such Lender’s Revolving Commitment Percentage of such payment.

(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and such Issuing Bank, or if the Borrower fails to
reimburse such Issuing Bank for a demand for payment under a Letter of Credit by
the date of such payment, the failure of which such Issuing Bank shall promptly
notify the Administrative Agent, then (i) if the applicable conditions contained
in Article VI. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 1:00 p.m. and (ii) if such conditions would not permit the making
of Revolving Loans, the provisions of subsection (j) of this Section shall
apply. The limitations set forth in the second sentence of Section 2.1.(a) shall
not apply to any borrowing of Base Rate Loans under this subsection.

(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by any Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.

(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, each Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining

 

- 38 -



--------------------------------------------------------------------------------

documents presented in connection with drawings under letters of credit in which
it has not sold participations and making payments under such letters of
credit. The Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the foregoing, none of the
Issuing Banks, the Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders. None of
the above shall affect, impair or prevent the vesting of any of each Issuing
Bank’s or the Administrative Agent’s rights or powers hereunder. Any action
taken or omitted to be taken by the applicable Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final, non-appealable judgment), shall not create
against such Issuing Bank any liability to the Borrower, the Administrative
Agent or any Lender. In this connection, the obligation of the Borrower to
reimburse any Issuing Bank for any drawing made under any Letter of Credit, and
to repay any Revolving Loan made pursuant to the second sentence of the
immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against such Issuing Bank, the Administrative
Agent or any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, such Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by such Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 13.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse any Issuing Bank for any drawing made under a Letter of
Credit as provided in this Section and to repay any Revolving Loan made pursuant
to the second sentence of the immediately preceding subsection (e), the Borrower
shall have no obligation to indemnify the Administrative Agent, such Issuing
Bank or any Lender in respect of any liability incurred by the Administrative
Agent, such Issuing Bank or such Lender arising solely out of the gross
negligence, bad faith or willful misconduct of

 

- 39 -



--------------------------------------------------------------------------------

the Administrative Agent, such Issuing Bank or such Lender in respect of a
Letter of Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence, bad faith or willful misconduct of the Administrative
Agent, any Issuing Bank or any Lender with respect to any Letter of Credit.

(h)    Amendments, Etc. The issuance by any Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through such Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by
Section 13.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).

(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by any Issuing Bank of any Letter of Credit, each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of such Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of such Issuing Bank’s liability
under such Letter of Credit. In addition, upon the making of each payment by a
Revolving Lender to the Administrative Agent for the account of any Issuing Bank
in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of such Issuing Bank, the Administrative Agent or such Lender,
acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to such Issuing Bank by the Borrower in respect
of such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Revolving Commitment Percentage in any interest or other amounts
payable by the Borrower in respect of such Reimbursement Obligation (other than
the Fees payable to each Issuing Bank pursuant to the second and the last
sentences of Section 3.5.(c)).

(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, on demand in immediately available funds in Dollars the amount of
such Lender’s Revolving Commitment Percentage of each drawing paid by such
Issuing Bank under each Letter of Credit to the extent such amount is not
reimbursed by the Borrower pursuant to the immediately preceding subsection (d)
or otherwise satisfied by the application of any Cash Collateral maintained in
the Letter of Credit Collateral Account in accordance with Section 11.6.;
provided, however, that in respect of any drawing under any Letter of Credit,
the maximum amount that any Revolving Lender shall be required to fund, whether
as a Revolving Loan or as a participation, shall not exceed such Lender’s
Revolving Commitment Percentage of such drawing except as otherwise provided in
Section 3.9.(d). If the notice referenced in the second sentence of Section
2.3.(e) is received by a Lender not later than 12:00 noon, then such Lender
shall make such payment available to the Administrative Agent not later than
3:00 p.m. on the date of demand therefor; otherwise, such payment shall be made
available to the Administrative Agent not later than 2:00 p.m. on the next
succeeding Business Day. Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the

 

- 40 -



--------------------------------------------------------------------------------

failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 11.1.(e) or (f) or (iv) the termination of the Commitments or (v) the
delivery of Cash Collateral in respect of any Extended Letter of Credit. Each
such payment to the Administrative Agent for the account of any Issuing Bank
shall be made without any offset, abatement, withholding or deduction
whatsoever.

(k)    Information to Revolving Lenders. Promptly following any change in
Letters of Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, who shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit outstanding at such time. Upon the request of any Revolving Lender
from time to time, the applicable Issuing Bank shall deliver any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding. Other than as set forth in this subsection, no Issuing
Bank shall have any duty to notify the Revolving Lenders regarding the issuance
or other matters regarding Letters of Credit issued hereunder. The failure of
any Issuing Bank to perform its requirements under this subsection shall not
relieve any Revolving Lender from its obligations under the immediately
preceding subsection (j).

(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

(m)    Obligation to Issue Letters of Credit. No Issuing Bank shall be under any
obligation to issue any Letter of Credit if: (a) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain such Issuing Bank from issuing the Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it; or (b) the issuance of the Letter of
Credit would violate one or more policies of such Issuing Bank applicable to
letters of credit generally.

(n)    Conflict with Application Documents. In the event of any conflict
(including, for clarity, any more burdensome covenant, representation or event
of default) between the terms hereof and the terms of any application or
agreement for standby letters of credit, or any other form as requested from
time to time by an Issuing Bank in connection with the issuance of a Letter of
Credit, the terms hereof shall control.

Section 2.4 [Reserved].

Section 2.5 Rates and Payment of Interest on Loans.

(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan, to but excluding the date such Loan shall be paid in full, at the
following per annum rates:

 

- 41 -



--------------------------------------------------------------------------------

(i)    in the case of a Revolving Loan, during such periods as such Revolving
Loan is (x) a Base Rate Loan, at the Base Rate (as in effect from time to time),
plus the Applicable Margin for Revolving Loans that are Base Rate Loans and
(y) a LIBOR Loan, at LIBOR for such Revolving Loan for the Interest Period
therefor, plus the Applicable Margin for Revolving Loans that are LIBOR Loans;
and

(ii)    in the case of a Term Loan, during such periods as such Term Loan is
(x) a Base Rate Loan, at the Base Rate (as in effect from time to time), plus
the Applicable Margin for Term Loans that are Base Rate Loans and (y) a LIBOR
Loan, at LIBOR for such Term Loan for the Interest Period therefor, plus the
Applicable Margin for Term Loans that are LIBOR Loans.

Notwithstanding the foregoing, (x) while an Event of Default specified in
Section 11.1.(a), Section 11.1.(e) or Section 11.1.(f) exists or (y) upon the
vote of the Requisite Lenders in the case of the existence of any other Event of
Default, in each case, the Borrower shall pay to the Administrative Agent for
the account of each Class of Lenders and the Issuing Banks, as the case may be,
interest at the Post-Default Rate on the outstanding principal amount of each
Class of Loans made by such Lender, on all Reimbursement Obligations and on any
other amount payable by the Borrower hereunder or under the Notes held by such
Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).

(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) with respect to any Base Rate
Loan, monthly in arrears on the first day of each month, commencing with the
first full calendar month occurring after the Effective Date, (ii) with respect
to any LIBOR Loan, on the last day of the Interest Period applicable thereto
(and, in the case of any Interest Period of more than 3 months’ duration, each
day prior to the last day of such Interest Period that occurs at intervals of 3
months’ duration after the first day of such Interest Period) and (iii) on any
date on which the principal balance of such Loan is due and payable in full
(whether at maturity, due to acceleration or otherwise). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s, any Issuing Bank’s, or any
Lender’s other rights under this Agreement.

 

- 42 -



--------------------------------------------------------------------------------

Section 2.6 Number of Interest Periods.

There may be no more than (a) 6 different Interest Periods for Revolving Loans
that are LIBOR Loans outstanding at the same time and (b) 6 different Interest
Periods for each Class of Term Loans that are LIBOR Loans outstanding at the
same time.

Section 2.7 Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, a Class of Loans on the Termination Date for
such Class of Loans.

Section 2.8 Prepayments.

(a)    Optional. Subject to Section 5.4., the Borrower may prepay any Loan at
any time without premium or penalty. The Borrower shall give the Administrative
Agent (i) with respect to prepayment of any LIBOR Loan, at least three (3)
Business Days prior written notice of such prepayment and (ii) with respect to
the prepayment of any Base Rate Loan, written notice not later than 10:30 a.m.
on the date of such prepayment. Each voluntary prepayment of a Class of Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof.

(b)    Mandatory.

(i)    Commitment Overadvance. If at any time the aggregate principal amount of
all outstanding Revolving Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Revolving Lenders, the amount of
such excess.

(ii)    Maximum Loan Availability Criteria Overadvance. If at any time the
Maximum Loan Availability Criteria shall not be satisfied, the Borrower, at its
election, shall within three Business Days after the Borrower obtaining
knowledge of the occurrence of any such failure (x) repay first, the outstanding
principal amount of all Revolving Loans, second, the Term Loans and third, Cash
Collateralize any outstanding Letters of Credit in an amount sufficient that
after giving effect thereto the Maximum Loan Availability Criteria shall be
satisfied or (y) cause all rents and other revenues from the Borrowing Base
Properties to be deposited to an account (the “Reserve Account”) controlled by
the Administrative Agent (which amounts, in the sole discretion of the
Administrative Agent, the Initial Lenders and the Requisite Lenders, may be
applied to the Loans and other Obligations due and payable under the Loan
Documents); provided, that at any time the Adjusted Borrowing Base NOI shall
produce a Minimum Implied Debt Service Ratio of less than or equal to 1.60 to
1.00, the Borrower shall be required to repay the Loans and Cash Collateralize
any outstanding Letters of Credit in accordance with the foregoing clause (x)
and shall not be permitted to make an election under the foregoing clause (y);
provided, further, that after the Borrower has made an election under the
foregoing clause (x), at any time Adjusted Borrowing Base NOI produces a Minimum
Implied Debt Service Ratio of greater than (i) from the Effective Date to and
including October 6, 2017, 1.85 to 1.00 and (ii) thereafter, 2.00 to 1.00, in
each case, for two consecutive fiscal quarters, the requirement to cause all
rents and other revenues from the Borrowing Base Properties to be deposited to
the Reserve Account shall terminate and amounts on deposit in the Reserve
Account shall be promptly returned to the Borrower. Amounts on deposit in the
Reserve Account shall be invested and reinvested by the Administrative Agent in
such Cash Equivalents as the Administrative Agent shall determine in its sole
discretion. All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Lenders;
provided, that all

 

- 43 -



--------------------------------------------------------------------------------

earnings on such investments will be credited to and retained in the Reserve
Account. The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Reserve Account and shall be deemed to
have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Administrative Agent accords other funds deposited
with the Administrative Agent, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Reserve
Account. Any sums repaid in connection with the first sentence of this clause
(iii) in respect of the Revolving Loans can be reborrowed provided the Maximum
Loan Availability Criteria supports such borrowing.

(iii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Revolving Loans and any Reimbursement Obligations pro rata in accordance
with Section 3.2.; provided, however, that if no Default or Event of Default
exists at the time such prepayment is made, and such prepayment would result in
the Borrower being required to compensate Revolving Lenders pursuant to Section
5.4, then such prepayment shall be applied first to Base Rate Loans and then to
LIBOR Loans and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period therefor, the Borrower shall pay all
amounts due under Section 5.4.

(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.

Section 2.9 Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess of that amount, and each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest
Period. Each selection of a new Interest Period shall be made by the Borrower
giving to the Administrative Agent a Notice of Continuation not later than 12:00
noon three (3) Business Days prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans,
Class and portions of such Loans subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each Lender holding Loans being Continued of
the proposed Continuation. If the Borrower shall fail to select in a timely
manner a new Interest Period for any LIBOR Loan in accordance with this Section,
such Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.10. or the Borrower’s failure to comply with any of the terms of such
Section.

 

- 44 -



--------------------------------------------------------------------------------

Section 2.10 Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $250,000 in excess of that amount. Each such Notice of Conversion
shall be given not later than 12:00 noon three (3) Business Days prior to the
date of any proposed Conversion. Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender holding Loans
being Converted of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type and Class of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.

Section 2.11 Notes.

(a)    Notes. If requested by any Lender, the Loans of a Class made by such
Lender shall, in addition to this Agreement, also be evidenced by a Revolving
Note or a Term Note, as applicable, payable to the order of such Lender in a
principal amount equal to, in the case of a Revolving Lender, the amount of its
Revolving Commitment as originally in effect (or otherwise in effect at the time
that the Revolving Note is issued), and in the case of a Term Loan Lender, the
initial principal amount of its Term Loan Commitment, as applicable, and, in
each case, otherwise duly completed.    

(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.

(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.12 Voluntary Reductions of the Revolving Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities) at any time and from time to time without penalty or premium
upon not less than three (3) Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than $5,000,000 and integral multiples of $1,000,000 in excess of that
amount in the aggregate) and shall be irrevocable once given and effective only
upon receipt by the Administrative

 

- 45 -



--------------------------------------------------------------------------------

Agent (“Commitment Reduction Notice”); provided, that such Commitment Reduction
Notice may be revoked or modified in connection with a requested termination of
the aggregate amount of the Revolving Commitments that is contingent on the
consummation of a refinancing or other capital transaction that does not close
on the originally anticipated closing date. Promptly after receipt of a
Commitment Reduction Notice the Administrative Agent shall notify each Lender of
the proposed termination or Revolving Commitment reduction. The Revolving
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated. The Borrower shall pay all interest and fees on the
Revolving Loans accrued to the date of such reduction or termination of the
Revolving Commitments to the Administrative Agent for the account of the
Revolving Lenders, including but not limited to any applicable compensation due
to each Revolving Lender in accordance with Section 5.4.

Section 2.13 Extension of Termination Date.

The Borrower shall have the right, exercisable one time, to extend the
Termination Date with respect to any Class of Loans by one year. The Borrower
may exercise such right only by executing and delivering to the Administrative
Agent and each Lender at least 60 days but not more than 180 days prior to the
current Termination Date for such Class of Loans, a written notice of such
extension (an “Extension Notice”). Subject to satisfaction of the following
conditions, the Termination Date with respect to such Class of Loans shall be
extended for one year effective upon receipt by the Administrative Agent of the
Extension Notice and payment of the fee referred to in the following clause (y):
(v) immediately prior to such extension and immediately after giving effect
thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality or Material Adverse Effect
or similar language, in which case such representation or warranty shall be true
and correct in all respects) on and as of the date of such extension with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality or Material Adverse Effect or similar
language, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents, (w) the Borrower shall have paid the Fees payable under
Section 3.5.(d)., (x) (i) the Borrower shall have delivered duly executed copies
of such additional documents (including without limitation, amendments to the
Security Documents) as the Administrative Agent may reasonably request and the
Borrower shall pay the cost of any mortgages, Title Policy or any endorsement or
update thereto, (ii) a new Appraisal of the Borrowing Base Properties shall have
been completed (which Appraisal shall be engaged by the Administrative Agent (at
the expense of the Borrower) and subject to satisfactory review and approval of
the Administrative Agent and the Initial Lenders), (iii) the Borrower shall have
paid any and all costs, fees, taxes, assessments or charges required to be paid
in connection therewith the deliveries under the foregoing clauses (i) and (ii),
and (iv) all insurance coverage updates shall have been delivered to the
Administrative Agent or any applicable Lender, including, but not limited to,
flood insurance coverage (including contents coverage, as applicable), as the
Administrative Agent or any Lender shall require, (y) the Aggregate Outstanding
Balance shall be less than or equal to an amount equal to 50% of the aggregate
as-is Appraised Value of all Borrowing Base Properties and (z) Adjusted
Borrowing Base NOI shall be in an amount sufficient to produce a Minimum Implied
Debt Service Ratio of not less than 2.00 to 1.00. At any time prior to the
effectiveness of any such extension, upon the Administrative Agent’s request,
the Borrower shall deliver to the Administrative Agent a certificate in form and
substance acceptable to the Administrative Agent from either (i) any two of the
following officers of the Parent (A) the chief executive officer, (B) the chief
financial officer or (C) the chief accounting officer, or (ii) the vice
president of capital markets of the Parent and any one of the following officers
of the Parent (A) the chief executive officer, (B) the chief financial officer
or (C) the chief accounting officer, certifying the matters referred to in the
immediately preceding clauses (v)(A), (v)(B), (y) and (z).

 

- 46 -



--------------------------------------------------------------------------------

Section 2.14 Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, pay to the Administrative Agent, for its benefit and the
benefit of the Revolving Lenders and the Issuing Banks for deposit into the
Letter of Credit Collateral Account, an amount of money sufficient to cause the
balance of available funds on deposit in the Letter of Credit Collateral Account
to equal the aggregate Stated Amount of such Letters of Credit.

Section 2.15 Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, no Issuing Bank
shall be required to issue a Letter of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of any such Loan, the issuance of such Letter of Credit or such
reduction in the Revolving Commitments (a) the aggregate principal amount of all
outstanding Revolving Loans, together with the aggregate amount of all Letter of
Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time or (b) Maximum Loan Availability Criteria would not be
satisfied at such time.

Section 2.16 [Reserved].

Section 2.17 Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

ARTICLE III. Payments, Fees and Other General Provisions

Section 3.1 Payments.

(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section
3.10.), to the Administrative Agent at the Principal Office, not later than 2:00
p.m. on the date on which such payment shall become due (each such payment made
after such time on such due date to be deemed to have been made on the next
succeeding Business Day). Subject to Section 11.5., the Borrower shall, at the
time of making each payment under this Agreement or any other Loan Document,
specify to the Administrative Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied. Each payment received by the
Administrative Agent for the account of a Lender under this Agreement or any
Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of any Issuing Bank under this Agreement
shall be paid to such

 

- 47 -



--------------------------------------------------------------------------------

Issuing Bank by wire transfer of immediately available funds in accordance with
the wiring instructions provided by such Issuing Bank to the Administrative
Agent from time to time, for the account of such Issuing Bank. In the event the
Administrative Agent fails to pay such amounts to such Lender or such Issuing
Bank, as the case may be, within one Business Day of receipt of such amounts,
the Administrative Agent shall pay interest on such amount until paid at a rate
per annum equal to the Federal Funds Rate from time to time in effect. If the
due date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension.

(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of any of the
Lenders or the Issuing Banks hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the applicable Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or each
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent on demand that amount so distributed to such Lender or such
Issuing Bank, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

Section 3.2 Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Section 3.5.(b), the first
sentence of Section 3.5.(c), and Section 3.5.(d) shall be made for the account
of the Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) the making of the Term
Loans under Section 2.2.(a) shall be made from the Term Loan Lenders, and each
payment of fees under Section 3.5.(d) shall be made for the account of the Term
Loan Lenders, pro rata according to the amounts of their respective Term Loan
Commitments, (c) each payment or prepayment of principal of a Class of Loans
shall be made for the account of the Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them, provided that, subject to Section 3.9., if immediately prior
to giving effect to any such payment in respect of any Revolving Loans the
outstanding principal amount of the Revolving Loans shall not be held by the
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments in effect at the time such Revolving Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments; (d) each payment of interest on a Class
of Loans shall be made for the account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Class of Loans then due and
payable to the respective Class of Lenders; (e) the Conversion and Continuation
of Loans of a particular Class and Type (other than Conversions provided for by
Sections 5.1. and 5.5.) shall be made pro rata among the Lenders of such Class
according to the amounts of their respective Loans of such Class and the then
current Interest Period for each Lender’s portion of each such Loan of such Type
shall be coterminous; and (f) the Revolving Lenders’ participation in, and
payment obligations in respect of, Letters of Credit under Section 2.3., shall
be in accordance with their respective Revolving Commitment Percentages.

 

- 48 -



--------------------------------------------------------------------------------

Section 3.3 Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender (other than any payment in respect of Specified Derivatives
Obligations or any Specified Cash Management Agreement) not in accordance with
the terms of this Agreement and such payment should be distributed to the
Lenders of the same Class as such Lender in accordance with Section 3.2. or
Section 11.5., as applicable, such Lender shall promptly purchase from the other
Lenders of such Class participations in (or, if and to the extent specified by
such Lender, direct interests in) the Loans of such Class made by the other
Lenders of such Class or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders of such Class shall share the benefit
of such payment (net of any reasonable expenses which may actually be incurred
by such Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2. or Section 11.5., as applicable. To such end, all
the Lenders of such Class shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if such payment is rescinded
or must otherwise be restored. The Borrower agrees that any Lender of such Class
so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to the other Lenders of such Class may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans of such
Class in the amount of such participation. Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrower.

Section 3.4 Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5 Fees.

(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as provided in the Fee Letter
or as may be otherwise agreed to in writing from time to time by the Borrower
and the Administrative Agent.

 

- 49 -



--------------------------------------------------------------------------------

(b)    Facility Fees for Revolving Loans. During the period from the Effective
Date to but excluding the Revolving Credit Termination Date, the Borrower agrees
to pay to the Administrative Agent for the account of the Revolving Lenders an
unused facility fee equal to the sum of the daily amount (the “Unused
Amount”) by which the aggregate amount of the Revolving Commitments exceeds the
aggregate outstanding principal balance of Revolving Loans and Letter of Credit
Liabilities set forth in the table below multiplied by the corresponding per
annum rate:

 

Unused Amount

   Unused Fee
(percent per
annum)  

Greater than 50% of the aggregate amount of Revolving Commitments

     0.40 % 

Less than or equal to 50% of the aggregate amount of Revolving Commitments

     0.30 % 

Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Revolving Credit Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.

(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or is
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full. In addition to such fees, the Borrower shall pay to each Issuing Bank
solely for its own account, a fronting fee in respect of each Letter of Credit
as set forth in the Fee Letter. The fees provided for in this subsection shall
be nonrefundable and payable, in the case of the fee provided for in the first
sentence, in arrears (i) quarterly on the first day of January, April, July and
October, (ii) on the Revolving Credit Termination Date, (iii) on the date the
Revolving Commitments are terminated or reduced to zero and (iv) thereafter from
time to time on demand of the Administrative Agent and in the case of the fee
provided for in the second sentence, at the time of issuance of such Letter of
Credit. The Borrower shall pay directly to each Issuing Bank from time to time
on demand all commissions, charges, costs and expenses in the amounts
customarily charged or incurred by such Issuing Bank from time to time in like
circumstances with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or any other transaction relating thereto.

(d)    Extension Fee. If the Borrower exercises its right to extend the
Termination Date with respect to any Class of Loans in accordance with
Section 2.13., the Borrower agrees to pay to the Administrative Agent for the
account of each Lender holding such Class of Loans a fee equal to 0.25% of the
amount of (x) such Revolving Lender’s Revolving Commitment then outstanding
(whether or not utilized) in the case of any such extension of the Revolving
Credit Termination Date and (y) such Lender’s Term Loans then outstanding in the
case of any such extension of the Termination Date with respect to Term
Loans. Such fee shall be due and payable in full on the Termination Date with
respect to such applicable Class of Loans (as in effect immediately prior to
giving effect to such extension pursuant to Section 2.13.)

(e)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent and the Joint Lead
Arrangers as provided in the Fee Letter and as may be otherwise agreed to in
writing from time to time by the Borrower and the Administrative Agent.

All fees payable hereunder shall be paid on the dates due and in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.

 

- 50 -



--------------------------------------------------------------------------------

Section 3.6 Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed. All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual number of days elapsed.

Section 3.7 Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable
Law. The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Sections 2.5.(a)(i) through
(iii). Notwithstanding the foregoing, the parties hereto further agree and
stipulate that all agency fees, syndication fees, facility fees, closing fees,
letter of credit fees, underwriting fees, prepayment premiums, default charges,
late charges, funding or “breakage” charges, increased cost charges, attorneys’
fees and reimbursement for costs and expenses paid by the Administrative Agent
or any Lender to third parties or for damages incurred by the Administrative
Agent or any Lender, in each case, in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Administrative Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Administrative Agent and the Lenders in connection
with this Agreement and shall under no circumstances be deemed to be charges for
the use of money. All charges other than charges for the use of money shall be
fully earned and nonrefundable when due.

Section 3.8 Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in Section
13.6.

(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3. shall be applied at such time or
times as may be

 

- 51 -



--------------------------------------------------------------------------------

determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, in the case of a Defaulting Lender that is a Revolving Lender, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, in the case of a Defaulting Lender that is a
Revolving Lender, to Cash Collateralize each Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) in the case of a Defaulting Lender that is a
Revolving Lender, satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) in the case of a
Defaulting Lender that is a Revolving Lender, Cash Collateralize each Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans of any Class
or amounts owing by such Defaulting Lender under Section 2.3.(j) in respect of
Letters of Credit (such amounts “L/C Disbursements”), in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Article VI. were satisfied or waived, such payment shall
be applied solely to pay the Loans of such Class of, and L/C Disbursements owed
to, all Non-Defaulting Lenders of the applicable Class on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Disbursements owed to,
such Defaulting Lender until such time as all Loans of such Class and, as
applicable, funded and unfunded participations in Letter of Credit Liabilities,
are held by the Revolving Lenders pro rata in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately following subsection (d)) and all Term Loans are held by the Term
Loan Lenders pro rata as if there had been no Defaulting Lenders of such
Class. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(c)    Certain Fees.

(i)    No Defaulting Lender that is a Revolving Lender shall be entitled to
receive any Fee payable under Section 3.5.(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(ii)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the fee payable under Section 3.5.(c) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).

 

- 52 -



--------------------------------------------------------------------------------

(iii)    No Defaulting Lender shall be entitled to receive the fee payable under
Section 3.5.(d) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been paid to that Defaulting Lender).

(iv)    With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clause (ii), the Borrower shall (x) pay to
each Non-Defaulting Lender that is a Revolving Lender that portion of any such
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities that has been reallocated
to such Non-Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to each Issuing Bank the amount of any such Fee
otherwise payable to such Defaulting Lender to the extent not reallocated to
Non-Defaulting Lenders pursuant to the immediately following subsection (d) and
allocable to such the Issuing Bank’s Fronting Exposure to such Defaulting Lender
and not, in the case of any Issuing Bank, Cash Collateralized in accordance with
subsection (e) of this Section 3.9., and (z) not be required to pay the
remaining amount of any such Fee.

(d)    Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities shall be
reallocated among the Non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Article VI. are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender that is a Revolving Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 13.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(e)    Cash Collateral.

(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.

(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 2 Business Days following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of such Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.

(iii)    The Borrower, and to the extent provided by any Defaulting Lender that
is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the applicable Issuing Bank, and agree
to maintain, a first priority security interest in all such Cash Collateral as
security for the obligations of Defaulting Lenders that are Revolving

 

- 53 -



--------------------------------------------------------------------------------

Lenders on to fund participations in respect of Letter of Credit Liabilities, to
be applied pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the applicable
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of such Issuing Bank
with respect to Letters of Credit issued and outstanding at such time, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender that is a Revolving Lender).

(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the obligation of a Defaulting Lender
that is a Revolving Lender to fund participations in respect of Letter of Credit
Liabilities (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and such Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and such Issuing Bank may (but shall not be obligated to) agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent, and
solely in the case of a Defaulting Lender that is a Revolving Lender and the
Issuing Banks, agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which, in the case of a Defaulting Lender that is a Revolving Lender,
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause, as applicable, (i) the Revolving Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (determined without giving effect to the immediately preceding
subsection (d)) and (ii) the Term Loans to be held by the Term Loan Lenders pro
rata in as if there had been no Defaulting Lenders, whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(g)    Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure (after giving effect to any reallocations in accordance with subsection
(d) of this Section 3.9., Cash Collateral provided by the Borrower and any
Defaulting Lenders at such time) after giving effect thereto.

 

- 54 -



--------------------------------------------------------------------------------

(h)    Purchase of Defaulting Lender’s Revolving Commitment/Loans. During any
period that a Lender is a Defaulting Lender, the Borrower may, by the Borrower
giving written notice thereof to the Administrative Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Revolving Commitment, if any, and Loans to an Eligible Assignee subject to and
in accordance with the provisions of Section 13.5.(b). No party hereto shall
have any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. In addition, any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender’s Revolving
Commitment, if any, and Loans via an assignment subject to and in accordance
with the provisions of Section 13.5.(b). In connection with any such assignment,
such Defaulting Lender shall promptly execute all documents reasonably requested
to effect such assignment, including an appropriate Assignment and Assumption
and, notwithstanding Section 13.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.

Section 3.10 Taxes.

(a)    Certain Terms. For purposes of this Section and the definitions used
herein, the term “Lender” includes each Issuing Bank and the term “Applicable
Law” includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error; provided that the determinations in such
statement are made in a reasonable basis and in good faith.

 

- 55 -



--------------------------------------------------------------------------------

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

- 56 -



--------------------------------------------------------------------------------

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit L-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-4 on behalf of each such direct and
indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form

 

- 57 -



--------------------------------------------------------------------------------

prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

- 58 -



--------------------------------------------------------------------------------

ARTICLE IV. Borrowing Base Properties

Section 4.1 Eligibility of Properties.

(a)    Initial Borrowing Base Properties. The Properties identified on Schedule
4.1. shall, on the Effective Date, be Borrowing Base Properties, and the
Appraised Value initially attributable to each such Property shall be as
approved by the Lenders and set forth on Schedule 4.1.; provided, however, that
without limiting the inclusion of City West Place Building II as a Borrowing
Base Property, City West Place Building I shall not be included as a Borrowing
Base Property until such time as such Property shall have an Occupancy Rate of
75% or greater and shall otherwise constitute an Eligible Property.

(b)    Additional Borrowing Base Properties. If after the Effective Date the
Parent desires that the Lenders include any additional Property in calculations
of the Maximum Loan Availability Criteria, the Parent shall so notify the
Administrative Agent in writing. No Property will be evaluated by the Lenders
unless and until the Parent delivers to the Administrative Agent and the Initial
Lenders the following, in form and substance reasonably satisfactory to the
Administrative Agent and the Initial Lenders:

(i)    An executive summary of the Property including, at a minimum, the
following information relating to such Property: (A) a description of such
Property, such description to include the age, location, site plan, current
occupancy rate and physical condition of such Property; (B) the purchase price
paid or to be paid for such Property; (C) the current and projected condition of
the regional market and specific submarket in which such Property is located;
and (D) the current projected capital plans and, if applicable, current
renovation plans for such Property;

(ii)    An operating statement for such Property audited or certified by a
representative of the Parent as being true and correct in all material respects
and prepared in accordance with GAAP for the previous three fiscal years,
provided that, with respect to any period such Property was owned by the Parent
or a Subsidiary of the Parent for less than three years, such information shall
only be required to be delivered to the extent reasonably available to the
Parent and such certification may be based upon the best of the Parent’s
knowledge and provided further, that if such Property has been operating for
less than three years, the Parent shall provide such projections and other
information concerning the anticipated operation of such Property as the
Administrative Agent or an Initial Lender may reasonably request;

(iii)    A current rent roll for such Property certified by a representative of
the Parent as being true and correct in all material respects and evidencing an
Occupancy Rate of 75% or greater, and three-year occupancy history of such
Property certified by a representative of the Parent to be true and correct,
provided that, with respect to any period such Property was owned by the Parent
or a Subsidiary of the Parent for less than three years, such information shall
only be required to be delivered to the extent reasonably available to the
Parent and such certification may be based upon the best of the Parent’s
knowledge;

(iv)    A copy of a recent ALTA Owner’s Policy of Title Insurance (“Owner’s
Policy”) (or, if the applicable Property is being added as a Borrowing Base
Property simultaneously with the acquisition thereof, a commitment for such
Owner’s Policy, with the actual Owner’s Policy to be delivered to the
Administrative Agent and the Initial Lenders simultaneously with the addition
thereof to the Borrowing Base Property) covering such Property showing the
identity of the fee titleholder thereto and all matters of record;

(v)    Copies of all documents of record reflected in Schedule A and Schedule B
of the Owner’s Policy (or commitment therefor, if the applicable Property is
being added as a Borrowing Base Property simultaneously with the acquisition
thereof) and a copy of the most recent real estate tax bill and notice of
assessment;

 

- 59 -



--------------------------------------------------------------------------------

(vi)    A current or currently certified survey of such Property certified by a
surveyor licensed in the applicable jurisdiction to have been prepared in
accordance with the then effective Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys;

(vii)    If not adequately covered by the survey certification provided for
above, a certificate from a licensed engineer or other professional reasonably
satisfactory to the Administrative Agent and the Initial Lenders that such
Property is not located in a special flood hazard area as defined by the Federal
Emergency Management Agency;

(viii)    A “Phase I” environmental assessment of such Property not more than
twelve (12) months old, which report (1) has been prepared by an environmental
engineering firm reasonably acceptable to the Administrative Agent and the
Initial Lenders and (2) complies with the requirements contained in the
Administrative Agent’s and each Initial Lender’s guidelines adopted from time to
time by the Administrative Agent and each Initial Lender that are applied in its
respective lending practice generally and any other environmental assessments or
other reports relating to such Property, including any “Phase II” environmental
assessment prepared or recommended by such environmental engineering firm to be
prepared for such Property;

(ix)    A property condition report for such Property not more than twelve (12)
months old and prepared by a firm or firms acceptable to the Administrative
Agent and the Initial Lenders;

(x)    Copies of (1) all Property Management Agreements and all Material
Contracts relating to the use, occupancy, operation, maintenance, enjoyment or
ownership of such Property, if any, and (2) copies of all Major Tenant Leases
with respect to such Property (or, if acceptable to the Administrative Agent and
the Initial Lenders, a summary of the terms thereof);

(xi)    A property zoning report indicating that such Property complies in all
material respects with applicable zoning and land use laws;

(xii)    UCC, tax, judgment and lien search reports with respect to the Borrower
(or Subsidiary if such Property is owned by a Subsidiary) and such Property in
all necessary or appropriate jurisdictions indicating that there are no Liens of
record on such Property other than Permitted Liens of the types described in
clauses (a) through (f) and (h) of the definition of “Permitted Liens”;

(xiii)    Plans and specifications for such Property, provided the same shall
only be required to the extent reasonably available to the Borrower;

(xiv)    Final certificates of occupancy and, to the extent reasonably available
to the Borrower, any other Governmental Approvals necessary for the operation of
such Property or as otherwise requested by the Administrative Agent or any
Initial Lender relating to such Property;

(xv)    Copies of all policies of insurance required by Section 8.5.; and

(xvi)    Such other information the Administrative Agent and the Initial Lenders
may reasonably request in order to evaluate the Property (including (i) to the
extent not otherwise described above, information of a type consistent with the
information describe in Part I of Schedule 6.1 with respect to such Property and
(ii) any supplements to the Schedules hereto with respect to such Property
reasonably acceptable to the Administrative Agent).

 

- 60 -



--------------------------------------------------------------------------------

Upon its receipt and approval of the foregoing documents and information, unless
the Administrative Agent or any Initial Lender reasonably determines that the
proposed Property does not satisfy the requirements of an Eligible Property and
have an Occupancy Rate of 75% or greater (a “Rejected Property”), the
Administrative Agent and the Initial Lenders shall recommend acceptance of such
Property as a Borrowing Base Property and the Administrative Agent shall notify
the Borrower and each Lender within ten (10) Business Days after receipt and
review of all of such documents and information. Within five (5) Business Days
of the Administrative Agent’s giving such notice to the Lenders, the
Administrative Agent will send the foregoing documents and information to each
of the Lenders. In the case of a Rejected Property, the Administrative Agent
shall promptly notify the Borrower and the Initial Lenders and the consideration
by the Administrative Agent and the Lenders of such Property shall cease.

(c)    Appraisal; Final Approval. Unless commissioned sooner at the request of
the Borrower, promptly upon giving notice to the Lenders under the immediately
preceding subsection (b) that the Administrative Agent and the Initial Lenders
recommend acceptance of such Property as a Borrowing Base Property, the
Administrative Agent shall commission, at the Borrower’s expense, an Appraisal
of such Property, which appraisal shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Initial Lenders. Within ten
(10) Business Days of receipt and approval of such Appraisal, the Administrative
Agent shall provide such Appraisal to the Borrower and the Lenders for purposes
of approving the Appraised Value of such Property in accordance with the
requirements of the definition of Appraised Value. Within ten (10) Business Days
of the date on which a Lender has received all of the items referred to in this
subsection and the immediately preceding subsection (b), such Lender shall
notify the Administrative Agent in writing whether or not such Lender accepts
such Property as a Borrowing Base Property. If a Lender fails to give such
notice within such time period, such Lender shall be deemed to have not approved
such Property as a Borrowing Base Property. Such Property shall become a
Borrowing Base Property upon written approval of Administrative Agent, the
Initial Lenders and the Requisite Lenders and upon execution and delivery to the
Administrative Agent of (i) a Maximum Loan Availability Certificate showing the
calculation of the Maximum Loan Availability Criteria after inclusion of such
Property as a Borrowing Base Property, (ii) if such property is owned by a
Subsidiary of the Borrower, all of the items required to be delivered to the
Administrative Agent under Section 8.14. if not previously delivered, (iii) the
documents and items described on Part II of Schedule 6.1 (to the extent
requested by the Administrative Agent) and (iv) such other items or documents as
may be appropriate under the circumstances, including updates of the documents
described in the immediately preceding subsections (b)(i), (b)(ii), (b)(vi), and
(b)(viii), and satisfaction of all other closing requirements reasonably imposed
by the Administrative Agent and the Initial Lenders.

Section 4.2 Frequency of Appraisals.

The Appraised Value of a Borrowing Base Property shall be determined or
redetermined, as applicable, under each of the following circumstances:

(a)    In connection with the acceptance of a Property as a Borrowing Base
Property the Administrative Agent will determine the Appraised Value thereof as
provided in Section 4.1.; or

(b)    From time to time upon at least five (5) Business Days written notice to
the Borrower and at the Borrower’s expense, the Administrative Agent may (and
shall at the direction of the Requisite Lenders) redetermine the Appraised Value
of a Borrowing Base Property (based on a new Appraisal obtained by the
Administrative Agent) if necessary in order to comply with FIRREA or other
Applicable Law relating to the Administrative Agent or the Lenders; or

 

- 61 -



--------------------------------------------------------------------------------

(c)    Once during any 12-month period (but not during the six month period
prior to the Termination Date unless otherwise required pursuant to Section
2.13.), or more frequently if any Default or Event of Default has occurred and
is continuing, upon written notice from the Administrative Agent to the
Borrower, all at the Borrower’s expense;

(d)    At any time by the request of the Borrower, at the Borrower’s expense; or

(e)    At any time and from time to time, the Administrative Agent may (and
shall at the written direction of the Requisite Lenders) redetermine the
Appraised Value of a Borrowing Base Property (based on a new Appraisal obtained
by the Administrative Agent), all at the Lenders’ expense.

All Appraisals shall be engaged by the Administrative Agent and subject to the
reasonably satisfactory review and approval of the Administrative Agent and the
Initial Lenders as provided in the definition of Appraised Value.

Section 4.3 Frequency of Calculations of Maximum Loan Availability Criteria.

Initially, the Maximum Loan Availability Criteria shall be calculated and set
forth on, and satisfaction thereof shall be determined pursuant to, the Maximum
Loan Availability Certificate delivered under Section 6.1. Thereafter, the
Maximum Loan Availability Criteria shall calculated and set forth on, and the
satisfaction thereof determined pursuant to, the Maximum Loan Availability
Certificate delivered from time to time under Article IX. Any increase in the
Appraised Value of a Borrowing Base Property shall become effective as of the
next determination of the Maximum Loan Availability Criteria as provided in this
Section, provided that prior to such date of determination (a) if such increase
is the result of an increase in the Appraised Value of such Borrowing Base
Property, the Administrative Agent and the Initial Lenders shall have given
their written approval of such increase, (b) the applicable Maximum Loan
Availability Certificate substantiates such increase and (c) the Borrower shall
have delivered to the Administrative Agent the following: (i) if the Property is
not located in a Tie-In Jurisdiction and such increase is the result of an
increase in the Appraised Value of such Property, an endorsement to the Title
Policy in favor of the Administrative Agent with respect to such Property
increasing the coverage amount thereof as related to such Property to not less
than 70% of the Appraised Value (based on the “stabilized value” of such
Property and excluding the value of personal property) for such Property and
(ii) if the Property is located in a Tie-In Jurisdiction, an endorsement to the
Title Policy in favor of the Administrative Agent with respect to such Property
increasing the coverage amount thereof as related to such Property to not less
than the portion of the Maximum Loan Availability Criteria calculations
attributable to such Property, as well as endorsements to all other existing
Title Policies issued to the Administrative Agent with respect to all other
Properties located in Tie-In Jurisdictions reflecting an increase in the
aggregate insured amount under the “tie-in” endorsements to an amount equal to
satisfy the Maximum Loan Availability Criteria (including the Property which
experienced the increase in Appraised Value); provided, however, that in the
cases of clauses (i) and (ii), in no event shall the aggregate amount of the
Title Policies exceed the aggregate amount of the Commitments and Term Loans.

Section 4.4 Approval of Major Tenant Leases; Non-Disturbance Agreement.

(a)    Major Tenant Lease Modifications. In the case of any Major Tenant Lease
that becomes an Approved Lease in accordance with the requirements of the
definition thereof, the continuing inclusion of such lease as an Approved Lease
shall be subject to the requirement that the Parent and the Borrower

 

- 62 -



--------------------------------------------------------------------------------

shall not, and shall not permit any other Loan Party or any other Subsidiary of
the Parent to, terminate, modify, restate, amend, permit the sublease or
assignment requiring landlord’s consent under or release or discharge any tenant
or Guarantor from any material obligation under any Major Tenant Lease or enter
into any extension, renewal, modification or amendment of a Major Tenant Lease
(any of the foregoing, a “Major Tenant Lease Modification”) without the
Administrative Agent’s and the Initial Lenders’ prior written
approval. Notwithstanding anything to the contrary contained herein, to the
extent the Administrative Agent’s and the Initial Lenders’ prior approval is
required for any Major Tenant Lease Modification set forth in this Section 4.4.,
the Administrative Agent and the Initial Lenders shall have ten (10) Business
Days from its receipt of a written request, together with a copy of the proposed
modification of such Major Tenant Lease and a summary of the material terms
relating to such Major Tenant Lease Modification (the “Leasing Request”), in
which to approve or disapprove such matter; provided that (i) the Leasing
Request is sent to the Administrative Agent and the Initial Lenders in
accordance with the requirements of Section 13.1. and (ii) unless otherwise
approved by the Administrative Agent and the Initial Lenders (such approval not
to be unreasonably withheld), the applicable Tenant Lease shall either conform
to the form of lease for the applicable Property previously delivered to the
Administrative Agent and the Initial Lenders, or include such revisions thereto
as are not adverse to the interests of the Lenders in any material respect. In
the event that the Administrative Agent or any Initial Lender fails to grant or
withhold its consent to such Major Tenant Lease Modification within the ten (10)
Business Day period following receipt of any Leasing Request, then
Administrative Agent’s or such Initial Lender’s approval, as applicable, shall
be deemed to have been granted.

(b)    Tenant SNDA Requirements. Upon request of the Borrower, (i) with respect
to any Major Tenant Leases entered into after the date hereof in accordance with
this Agreement, the Administrative Agent agrees to enter into, and (ii) with
respect to any other Tenant Lease entered into after the date hereof, the
Administrative Agent agrees to review in good faith and in its sole discretion
enter into, a commercially reasonable subordination non-disturbance and
attornment agreement that may be requested by the tenant thereunder within a
reasonable time after request, on the Administrative Agent’s then-current form
or another form that may be requested by the applicable tenant and reasonably
satisfactory to the Administrative Agent.

Section 4.5 Tenant Leases.

In the case of any Tenant Lease, the inclusion of such lease as an Approved
Lease shall be subject to the requirement that the Parent and the Borrower shall
not, and shall not permit any other Loan Party or any other Subsidiary of the
Parent to, unless consented to in writing by the Administrative Agent and the
Initial Lenders or otherwise permitted under any other provision of the Loan
Documents (including, without limitation, Section 10.8.), the Borrower and/or
the applicable Loan Party shall not, with respect to such Tenant Lease:

(a)    grant any tenant under any Tenant Lease any option, right of first
refusal or other right to purchase all or any portion of such Borrowing Base
Property under any circumstances;

(b)    grant any tenant under any Tenant Lease any right to prepay rent more
than one month in advance other than to collect rent one month in advance of the
time when it becomes due (except security deposits, percentage rent, if any, and
other amounts collected and subject to later reconciliation pursuant to the
terms of the applicable Tenant Leases, which shall not be deemed rent collected
in advance);

(c)    execute any assignment of landlord’s interest in any Tenant Lease; or

(d)    collect rent or other sums due under any Tenant Lease in advance, other
than to collect rent one month in advance of the time when it becomes due
(except security deposits, percentage rent, if any, and other amounts collected
and subject to later reconciliation pursuant to the terms of the applicable
Tenant Leases, which shall not be deemed rent collected in advance).

 

- 63 -



--------------------------------------------------------------------------------

ARTICLE V. Yield Protection, Etc.

Section 5.1 Additional Costs; Capital Adequacy.

(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay, within ten (10)
Business Days after written demand by such Lender, to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making, Continuing, Converting to or maintaining of any Loans or its
obligation to make any Loans hereunder, any reduction in any amount receivable
by such Lender under this Agreement or any of the other Loan Documents in
respect of any of such Loans or such obligation or the maintenance by such
Lender of capital in respect of its Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:

(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);

(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or

(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.

(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of

 

- 64 -



--------------------------------------------------------------------------------

extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), the obligation of
such Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 5.5. shall apply).

(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy, liquidity or similar requirement against or with
respect to or measured by reference to Letters of Credit and the result shall be
to increase the cost to any Issuing Bank of issuing (or any Revolving Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by any Issuing Bank or any Revolving Lender hereunder in respect of
any Letter of Credit, then, upon demand by such Issuing Bank or such Lender, the
Borrower shall pay immediately to such Issuing Bank or, in the case of such
Lender, to the Administrative Agent for the account of such Lender, from time to
time as specified by such Issuing Bank or such Lender, such additional amounts
as shall be sufficient to compensate such Issuing Bank or such Lender for such
increased costs or reductions in amount.

(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of any Issuing Bank or a Lender,
to notify the Administrative Agent) of any event occurring after the Agreement
Date entitling the Administrative Agent, such Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder; provided, further, that the
Administrative Agent, any Issuing Bank or a Lender, as the case may be, shall
not be entitled to submit a claim for compensation based upon a Regulatory
Change described in the last sentence of the definition of the term “Regulatory
Change” unless such Person shall have determined that the making of such claim
is consistent with its general practices under similar circumstances in respect
of similarly situated borrowers (but not necessarily all such similarly situated
borrowers) with credit agreements entitling it to make such claims (it being
agreed that none of the Administrative Agent, any Issuing Bank or a Lender shall
be required to disclose any confidential or proprietary information in
connection with such determination or the making of such claim). The
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of any Issuing Bank or a
Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this
Section. Determinations by the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error. The Borrower
shall pay the Administrative Agent, any such Issuing Bank or any such Lender, as
the case may be, the amount shown as due on any such certificate within 10
Business Days after receipt thereof. Failure or delay on the part of the
Administrative Agent, Issuing Bank and any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Administrative
Agent’s, Issuing Bank’s or such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate the
Administrative Agent, Issuing Bank and any Lender pursuant to this Section for
any Additional Costs suffered more than six months prior to the date that the
Administrative Agent, such Issuing Bank or such Lender, as the case may be,
notifies the Borrower of the Regulatory Change giving rise to such Additional
Costs, and of the Administrative Agent’s, Issuing Bank’s or such Lender’s
intention to claim compensation therefor (except that, if the Regulatory Change
giving rise to such Additional Costs is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

- 65 -



--------------------------------------------------------------------------------

Section 5.2 Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for the ascertaining
LIBOR for such Interest Period;

(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or

(c)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended, in each case, until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5. shall be
applicable).

Section 5.3 Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

 

- 66 -



--------------------------------------------------------------------------------

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.

Section 5.4 Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)), and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1., Section 5.2.
or Section 5.3. that gave rise to such Conversion no longer exist:

(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c) or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

Section 5.5 Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1.(c) or 5.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections, (c)
a Lender becomes a Defaulting Lender or (d) a Lender becomes a Non-Consenting
Lender, then, so long as there does not then exist any Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitment to an

 

- 67 -



--------------------------------------------------------------------------------

Eligible Assignee subject to and in accordance with the provisions of
Section 13.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under Section 2.3.(j)
that have not been repaid, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee. Each of
the Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section and the
Affected Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Assumption, but at no time shall the
Administrative Agent, such Affected Lender nor any other Lender nor any Titled
Agent be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent, the Affected Lender or any of
the other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 5.1. or 5.4.) with respect to any period up to the
date of replacement.

Section 5.6 Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America. The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation.

Section 5.7 Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE VI. Conditions Precedent

Section 6.1 Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:

(i)    counterparts of this Agreement executed by each of the parties hereto;

 

- 68 -



--------------------------------------------------------------------------------

(ii)    Notes executed by the Borrower, payable to each requesting Lender and
complying with the terms of Section 2.11.(a);

(iii)    the Guaranty, the Equity Pledge Agreement and each of the other
Security Documents required to be executed by the Parent and each of the other
Loan Parties initially to be a party thereto, together with:

(A)    certificates and instruments representing the Collateral constituting
securities accompanied by undated stock powers or instruments of transfer
executed in blank,

(B)    proper UCC financing statements in form appropriate for filing under the
UCC of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Documents
covering the Collateral,

(C)    certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business or that the
Administrative Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Liens),

(D)    any deposit account control agreements and securities account control
agreements, in each case as referred to in the Perfection Certificate and duly
executed by the appropriate parties, to the extent required to perfect the
security interest in any material deposit account or securities account (as
determined by the Administrative Agent or any Initial Lender in its reasonable
discretion) (provided that to the extent that such control agreements are not
completed after your use of commercially reasonable efforts to do so, then such
control agreements shall not constitute a condition precedent under this clause
(D) on the Effective Date, but instead shall be required to be delivered on or
before the 60th day following the Effective Date (or such later date as the
Initial Lenders shall determine)),

(E)    a Perfection Certificate, in substantially the form of Exhibit P, duly
executed by each of the Loan Parties, and

(F)    evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Documents has been taken (including receipt of
duly executed payoff letters, UCC-3 termination statements and landlords’ and
bailees’ waiver and consent agreements);

(iv)    an opinion of legal counsel to the Borrower and the other Loan Parties,
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and the Lenders and covering such matters as the
Administrative Agent may reasonably request;

 

- 69 -



--------------------------------------------------------------------------------

(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where the failure to be so qualified could reasonably be expected
to have a Material Adverse Effect;

(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Revolving Borrowing, Notices of Term Loan Borrowing,
requests for Letters of Credit, Notices of Conversion and Notices of
Continuation;

(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix)    a Compliance Certificate calculated on a pro forma basis for the
Parent’s fiscal quarter ending June 30, 2016, giving pro forma effect to the
making of any Loan to be made on the Effective Date, which Compliance
Certificate shall include the calculations described in the conditions precedent
set forth in clauses (m) and (n) below;

(x)    a Disbursement Instruction Agreement effective as of the Agreement Date;

(xi)    a Maximum Loan Availability Certificate, calculated as of the Effective
Date; provided, however, that Adjusted Borrowing Base NOI shall be calculated on
a pro forma basis giving effect to the Transactions as of the Parent’s fiscal
quarter ending June 30, 2016;

(xii)    the Notice of Term Loan Borrowing executed by the Borrower with respect
to the Term Loans to be made on the Effective Date;

(xiii)    evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent, the Joint Lead Arrangers and any of
the Lenders, including without limitation, the fees and expenses of counsel to
the Administrative Agent, have been paid to the extent invoiced at least one
Business Day prior to the Effective Date;

(xiv)    Appraisals of all Borrowing Base Properties, together with all other
due diligence reasonably requested by the Administrative Agent with respect to
each Borrowing Base Property, including, the items set forth on Schedule 6.1.
hereto;

 

- 70 -



--------------------------------------------------------------------------------

(xv)    copies of the form of Tenant Lease to be used for each Property from the
Effective Date until the Revolving Termination Date and each Tenant Lease
entered into as of the Agreement Date with respect to such Property requested by
the Administrative Agent or any Initial Lender;

(xvi)    insurance certificates, or other evidence, providing that the insurance
coverage required under Section 8.5. (including, without limitation, both
property and liability insurance) is in full force and effect and stating that
the coverage shall not be cancelable or materially changed without ten (10) days
prior written notice to the Administrative Agent of any cancellation for
nonpayment of premiums, and not less than thirty (30) days prior written notice
to the Administrative Agent of any other cancellation or any modification
(including a reduction in coverage), together with appropriate evidence that the
Administrative Agent, for its benefit and the benefit of the Lenders, the
Issuing Banks, the Specified Derivatives Providers and the Specified Cash
Management Banks is named as a mortgagee lender’s loss payee and additional
insured, as appropriate, on all insurance policies that the Borrower, any Loan
Party or any other Subsidiary actually maintains with respect to any Property
and improvements on such Property; and

(xvii)    such other documents, agreements and instruments as the Administrative
Agent may reasonably request; and

(b)    [Intentionally Omitted];

(c)    [Intentionally Omitted];

(d)    all governmental and third-party consents and all equity holder and board
of directors (or comparable entity management body) authorizations with respect
to this Agreement shall have been obtained and shall be in full force and
effect;

(e)    the Lead Arrangers shall have received, at least 20 business days prior
to the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, that has been requested at least 25 business days prior to the Effective
Date;

(f)    the assumption or contribution of all Indebtedness of the Merger
Contributors and their affiliates by the Parent and its Subsidiaries to the
extent described in the Merger Agreement as in effect on April 28, 2016 (and
payment of all fees related thereto) shall have occurred and be in full force
and effect;

(g)    the Spin-Off (as further described in any Registration Statement on Form
10 filed by the Parent with the Securities and Exchange Commission in respect
thereof, and any related separation and distribution agreement (the
“Distribution Agreement”)) shall have been consummated or shall be consummated
substantially contemporaneous with the initial funding hereunder (whether by way
of an escrow closing hereof or otherwise; and provided that the Spin-Off shall
be deemed to occur substantially contemporaneously with the initial funding
hereunder, and this condition shall be deemed satisfied, if Clinic or Pharmacy
shall have delivered to the Lead Arrangers an officer’s certificate stating that
such officer in good faith expects the Spin-Off to be consummated within three
(3) Business Days following such initial funding; it being understood that,
notwithstanding the foregoing, the failure of the Spin-Off to occur on or before
such time shall constitute an Event of Default hereunder) on terms and
conditions acceptable to the Lead Arrangers;

 

- 71 -



--------------------------------------------------------------------------------

(h)    The Borrower shall, as of the Effective Date (after giving effect to the
Transactions and the borrowings hereunder as of the Effective Date), have
unrestricted and unencumbered cash (other than Liens in favor of the
Administrative Agent) on its consolidated balance sheet equal to at least
$150,000,000 (minus the aggregate amount of certain fees paid by the Borrower
concurrently with the Effective Date, which amount deducted shall in no event
exceed $5,000,000);

(i)    As of the Effective Date there shall be no Revolving Loans;

(j)    Subject to exceptions acceptable to the Lead Arrangers (x) since December
31, 2015, there shall not have occurred a Parkway Material Adverse Effect, and
(y) since December 31, 2015, there shall not have occurred a Cousins Material
Adverse Effect.

(i)    “Parkway Material Adverse Effect” means an event, development, change or
occurrence that is materially adverse to the financial condition, business or
results of operations of Parkway and its Subsidiaries, taken as a whole;
provided, however, that a Parkway Material Adverse Effect shall not include any
event, development, change or occurrence arising out of, relating to or
resulting from: (a) changes generally affecting the economy, financial or
securities markets or political or regulatory conditions; (b) changes in the
industrial real estate sector or changes generally affecting owners, operators
or developers of industrial real estate; (c) any change after the date hereof in
Law or the interpretation thereof or GAAP or the interpretation thereof; (d)
acts of war, armed hostility or terrorism or any worsening thereof; (e)
earthquakes, hurricanes, tornados or other natural disasters or calamities; (f)
any change to the extent attributable to the negotiation, execution or
announcement of this Agreement, and the transactions contemplated hereby
(including the Houston Distribution), including any litigation resulting
therefrom, and any adverse change in customer, distributor, employee, supplier,
financing source, licensor, licensee, sub-licensee, stockholder, joint venture
partner or similar relationships, including as a result of the identity of
Cousins; (g) any failure by Parkway to meet any internal or published industry
analyst projections or forecasts or estimates of revenues or earnings for any
period (it being understood and agreed that the facts and circumstances giving
rise to such failure that are not otherwise excluded from the definition of a
Parkway Material Adverse Effect may be taken into account in determining whether
there has been a Parkway Material Adverse Effect); (h) any change in the price
or trading volume of Parkway Common Stock (it being understood and agreed that
the facts and circumstances giving rise to such change that are not otherwise
excluded from the definition of a Parkway Material Adverse Effect may be taken
into account in determining whether there has been a Parkway Material Adverse
Effect); (i) compliance with the terms of, or the taking of any action required
by, this Agreement (including the Asset Sales, the Reorganization and the
Houston Distribution); (j) the outcome of any litigation, claim or other
proceeding described in the Parkway Disclosure Letter or specifically disclosed
in the Parkway SEC Documents and (k) any bankruptcy, insolvency or
reorganization of any tenant under any Parkway Lease or the commencement of any
bankruptcy, insolvency or reorganization proceeding with respect to any tenant
under any Parkway Lease; and provided, further, that (x) if any event,
development, change or occurrence described in any of clauses (a), (b), (c), (d)
or (e) has had a materially disproportionate effect on the financial condition,
business or results of operations of Parkway and its Subsidiaries relative to
other similarly situated owners, operators and developers of industrial real
estate, then the incremental impact of such event on Parkway and its
Subsidiaries relative to other similarly situated owners, operators and
developers of industrial real estate shall be taken into account for purposes of
determining whether a Parkway Material Adverse Effect has occurred, and (y) if
any event, development, change or occurrence has caused or is reasonably likely
to cause Parkway to fail to qualify as a REIT for federal Tax purposes, such
event, development, change or occurrence shall be considered a Parkway Material
Adverse Effect, unless such failure has been, or is able to be, cured on
commercially reasonable terms under the applicable provisions of the Code; and

 

- 72 -



--------------------------------------------------------------------------------

(ii)    “Cousins Material Adverse Effect” means an event, development, change or
occurrence that is materially adverse to the financial condition, business or
results of operations of Cousins and its Subsidiaries, taken as a whole;
provided, however, that a Cousins Material Adverse Effect shall not include any
event, development, change or occurrence arising out of, relating to or
resulting from: (a) changes generally affecting the economy, financial or
securities markets or political or regulatory conditions; (b) changes in the
industrial real estate sector or changes generally affecting owners, operators
or developers of industrial real estate; (c) any change after the date hereof in
Law or the interpretation thereof or GAAP or the interpretation thereof; (d)
acts of war, armed hostility or terrorism or any worsening thereof; (e)
earthquakes, hurricanes, tornados or other natural disasters or calamities; (f)
any change to the extent attributable to the negotiation, execution or
announcement of this Agreement, and the transactions contemplated hereby
(including the Houston Distribution), including any litigation resulting
therefrom, and any adverse change in customer, distributor, employee, supplier,
financing source, licensor, licensee, sub-licensee, stockholder, joint venture
partner or similar relationships, including as a result of the identity of
Parkway; (g) any failure by Cousins to meet any internal or published industry
analyst projections or forecasts or estimates of revenues or earnings for any
period (it being understood and agreed that the facts and circumstances giving
rise to such failure that are not otherwise excluded from the definition of a
Cousins Material Adverse Effect may be taken into account in determining whether
there has been a Cousins Material Adverse Effect); (h) any change in the price
or trading volume of shares of Cousins Common Stock (it being understood and
agreed that the facts and circumstances giving rise to such change that are not
otherwise excluded from the definition of a Cousins Material Adverse Effect may
be taken into account in determining whether there has been a Cousins Material
Adverse Effect); (i) compliance with the terms of, or the taking of any action
required by, this Agreement (including the Reorganization and the Houston
Distribution); (j) the outcome of any litigation, claim or other proceeding
described in the Cousins Disclosure Letter or specifically disclosed in the
Cousins SEC Documents; and (k) any bankruptcy, insolvency or reorganization of
any tenant under any Cousins Lease or the commencement of any bankruptcy,
insolvency or reorganization proceeding with respect to any tenant under any
Cousins Lease; and provided, further, that (x) if any event, development, change
or occurrence described in any of clauses (a), (b), (c), (d) or (e) has had a
materially disproportionate effect on the financial condition, business or
results of operations of Cousins and its Subsidiaries relative to other
similarly situated owners, operators and developers of industrial real estate,
then the incremental impact of such event on Cousins and its Subsidiaries
relative to other similarly situated owners, operators and developers of
industrial real estate shall be taken into account for purposes of determining
whether a Cousins Material Adverse Effect has occurred, and (y) if any event,
development, change or occurrence has caused or is reasonably likely to cause
Cousins to fail to qualify as a REIT for federal Tax purposes, such event,
development, change or occurrence shall be considered a Cousins Material Adverse
Effect, unless such failure has been, or is able to be, cured on commercially
reasonable terms under the applicable provisions of the Code;

Provided that for purposes of this clause (j), (i) each reference to “this
Agreement” in the definitions of Parkway Material Adverse Effect and Cousins
Material Adverse Effect shall mean the Merger Agreement as in effect on April
28, 2016 and (ii) each capitalized term that is not defined in any other
provision of this Agreement shall have the meaning given to such term in the
Merger Agreement;

 

- 73 -



--------------------------------------------------------------------------------

(k)    the Merger and the other Transactions shall be consummated substantially
concurrently with the initial funding of hereunder on the Effective Date (except
as permitted under Section 6.1(g)) in accordance with Applicable Law and on the
terms described herein and in the Merger Agreement without giving effect to any
waiver, modifications or consent thereunder that is materially adverse to any
interests of the Lenders in any such case without the prior written consent of
the Lead Arrangers (which consent shall not be unreasonably withheld or
delayed), it being understood that, without limitation, any (i) change of the
Exchange Ratio (as defined in the Merger Agreement) by 10% or more, (ii) change
in the third party beneficiary rights applicable to the Lead Arrangers and the
Lenders or (iii) change of the governing law, in each case, shall be deemed to
be materially adverse to the interests of the Lenders unless approved by the
Lead Arrangers;

(l)    the Lead Arrangers shall have received:

(i)    with respect to the Contributed Assets and associated liabilities, (A)
combined audited balance sheets for the two (2) most recently completed fiscal
years ended at least 90 days prior to the Effective Date and combined audited
statements of income, shareholder’s equity and cash flows for the three (3) most
recently completed fiscal years ended at least 90 days prior to the Effective
Date (in each case, excluding any Contributed Assets for any fiscal year during
which such Contributed Assets were not owned by Pharmacy or Clinic during the
entirety of such fiscal year, as applicable) and (B) unaudited consolidated
balance sheets and related consolidated statements of income and cash flows for
each interim fiscal quarter ended since the last audited financial statements
and at least 45 days prior to the Effective Date;

(ii)    a pro forma consolidated balance sheet and related pro forma
consolidated statements of income of the Parent for the fiscal year mostly
recently ended for which audited financial statements are provided, prepared
after giving pro forma effect to each element of the Transactions including the
initial funding hereunder on the Effective Date (in accordance with Regulation
S-X under the Securities Act of 1933, as amended, and including other
adjustments reasonably acceptable to the Lead Arrangers) as if the Transactions
and the initial funding hereunder had occurred on the last day of such four
quarter period (in the case of such balance sheet) or at the beginning of such
period (in the case of such other financial statements); and

(iii)    projections prepared by management of balance sheets, income statements
and cashflow statements of the Parent and its Subsidiaries, which will be
quarterly for the first year after the Effective Date and annually thereafter
through the Termination Date;

(m)    the Leverage Ratio shall be no greater than 0.50 to 1.00 for the most
recent four consecutive fiscal quarter period for which financial statements
have been delivered pursuant to paragraph (l) above and calculated to give pro
forma effect to each element of the Transactions and the initial funding
hereunder on the Effective Date; provided, that, to the extent this condition is
not satisfied on the Effective Date, the amounts funded on the Effective Date
shall be reduced to the extent needed to comply with this Leverage Ratio; and

(n)    as of the Effective Date (i) (a) the sum of (x) the Aggregate Outstanding
Balance as of the Effective Date plus (y) the aggregate undrawn Revolving
Commitments as of the Effective Date, shall be less than or equal to (b) an
amount equal to 50% of the aggregate as-is Appraised Value of all Borrowing Base
Properties as of the Effective Date, and (ii) Adjusted Borrowing Base NOI
(calculated on a pro forma basis giving effect to the Transactions as of the
Parent’s fiscal quarter ending June 30, 2016) shall be in an amount sufficient
to produce a Minimum Implied Debt Service Ratio (calculated based on a Effective
Date Debt Total Service (as defined below)) of 1.85 to 1.00; for purposes of
this paragraph (l), “Effective Date Debt Total Service” shall be defined as the
amount necessary to fully amortize a loan in a principal amount equal to the
Aggregate Outstanding Balance as of the Effective Date plus the aggregate
undrawn Revolving Commitments as of the Effective Date, assuming a loan constant
of 7%.

 

- 74 -



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement, any other Loan Document or any other
letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (a) the only representations and warranties the
accuracy of which shall be a condition to the availability of the Loans to be
made on the Effective Date shall be the Merger Agreement Representations and the
Specified Representations, and (b) all conditions to the availability of the
Loans to be made as of the Effective Date herein related to evidence that the
Administrative Agent (on behalf of the Lenders) shall have a valid and perfect
first priority lien and security interest in the Collateral shall (i) be limited
to material Collateral (as determined by any of the Administrative Agent, the
Initial Lenders or the Joint Lead Arrangers in its reasonable discretion)
(including, without limitation, receipt of all certificates (if existing)
evidencing pledged capital stock or membership or partnership interests, as
applicable, with accompanying executed stock powers, all UCC financing
statements to be filed in the applicable government UCC filing offices, and all
deposit account and securities account control agreements to the extent required
to perfect the security interest in any material deposit account or securities
account (as determined by any of the Administrative Agent, the Initial Lenders
or the Joint Lead Arrangers in its reasonable discretion) (provided that to the
extent that such control agreements are not completed by the Effective Date
after the Loan Parties’ use of commercially reasonable efforts to do so, then
such control agreements shall not constitute a condition precedent to the
availability of the Loans on the Effective Date, but instead shall be required
within a period of time set forth on Schedule 8.16) and (ii) be subject to such
other exceptions set forth on Schedule 8.16.

Section 6.2 Conditions Precedent to All Loans and Letters of Credit.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Banks to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.15. would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality or Material Adverse Effect
or similar language, in which case such representation or warranty shall be true
and correct in all respects) on and as of the date of the making of such Loan or
date of issuance of such Letter of Credit with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality or Material Adverse Effect or similar language, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances permitted
hereunder; and (c) in the case of the borrowing of Revolving Loans, the
Administrative Agent shall have received a timely Notice of Revolving Borrowing,
in the case of the borrowing of Term Loans, the Administrative Agent shall have
received a timely Notice of Term Loan Borrowing, and in the case of the issuance
of a Letter of Credit the applicable Issuing Bank and the Administrative Agent
shall have received a timely request for the issuance of such Letter of
Credit. Each Credit Event shall constitute a certification by the Borrower to
the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made or any Letter of Credit is issued that all
conditions to the making of such Loan or issuing of such Letter of

 

- 75 -



--------------------------------------------------------------------------------

Credit contained in this Article VI. have been satisfied. Unless set forth in
writing to the contrary, the making of its initial Loan by a Lender shall
constitute a certification by such Lender to the Administrative Agent and the
other Lenders that the conditions precedent for initial Loans set forth in
Sections 6.1. and 6.2. that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.

ARTICLE VII. Representations and Warranties

Section 7.1 Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, each Issuing Bank and each Lender as follows:

(a)    Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership,
limited liability company or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership, limited liability company or other legal
entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b)    Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary or an Excluded
Subsidiary. As of the Agreement Date, except as disclosed in such Schedule,
(A) each of the Parent, the Borrower and their respective Subsidiaries owns,
free and clear of all Liens, and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other Equity
Interests of any type in, any such Person that is a Subsidiary of the Parent. As
of the Agreement Date, Part II of Schedule 7.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Parent, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Parent.

(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder and to grant and maintain the
Liens under the Security Documents. The Parent, the Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents and the Fee
Letter to which it is a party in accordance with their respective terms and to
consummate the transactions contemplated hereby and thereby. The Loan Documents
and the Fee Letter to which the Parent, the Borrower or any other Loan Party is
a party have been duly executed and delivered by the duly authorized officers of
such Person and

 

- 76 -



--------------------------------------------------------------------------------

each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and the Fee Letter in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval (other than any required filing with the SEC or filings or recordations
in connection with the perfection of any Collateral) or violate any Applicable
Law (including all Environmental Laws) relating to the Parent, the Borrower or
any other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Parent, the Borrower or any
Loan Party, or any indenture, agreement or other instrument to which the Parent,
the Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lender Parties.

(e)    Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to the
Parent, the Borrower, such other Loan Party or such other Subsidiary except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

(f)    Title to Properties; Liens. Schedule 7.1.(f) is, as of the Agreement
Date, a complete and correct listing of all real estate assets of the Parent,
the Borrower, each other Loan Party and each other Subsidiary, setting forth,
for each such Property, the current occupancy status of such Property as of June
30, 2016 and whether such Property is Construction-In-Process and, if such
Property is Construction-In-Process, the status of completion of such
Property. The Borrower, each other Loan Party and each other Subsidiary owns or
leases the assets reflected in the most recent consolidated balance sheet of the
Parent delivered pursuant to Section 9.1. or 9.2., as applicable (or, with
respect to the Effective Date, delivered pursuant to Section 6.1.(l) as of the
date thereof or acquired or leased since that date (except property sold or
otherwise disposed of to the extent permitted under the terms of this Agreement
since such date). Schedule 4.1 is, as of the Agreement Date, a complete and
correct listing of all Borrowing Base Properties. Each of the Parent, the
Borrower, each other Loan Party and each other Subsidiary has good, marketable
and legal title to, or a valid leasehold interest in, its respective material
assets (including all Borrowing Base Properties owned or leased by any such Loan
Party). None of the Collateral is subject to any Lien other than Permitted
Liens. No Borrowing Base Property is subject to any Lien other than Permitted
Liens of the types described in clauses (a) through (f) and (h) of the
definition of “Permitted Liens”. Each Property included in the calculation of
the Maximum Loan Availability Criteria satisfies all requirements under the Loan
Documents for being an Eligible Property.

(g)    Existing Indebtedness. Part I of Schedule 7.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness for borrowed money
(including all Guarantees of such Indebtedness) with an outstanding principal
amount of $1,000,000 or more (other than the Indebtedness incurred hereunder) of
each of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries, the and Unconsolidated Affiliates (“Scheduled Indebtedness”), and
if such Indebtedness is secured by any Lien, a description of all of the
property subject to such Lien. As of the Agreement Date, the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and Unconsolidated
Affiliates have performed

 

- 77 -



--------------------------------------------------------------------------------

and are in compliance with all of the terms of all Scheduled Indebtedness that
is Recourse Indebtedness and all instruments and agreements relating thereto,
and no default or event of default, or event or condition which with the giving
of notice, the lapse of time, or both, would constitute a default or event of
default, exists with respect to any such Indebtedness. As of the Agreement Date,
no monetary default exists under any Scheduled Indebtedness that is Nonrecourse
Indebtedness and none of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries or Unconsolidated Affiliates has received notice of any other
default under any such Indebtedness.

(h)    Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts. No event or
condition exists which would permit any party to any Material Contract to
terminate such Material Contract.

(i)    Litigation. Except as set forth on Schedule 7.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Parent, the Borrower, any other Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Documents or the Fee Letter. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary which
could reasonably be expected to have a Material Adverse Effect.

(j)    Taxes. All federal, state and other material tax returns of the Parent,
the Borrower, each other Loan Party and each other Subsidiary required by
Applicable Law to be filed have been duly filed, and all federal, state and
other taxes, assessments and other governmental charges or levies upon, each
Loan Party, each other Subsidiary and their respective properties, income,
profits and assets which are due and payable until such tax returns have been
paid, except any such nonpayment or non-filing which is at the time permitted
under Section 8.6. As of the Agreement Date, no Loan Party (or any of its
Subsidiaries) has been notified that any of its United States income tax returns
are under audit. All charges, accruals and reserves on the books of the Parent,
the Borrower, the other Loan Parties and the other Subsidiaries in respect of
any taxes or other governmental charges are in accordance with GAAP.

(k)    Financial Statements. The Borrower has furnished to the Administrative
Agent copies of (i) with respect to the Contributed Assets and associated
liabilities, (A) combined audited balance sheets for the fiscal year ended
December 31, 2015 and combined audited statements of income, shareholder’s
equity and cash flows for the fiscal year ended December 31, 2015 and (B)
unaudited consolidated balance sheets and related consolidated statements of
income and cash flows for the fiscal quarter ended June 30, 2016; and (ii) a pro
forma consolidated balance sheet and related pro forma consolidated statements
of income of the Parent for the fiscal year ended December 31, 2015. Such
financial statements (including in each case related schedules and notes) are
complete and correct in all material respects and present fairly in all material
respects, in accordance with GAAP consistently applied throughout the periods
involved, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods, subject in the case of unaudited financial
statements to normal year-end audit adjustments and the lack of
footnotes. Except as set forth on Schedule 7.1.(k), none of the Parent, the
Borrower or any of their respective Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

 

- 78 -



--------------------------------------------------------------------------------

(l)    No Material Adverse Change. Since December 31, 2015, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. As of the Effective Date, after giving effect to
the Transactions, and thereafter (i) the Parent is Solvent, (ii) the Borrower is
Solvent, and (iii) the Loan Parties and their respective Subsidiaries, taken as
a whole, are Solvent.

(m)    ERISA.

(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of any
Responsible Officer of the Parent and the Borrower, nothing has occurred which
would cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.

(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(n)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

- 79 -



--------------------------------------------------------------------------------

(o)    Environmental Laws. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary: (i) is in compliance with all Environmental
Laws applicable to its business, operations and the Properties, (ii) has
obtained all Governmental Approvals which are required under Environmental Laws,
and each such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals (x) with
respect to the Borrowing Base Properties, where the failure to obtain or comply
with each of the immediately preceding clauses (i) through (iii) could
reasonably be expected to result in liability to any Loan Party, individually or
in the aggregate, in excess of $500,000, and (y) with respect to Properties
other than Borrowing Base Properties only, where the failure to obtain or comply
with each of the immediately preceding clauses (i) through (iii) could
reasonably be expected to have a Material Adverse Effect. No Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that (x) with respect to any Loan Party or any
other Subsidiary, their respective businesses or operations where the same could
reasonably be expected to result in liability to any Loan Party, individually or
in the aggregate, in excess of $500,000, (y) with respect to the Borrowing Base
Properties where the same could reasonably be expected to result in liability to
any Loan Party, individually or in the aggregate, in excess of $500,000, or (z)
with respect to the Properties other than the Borrowing Base Properties where
the same could reasonably be expected to have a Material Adverse Effect, in each
case where the same may: (i) cause or contribute to an actual or alleged
violation of or noncompliance with Environmental Laws, (ii) cause or contribute
to any other potential common-law or legal claim or other liability, or (iii)
cause any of the Properties to become subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law or require the
filing or recording of any notice, approval or disclosure document under any
Environmental Law and, with respect to the immediately preceding clauses (i)
through (iii) is based on or related to the on-site or off-site manufacture,
generation, processing, distribution, use, treatment, storage, disposal,
transport, removal, clean up or handling, or the emission, discharge, release or
threatened release of any wastes or Hazardous Material, or any other requirement
under Environmental Law. There is no civil, criminal, or administrative action,
suit, demand, claim, hearing, notice, or demand letter, mandate, order, lien,
request, investigation, or proceeding pending or, to the Parent’s knowledge
after due inquiry, threatened, against the Parent, the Borrower, any other Loan
Party or any other Subsidiary relating in any way to Environmental Laws (x) with
respect to the Borrowing Base Properties which could reasonably be expected to
result in liability to any Loan Party, individually or in the aggregate, in
excess of $500,000, and (y) with respect to Properties that are not
Borrowing Base Properties only, which, reasonably could be expected to have a
Material Adverse Effect. None of the Properties is listed on or proposed for
listing on the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. To the Parent’s knowledge, no
Hazardous Materials generated at or transported from the Properties are or have
been transported to, or disposed of at, any location that is listed or proposed
for listing on the National Priority List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
(x) with respect to the Borrowing Base Properties to the extent that such
generation, transportation or disposal could not reasonably be expected to
result in liability to any Loan Party, individually or in the aggregate, in
excess of $500,000, and (y) with respect to Properties that are not Borrowing
Base Properties only, to the extent that such generation, transportation or
disposal could not reasonably be expected to have a Material Adverse Effect.

(p)    Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.

 

- 80 -



--------------------------------------------------------------------------------

(q)    Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

(r)    Affiliate Transactions. Except as permitted by Section 10.8. or as
otherwise set forth on Schedule 7.1.(r), none of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is a party to or bound by any agreement
or arrangement with any Affiliate.

(s)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) used in the conduct of the
businesses of the Parent and its Subsidiaries, taken as a whole, without known
conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other
proprietary right of any other Person, except where the failure to own or have
the right to use such Intellectual Property, or such conflict with the
proprietary right of any other Person, could not reasonably be expected to have
a Material Adverse Effect. Each of the Loan Parties and each other Subsidiary
has taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property. As of
the Agreement Date, no material claim has been asserted by any Person with
respect to the use of any such Intellectual Property by the Parent, the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries of the Parent does not infringe on the rights
of any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liabilities on the part of the Parent, the Borrower,
any other Loan Party or any other Subsidiary of the Parent that could reasonably
be expected to have a Material Adverse Effect.

(t)    Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries are engaged in the business of the
acquisition, disposition, financing, ownership, development, rehabilitation,
leasing, operation and management of office buildings, together with other
business activities incidental or reasonably related thereto.

(u)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the financing transactions
contemplated hereby, except as specified in the Fee Letter. No other similar
fees or commissions will be payable by any Loan Party for any other services
rendered to the Parent, the Borrower, any other Loan Party or any other
Subsidiary ancillary to the transactions contemplated hereby.

(v)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections, information
of a general economic or industry nature and other forward looking statements)
furnished to the Administrative Agent or any Lender by, on behalf of, or at the
direction of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary in connection with or relating in any way to this Agreement or any
other Loan Document were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly in all material respects, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure). All financial projections and other forward looking statements
prepared by or on behalf of the Parent, the Borrower, any other Loan Party or
any

 

- 81 -



--------------------------------------------------------------------------------

other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on assumptions believed to be reasonable at the time made, but with it being
understood that such projections and statements are not a guarantee of future
performance and that such future performance may vary materially from such
projections. No document furnished or written statement made to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a material fact,
or omits or will omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
or will be made, not misleading.

(w)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(x)    OFAC, Anti-Corruption Laws and Sanctions.

(i)    Neither the Parent, nor any of its Subsidiaries, nor, to the knowledge of
the Parent and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(ii)    The Parent, the Borrower and their respective Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws and applicable Sanctions.

(y)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.

(z)    Assets Owned by Borrower and Guarantors. As of the Effective Date, the
amount of Adjusted Total Asset Value attributable to assets directly owned by
the Borrower and the Guarantors is equal to or greater than 95.0% of Adjusted
Total Asset Value.

(aa)    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

(bb)    Borrowing Base Properties.

(i)    Americans with Disabilities Act Compliance. To each Loan Party’s
knowledge, the Borrowing Base Properties comply in all material respects with
the requirements and regulations of the Americans with Disabilities Act, of July
26, 1990, Pub. L. No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et seq., as
amended from time to time.

 

- 82 -



--------------------------------------------------------------------------------

(ii)    Property Agreements. The Parent and the Borrower have delivered to the
Administrative Agent true, correct and complete copies of each Property
Management Agreement. To each Loan Party’s knowledge, each such Property
Management Agreement is in full force and effect, has not been amended or
modified except as otherwise disclosed to the Administrative Agent in writing
from time to time, and there are no defaults or events of default thereunder.

(iii)    Certificate of Occupancy; Licenses. To each Loan Party’s knowledge, all
material certificates, permits, licenses and approvals, including certificates
of completion and occupancy permits, required for the legal use, occupancy and
operation of each Borrowing Base Property as an office building (excluding,
however, certificates of occupancy for tenant spaces and improvements and any
retail and other ancillary uses in a Borrowing Base Property) have been obtained
and are in full force and effect. The use being made of each Borrowing Base
Property is in conformity in all material respects with all material
certificates, permits, licenses and approvals issued for and currently
applicable to each Borrowing Base Property.

(iv)    Physical Condition. Except as disclosed in the building condition
reports addressed and certified to the Administrative Agent in connection with
the disbursements of the Loans on the Agreement Date, to each Loan Party’s
knowledge, as of the Agreement Date: (a) each Borrowing Base Property (including
all buildings, improvements, parking facilities, sidewalks, storm drainage
systems, roofs, plumbing systems, HVAC systems, fire protection systems,
electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, as applicable) is
in good condition, order and repair in all material respects subject to ordinary
wear and tear; and (b) there exist no structural or other material defects in or
damage to any Borrowing Base Property, whether latent or otherwise. No Loan
Party has received or has any knowledge of: (i) any written notice from any
insurance company or bonding company of any defects or inadequacies in any
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon;
or (ii) any written notice of any termination or threatened termination of any
policy of insurance or bond.

(v)    Boundaries. Except as disclosed in the Title Policies or on the surveys
delivered by the Borrower to the Administrative Agent in connection with the
disbursements of the Loans on the Agreement Date, all of the improvements at
each Borrowing Base Property lie wholly within the boundaries and building
restriction lines of such Borrowing Base Property, and no improvements on
adjoining properties encroach upon any Borrowing Base Property, and no
improvements encroach upon or violate any easements or other encumbrances upon
any Borrowing Base Property, except those which are insured against by title
insurance.

(vi)    Flood Zone. Except as set forth on Schedule 7.1.(bb)(vi), no portion of
any Borrowing Base Property is located in an area identified by the Federal
Emergency Management Agency as a special flood hazard area.

(vii)    Filing and Recording Taxes. To Borrower’s knowledge, all transfer
taxes, deed stamps, intangible taxes, personal property taxes or other amounts
in the nature of transfer or debt taxes required to be paid under applicable law
in connection with the transfer of or debt on the Borrowing Base Properties, if
any, have been paid. Any mortgage or deed of trust recording, stamp, intangible,
personal property or other similar taxes required to be paid under applicable
law in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Security Documents, have been paid or are being paid
simultaneously herewith in relation to the

 

- 83 -



--------------------------------------------------------------------------------

Borrowing Base Properties. Except as disclosed in the Title Policies in relation
to the Borrowing Base Properties, to each Loan Party’s knowledge, all taxes and
governmental assessments due and owing in respect of such Borrowing Base
Properties have been paid prior to becoming delinquent.

(viii)    Tenant Leases. Except as disclosed on Schedule 7.1.(bb)(viii) and in
the rent roll for the Borrowing Base Properties delivered to and approved by the
Administrative Agent in connection with the disbursement of Loan proceeds on the
Agreement Date (the “Rent Roll”), and on the estoppel certificates from the
tenants at the Borrowing Base Properties delivered to the Administrative Agent
on the Agreement Date, with respect to the Borrowing Base Properties included in
the calculation of Adjusted Borrowing Base NOI, as of the Agreement Date and as
of each date the representations in this clause (viii) are remade in accordance
with the final sentence of this paragraph (except as specified below): (a) the
Loan Party owning the fee interest in the Borrowing Base Property relating to
such Rent Roll (the “Applicable Loan Party”) is the sole owner of the entire
lessor’s interest in the Tenant Leases; (b) to each Loan Party’s knowledge, the
Tenant Leases are valid and enforceable against the Applicable Loan Party and
the tenants set forth therein and are in full force and effect; (c) all of the
Tenant Leases are arms-length agreements with bona fide, independent third
parties; (d) to each Loan Party’s knowledge, no party under any Tenant Lease is
in default beyond any applicable notice and/or grace period thereunder;
provided, that when the representation in this clause (d) is remade from time to
time in accordance with this Agreement, such representation shall be made only
to the extent that any such defaults could not reasonably be expected to have a
Material Adverse Effect; (e) all rents due have been paid in full and no tenant
is in arrears in its payment of rent (other than payment of work orders, direct
utility recovery and CAM reconciliation not more than 60 days past due);
provided, that when the representation in this clause (e) is remade from time to
time in accordance with this Agreement, such representation shall be made only
to the extent that any rents not paid in full or tenants in arrears could not
reasonably be expected to have a Material Adverse Effect; (f) neither the
Parent, the Borrower nor the Applicable Loan Party nor any of their Affiliates
has assigned or otherwise pledged or hypothecated the rents reserved in the
Tenant Leases; (g) none of the rents has been collected for more than one (1)
month in advance (except security deposits, percentage rent, if any, and other
amounts collected and subject to later reconciliation pursuant to the terms of
the applicable Tenant Leases, which shall not be deemed rent collected in
advance); (h) the premises demised under the Tenant Leases have been completed
and the tenants have accepted the same and have taken possession of the same on
a rent-paying basis with no rent concessions to any tenants; (i) to each Loan
Party’s knowledge, there exist no offsets or defenses to the payment of any
portion of the rents and Applicable Loan Party has no monetary obligation to any
tenant under any Tenant Lease which has not been disclosed in writing to the
Administrative Agent; (j) neither the Parent, the Borrower nor the Applicable
Loan Party has received any written notice from any tenant challenging the
validity or enforceability of any Tenant Lease; provided, that when the
representation in this clause (j) is remade from time to time in accordance with
this Agreement, such representation shall be made only to the extent that any
such challenges could not reasonably be expected to have a Material Adverse
Effect; (k) to each Loan Party’s knowledge, there are no agreements with the
tenants other than expressly set forth in each Tenant Lease; (l) no Tenant Lease
contains an option to purchase, right of first refusal to purchase, or any other
similar provision; provided, that when the representation in this clause (l) is
remade from time to time in accordance with this Agreement, such representation
shall be made only to the extent that any such options to purchase, rights of
first refusal to purchase, or any other similar provisions could not reasonably
be expected to have a Material Adverse Effect; (m) solely as to the Agreement
Date, to each Loan Party’s knowledge, no Person has any possessory interest in,
or right to occupy, such Borrowing Base Property except under and pursuant to a
Tenant Lease; (n) to each Loan Party’s knowledge, no event has

 

- 84 -



--------------------------------------------------------------------------------

occurred that, but for the giving of notice and/or passage of time, would give
any tenant any right to terminate any Tenant Lease at such Borrowing Base
Property; (o) all security deposits relating to the Tenant Leases reflected on
the Rent Roll have been collected by the Applicable Loan Party and, if required
pursuant to the terms hereof, delivered to the Administrative Agent; (p) no
brokerage commissions or finder’s fees are due and payable regarding any Tenant
Lease; provided, that when the representation in this clause (p) is remade from
time to time in accordance with this Agreement, such representation shall be
made only to the extent that any such brokerage commissions or finder’s fees
could not reasonably be expected to have a Material Adverse Effect; (q) solely
as to the Agreement Date, to each Loan Party’s knowledge, each tenant is in
actual, physical occupancy of the premises demised under its Tenant Lease; and
(r) no Tenant is a debtor in any state or federal bankruptcy, insolvency or
similar proceeding; provided, that when the representation in this clause (r) is
remade from time to time in accordance with this Agreement, such representation
shall be made only to the extent that the status of Tenants as debtors in any
state or federal bankruptcy, insolvency or similar proceeding could not
reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing, when the representations in this clause (viii) are remade from time
to time in accordance with this Agreement, such representations shall be made
with respect to the Rent Rolls of the applicable Borrowing Base Properties
delivered to the Administrative Agent from time to time (except to the extent
otherwise disclosed to the Administrative Agent in writing from time to time).

(ix)    Property Information. Except as set forth on the Title Policy or surveys
delivered in connection with the disbursement of the Loans on the Agreement
Date, or in the zoning reports delivered to the Administrative Agent in
connection with the disbursement of the Loans on the Agreement Date: to
Borrower’s knowledge, (a) the Borrowing Base Properties include sufficient
on-site parking to comply with Applicable Law; (b) the Borrowing Base Properties
currently abut completed and dedicated public thoroughfares; and (c) no Loan
Party has any knowledge, or reason to believe that any archaeological ruins,
discoveries or specimens, or cemeteries exist on any Borrowing Base Property.

(x)    Brokers. Except as set forth on Schedule 7.1.(bb)(x) or as otherwise
disclosed to the Administrative Agent in writing from time to time in accordance
with the requirements of Section 9.4.(v), no agreements exist with respect to
any Major Tenant Lease within any Borrowing Base Property, nor do any agreements
exist that are otherwise applicable to substantially all of any Borrowing Base
Property, in each case which are binding on any of the Loan Parties relating to
the leasing of such premises by brokers or other similar agents.

(xi)    Parking. Except as set forth on Schedule 7.1.(bb)(xi), no agreements
exist which are binding on any of the Loan Parties relating to the rights of
tenants at the Borrowing Base Properties to park at locations other than at the
Borrowing Base Properties.

(xii)    Management. Except as set forth on Schedule 7.1(bb)(xii) or as
otherwise disclosed in writing to the Administrative Agent from time to time, no
agreements exist which are binding on any of the Loan Parties relating to the
management of the Borrowing Base Properties.

(xiii)    Security Deeds. From and after the execution and delivery thereof,
each Security Deed is effective to create in favor of the Administrative Agent
(for the benefit of the Secured Parties) a legal, valid and enforceable first
priority Lien on all of the applicable Loan Parties’ right, title and interest
in and to the “Property” (as such term is defined in the applicable Security
Deed) thereunder and the proceeds thereof, in each case, to the extent required
thereunder, and when each such Security Deed is filed or recorded in the proper
real estate filing or recording offices, and all relevant mortgage taxes and
recording charges thereunder are duly paid, the

 

- 85 -



--------------------------------------------------------------------------------

Administrative Agent (for the benefit of the Secured Parties) shall have a
perfected first priority Lien on, and security interest in, all right, title,
and interest of the applicable Loan Parties in such Property” (as such term is
defined in the applicable Security Deed) to the extent required thereunder and,
to the extent applicable, subject to Section 9-315 of the UCC, the proceeds
thereof, in each case prior and superior in right to the Lien of any other
person, except for Permitted Liens of the type described in clauses (a) through
(f) and (h) of the definition of Permitted Liens.

(cc)    Operating Statements. Each of the operating summaries pertaining to each
of the Properties then included in calculations of the Appraised Value delivered
by the Borrower to the Administrative Agent in accordance with Section 9.4(d)
fairly presents the Net Operating Income of each such Property for the period
then ended.

(dd)    Use of Proceeds. The Borrower shall use the proceeds of Loans and
Letters of Credit in accordance with Section 8.8.

Section 7.2 Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.13. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality or Material Adverse Effect or similar language, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances permitted
under the Loan Documents. All such representations and warranties shall survive
the effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

ARTICLE VIII. Affirmative Covenants

For so long as this Agreement is in effect, the Parent and the Borrower shall
comply with the following covenants:

Section 8.1 Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to, (i)
preserve and maintain its respective existence in the jurisdiction of its
incorporation or formation, (ii) preserve and maintain its respective rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation, except where the failure to preserve and maintain such rights,
franchises, licenses and privileges could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (iii) qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of

 

- 86 -



--------------------------------------------------------------------------------

its properties or the nature of its business requires such qualification and
authorization, except where the failure to be so authorized and qualified could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 8.2 Compliance with Applicable Law.

The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Parent and the Borrower shall use,
and shall cause each other Loan Party and each other Subsidiary of the Parent to
use, commercially reasonable efforts to cause all other Persons occupying, using
or present on the Properties to comply, with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Parent and the
Borrower shall, and shall cause each other Subsidiary to, conduct its businesses
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.

Section 8.3 Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective properties and
maintain in good repair, working order and condition all tangible properties,
ordinary wear and tear and casualty events excepted, and (b) from time to time
make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times, except in the cases of clauses (a) and (b) where the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 8.4 Conduct of Business.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t) and not enter into any line of business not otherwise engaged in
or permitted to be engaged in pursuant to Section 7.1.(t) by such Person as of
the Agreement Date.

Section 8.5 Insurance.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses in similar
localities with similarly sized portfolios or assets or as may be required by
Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby and/or insurance
certificates, in form acceptable to the Administrative Agent and the Initial
Lenders, providing that the insurance coverage required under this Section 8.5.
(including without limitation, both property and liability insurance) is in full
force and effect and stating that coverage shall not be cancelable or materially
changed without ten (10) days prior written notice to the Administrative Agent
of any cancelation for nonpayment of premiums, and not less than thirty (30)
days prior written notice to the Administrative Agent of any other cancellation
or any modification (including a reduction in coverage), together with
appropriate evidence that the Administrative Agent, for the benefit of the

 

- 87 -



--------------------------------------------------------------------------------

Lenders, the Issuing Banks, the Specified Derivatives Providers and the
Specified Cash Management Banks, is named as mortgagee lender’s loss payee and
additional insured, as appropriate, on all insurance policies that the Parent,
the Borrower, any Loan Party or any other Subsidiary of the Parent actually
maintains with respect to any Property and improvements on such Property. Such
insurance shall, in any event, include terrorism coverage and all of the
following:

(a)    Insurance against loss to such Properties on an “all risk” policy form,
covering insurance risks no less broad than those covered under a Special Multi
Peril (SMP) policy form, which contains a Commercial ISO “Causes of Loss-Special
Form,” in the then current form, and such other risks as the Administrative
Agent or any Initial Lender may reasonably require, in amounts equal to the full
replacement cost of the Properties including fixtures and equipment, the
Borrower’s interest in leasehold improvements, and the cost of debris removal,
with, if required by the Administrative Agent or any Initial Lender, an agreed
amount endorsement, and with deductibles of not more than $100,000 (or such
higher commercially reasonable deductible as the Administrative Agent or any
Initial Lender shall determine in its sole discretion), except that any
deductibles for any insurance covering damage by windstorm may be in amounts up
to 5% of the value of the Property insured;

(b)    Business income insurance in amounts sufficient to pay during any period
in which a Property may be damaged or destroyed, for a period of not less than
twenty-four (24) months; (i) at least 100% of all rents and (ii) all amounts
(including, but not limited to, all taxes, assessments, utility charges and
insurance premiums) required to be paid by tenants of the Property;

(c)    During the making of any alterations or improvements to a Property, carry
or cause to be carried builder’s completed value risk insurance against “all
risks of physical loss” for the full replacement cost of the construction
Properties;

(d)    Insurance against loss or damage by flood or mud slide in compliance with
the Flood Disaster Protection Act of 1973, as amended from time to time, if the
Properties are now, or at any time while the Obligations or any portion thereof
remains unpaid shall be, situated in any area which an appropriate Governmental
Authority designates as a special flood hazard area, in amounts equal to the
full replacement value of all above grade structures on the Properties, or as
such lesser amounts as may be available under Federal flood insurance programs;

(e)    Commercial general public liability insurance, with the location of the
Properties designated thereon, against death, bodily injury and property damage
arising on, about or in connection with the Properties, with the Parent, the
Borrower or the applicable Subsidiary listed as the named insured, with such
limits as the Parent, the Borrower or the applicable Subsidiary may reasonably
require (but in no event less than $10,000,000 per occurrence, including any
primary, umbrella, and other excess coverage); and

(f)    Such other insurance, including, without limitation, boiler and
machinery, flood, mold, earthquake, windstorm and other environmental coverages,
relating to the Properties and the uses and operation thereof as the
Administrative Agent or any Initial Lender may, from time to time, reasonably
require.

All insurance (except for auto, earthquake or flood insurance) shall be written
by carriers with a claims paying ability of “A” or better by Fitch, Inc. or
Standard & Poor’s (and the equivalent by any other rating agency) or having a
rating of A VII or better in the current Best’s insurance reports.

Unless the Borrower provides the Administrative Agent with evidence satisfactory
to the Administrative Agent of the insurance coverage required by this
Agreement, the Administrative Agent may purchase

 

- 88 -



--------------------------------------------------------------------------------

insurance at the Borrower’s expense to protect the Administrative Agent’s and
the Lenders’ interests in the Borrowing Base Properties. This insurance may, but
need not, protect the Borrower’s interest in the Borrowing Base Properties. The
coverages that the Administrative Agent purchases may not pay any claim that the
Borrower makes or any claim that is made against the Borrower in connection with
the Borrowing Base Properties. The Borrower or the Administrative Agent (as
appropriate) may later cancel any insurance purchased by the Administrative
Agent, but only after the Administrative Agent receives satisfactory evidence
that the Borrower has obtained insurance as required by this Agreement. If the
Administrative Agent purchases insurance for the Borrowing Base Properties, the
Borrower will be responsible for the costs of that insurance, including any
charges imposed by the Administrative Agent in connection with the placement of
insurance, until the effective date of the cancellation or expiration of such
insurance. The costs of the insurance may, at the Administrative Agent’s
discretion, be added to the Borrower’s total principal obligation owing to the
Administrative Agent and the Lenders, and in any event shall be secured by the
Liens on the Borrowing Base Properties created by the Loan Documents. It is
understood and agreed that the costs of insurance obtained by the Administrative
Agent may be more than the costs of insurance the Borrower may be able to obtain
on its own.

Section 8.6 Payment of Taxes and Claims.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge (a) when due all federal and state
income taxes and all other material taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) by not later than 30 days past the due date therefor,
all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP.

Section 8.7 Books and Records; Inspections.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities. The Parent and the Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Borrower if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their reasonable and
documented out of pocket costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. Each of the Parent and the Borrower hereby
authorizes and instructs its accountants to discuss the financial affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary with the
Administrative Agent or any Lender. Notwithstanding the foregoing or any other
provision of this Agreement, in no event will the Parent, the Borrower, or any
of their respective Subsidiaries be required to disclose to the Administrative
Agent or any Lender any documents the disclosure of which would violate
regulatory or contractual confidentiality obligations binding upon the Parent,
the Borrower or such Subsidiary so long as any such contractual confidentiality
obligations arise under documents entered into in the ordinary course of
business for purposes other than avoiding the Loan Parties’ obligations under
this Section.

 

- 89 -



--------------------------------------------------------------------------------

Section 8.8 Use of Proceeds.

The Borrower will use the proceeds of Loans only (a) to fund the Specified
Distribution, (b) to pay fees and expenses in connection with the Spin-Off, and
(c) to provide for the ongoing general working capital requirements of the
Parent and its Subsidiaries and for other general corporate purposes of the
Parent and its Subsidiaries. The Borrower shall only use Letters of Credit for
the same purposes for which it may use the proceeds of Loans. The Parent and the
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. The Borrower will not
request any Loan or the issuance of any Letter of Credit, and neither the Parent
nor the Borrower shall use, and shall ensure that all Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Letter of Credit, directly or indirectly, for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions. The Borrower will not request any Loan or the issuance of
any Letter of Credit, and neither the Parent nor the Borrower shall, directly or
indirectly, use the proceeds of any Loan or Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender, Joint
Lead Arranger, the Administrative Agent, Issuing Bank, or otherwise) of
Sanctions.

Section 8.9 Environmental Matters.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws with respect to the
Borrowing Base Properties, except where the failure to comply could not
reasonably be expected to result in liability to any Loan Party, individually or
in the aggregate, in excess of $500,000. The Parent and the Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, comply with all
Environmental Laws with respect to Properties that are not Borrowing Base
Properties, except where the failure to comply could not reasonably be expected
to have a Material Adverse Effect. The Parent and the Borrower shall comply, and
shall cause each other Loan Party and each other Subsidiary to comply, and the
Parent and the Borrower shall use, and shall cause each other Loan Party and
each other Subsidiary to use, commercially reasonable efforts to cause all other
Persons occupying, using or present on the Properties to comply, with all
Environmental Laws (x) with respect to the Borrowing Base Properties, except
where the failure to comply could not reasonably be expected to result in
liability to any Loan Party, individually or in the aggregate, in excess of
$500,000 and (y) with respect to Properties that are not Borrowing Base
Properties, except where the failure to comply could not reasonably be expected
to have a Material Adverse Effect. The Parent and the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, promptly take all
actions and pay or arrange to pay all costs necessary for it and for the
Properties to comply: (a) with respect to the Borrowing Base Properties, to the
extent failure to comply could reasonably be expected to result in liability to
any Loan Party, individually or in the aggregate, in excess of $500,000; and (b)
with respect to Properties that are not Borrowing Base Properties, to the extent
the failure to comply could reasonably be expected to have a Material Adverse
Effect, in each case with all Environmental Laws and all Governmental Approvals,
including actions to remove and dispose of all Hazardous Materials and to clean
up the Properties as required under Environmental Laws. The

 

- 90 -



--------------------------------------------------------------------------------

Parent and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

Section 8.10 Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

Section 8.11 Material Contracts.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all representations, warranties, covenants and agreements expressed as binding
upon any such Person under any Material Contract which if not performed would
permit any party to such Material Contract to terminate such Material
Contract. The Parent and the Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, do or knowingly permit to be done
anything to impair materially the value of the Material Contracts taken as a
whole.

Section 8.12 REIT Status.

The Parent shall maintain its status as a REIT and election to be treated as a
REIT under the Internal Revenue Code.

Section 8.13 Exchange Listing.

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.

Section 8.14 Guarantors.

(a)    Generally. With respect to (i) each Material Subsidiary (other than an
Excluded Subsidiary or an Excluded TRS Subsidiary), and (ii) (A) each Subsidiary
that owns or leases a Borrowing Base Property and (B) each Subsidiary (other
than the Borrower) that owns, directly or indirectly, any Equity Interest in a
Subsidiary described in the immediately preceding clause (A), on or prior to the
Required Joinder Date (as defined below), the Parent and the Borrower shall
cause such Subsidiary to execute and deliver to the Administrative Agent an
Accession Agreement to the Guaranty, together with the other items required to
be delivered under the immediately following subsection (c); provided, that a
Subsidiary shall be exempt from the requirements of this Section 8.14. upon the
written consent of the Administrative Agent and the Requisite Lenders. For the
avoidance of doubt, the Net Operating Income of a Property owned by a Subsidiary
that is not already a Guarantor shall not be included in any calculation of
Maximum Loan Availability Criteria unless and until such Subsidiary executes and
delivers to the Administrative Agent an Accession Agreement to the Guaranty (or
Guaranty, as applicable) and the other items required to be delivered under the
immediately following subsection (c). Any such Accession Agreement delivered
pursuant to this clause 8.14.(a) and the other items required under the
immediately

 

- 91 -



--------------------------------------------------------------------------------

following subsection (c) must be delivered to the Administrative Agent not later
than the date on which the Compliance Certificate is required to be delivered
with respect to any fiscal quarter (or fiscal year in the case of the fourth
fiscal quarter) during which any of the above conditions first applies to a
Subsidiary (the “Required Joinder Date”). In the event such Accession Agreement
and the other items required under the immediately following subsection (c) are
delivered on or prior to the date on which such Compliance Certificate is
required to be delivered with respect to any fiscal quarter (or fiscal year in
the case of the fourth fiscal quarter), each Borrowing Base Property of the
applicable Subsidiary that becomes a Guarantor pursuant thereto may be included
in the calculation of the Maximum Loan Availability Criteria calculated pursuant
to such Compliance Certificate for the fiscal periods covered by such Compliance
Certificate.

(b)    Other Guarantors. The Borrower may, at its option, cause any other Person
that is not already a Guarantor to become a Guarantor by causing such Person to
execute and deliver to the Administrative Agent an Accession Agreement to the
Guaranty, together with the other items required to be delivered under the
immediately following subsection (c).

(c)    Required Deliveries. Each Accession Agreement to the Guaranty (or
Guaranty, as applicable) delivered by a Subsidiary required to become a
Guarantor under the immediately preceding subsection (a) (each, a “New
Guarantor”) shall be accompanied by (i) the items that would have been delivered
under subsections (v) through (viii) and (xv) of Section 6.1.(a) and under
Section 6.1.(e) if such New Guarantor had been a Guarantor on the Agreement
Date, (ii) unless the Administrative Agent has notified the Borrower that it
does not require delivery of such item, a legal opinion substantially in the
form of opinion delivered on the Agreement Date pursuant to subsection (iv) of
Section 6.1.(a) and covering such matters reasonably requested by the
Administrative Agent as if such New Guarantor had been a Guarantor on the
Agreement Date and (ii) such additional documentation with respect to any
applicable Borrowing Base Property as shall be required pursuant to Section 4.1.

Section 8.15 Liens.

If a claim of Lien is recorded which affects any Borrowing Base Property (other
than a Permitted Lien of the types described in clauses (a) through (f) and (h)
of the definition of “Permitted Liens”), the Borrower shall, within thirty (30)
days after the Administrative Agent’s demand, or any Loan Party obtains
knowledge thereof, whichever occurs first: (a) pay and discharge the claim of
Lien; (b) effect the release thereof by recording or depositing with a court of
competent jurisdiction a surety bond in sufficient form and amount; (c) contest
such Lien as provided below; or (d) for Liens in excess of $5,000,000
individually or $25,000,000 in the aggregate, provide the Administrative Agent
with other assurances which the Administrative Agent deems, in its reasonable
discretion, to be satisfactory for the payment of such claim of Lien and for the
full and continuous protection of the Administrative Agent from the effect of
such Lien. The Borrower may contest in good faith any Lien, claim, demand, levy
or assessment by any Person if: (a) the Borrower pursues the contest diligently,
in a manner which does not materially impair the rights of the Administrative
Agent under any of the Loan Documents; and (b) solely with respect to Liens
encumbering any Borrowing Base Property securing obligations in excess of
$5,000,000 individually or $25,000,000 in the aggregate, if requested by the
Administrative Agent, the Borrower deposits with the Administrative Agent any
funds or other forms of assurance which the Administrative Agent reasonably
determines from time to time appropriate to protect the Administrative Agent
from the consequences of the contest being unsuccessful.

Section 8.16 Post-Closing Covenants.

Each of the Loan Parties shall satisfy the requirements set forth in Schedule
8.16 on or before the date specified for such requirement or such later date to
be determined by the Administrative Agent in its sole discretion. To the extent
any Loan Document requires delivery of any document or completion of an action
prior to the date specified in this Section 8.16, such

 

- 92 -



--------------------------------------------------------------------------------

delivery may be made or such action may be taken at any time prior to that
specified in this Section 8.16. To the extent any representation and warranty
would not be true or any provision of any covenant would be breached because the
actions required by this Section 8.16 are not taken on the Effective Date, the
respective representation and warranty shall be required to be true and correct
with respect to such action, or the respective covenant complied with, only at
the time the respective action is taken (or was required to be taken)
in accordance with this Section 8.16.

ARTICLE IX. Information

For so long as this Agreement is in effect, the Borrower shall furnish, or cause
to be furnished, to the Administrative Agent for distribution to each of the
Lenders:

Section 9.1 Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 45 days after the close of
each of the first, second and third fiscal quarters of the Parent commencing
with the fiscal quarter ending March 31, 2017), the unaudited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such period
and the related unaudited consolidated statements of operations, income and cash
flows of the Parent and its Subsidiaries for such period, and commencing with
the fiscal quarter ending March 31, 2018, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by either (i) any
two of the following officers of the Parent (x) the chief executive officer, (y)
the chief financial officer or (z) the chief accounting officer, or (ii) the
vice president of capital markets of the Parent and any one of the following
officers of the Parent (x) the chief executive officer, (y) the chief financial
officer or (z) the chief accounting officer, in their opinion, to present fairly
in all material respects, in accordance with GAAP and in all material respects,
the consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments and the inclusion in the final year-end statements of
footnotes that were not contained in the quarterly financial statements).

Section 9.2 Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 90 days after the end of
each fiscal year of the Parent):

(I) for the fiscal year ending December 31, 2016:

(A) the audited consolidated balance sheet of the Parent and its Subsidiaries as
at the end of such fiscal year and the related audited consolidated statements
of operations, stockholders’ equity, income and cash flows of the Parent and its
Subsidiaries for the period from the Effective Date through December 31, 2016,
all of which shall be (a) certified by either (i) any two of the following
officers of the Parent (x) the chief executive officer, (y) the chief financial
officer or (z) the chief accounting officer, or (ii) the vice president of
capital markets of the Parent and any one of the following officers of the
Parent (x) the chief executive officer, (y) the chief financial officer or (z)
the chief accounting officer, in their opinion, to present fairly in all
material respects, in accordance with GAAP and in all material respects, the
financial position of the Parent and its Subsidiaries as at the date thereof and
the result of operations for such period and (b) accompanied by the report
thereon of Ernst & Young Global Limited or any other independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, whose report shall not be subject to (i) any “going
concern” or like qualification or exception or (ii) any qualification or
exception as to the scope of such audit;

 

- 93 -



--------------------------------------------------------------------------------

(B) the audited consolidated balance sheet of Parkway Houston as at the
Effective Date and the related audited consolidated statements of operations,
stockholders’ equity, income and cash flows of Parkway Houston for the period
from January 1, 2016 through the Effective Date, setting forth in comparative
form the figures as at the end of and for the fiscal year ending December 31,
2015, all of which shall be (a) certified by either (i) any two of the following
officers of the Parent (x) the chief executive officer, (y) the chief financial
officer or (z) the chief accounting officer, or (ii) the vice president of
capital markets of the Parent and any one of the following officers of the
Parent (x) the chief executive officer, (y) the chief financial officer or (z)
the chief accounting officer, in their opinion, to present fairly in all
material respects, in accordance with GAAP and in all material respects, the
financial position of Parkway Houston as at the date thereof and the result of
operations for such period and (b) accompanied by the report thereon of Ernst &
Young Global Limited or any other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
whose report shall not be subject to (i) any “going concern” or like
qualification or exception or (ii) any qualification or exception as to the
scope of such audit;

(C) the audited consolidated balance sheet of Cousins Houston as at the
Effective Date and the related audited consolidated statements of operations,
stockholders’ equity, income and cash flows of Cousins Houston for the period
from January 1, 2016 through the Effective Date, setting forth in comparative
form the figures as at the end of and for the fiscal year ending December 31,
2015, all of which shall be (a) certified by either (i) any two of the following
officers of the Parent (x) the chief executive officer, (y) the chief financial
officer or (z) the chief accounting officer, or (ii) the vice president of
capital markets of the Parent and any one of the following officers of the
Parent (x) the chief executive officer, (y) the chief financial officer or (z)
the chief accounting officer, in their opinion, to present fairly in all
material respects, in accordance with GAAP and in all material respects, the
financial position of Cousins Houston as at the date thereof and the result of
operations for such period and (b) accompanied by the report thereon of Deloitte
& Touche LLP or any other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, whose
report shall not be subject to (i) any “going concern” or like qualification or
exception or (ii) any qualification or exception as to the scope of such audit;

(II) for the fiscal year ending December 31, 2017, the audited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year and the related audited consolidated statements of operations,
stockholders’ equity, income and cash flows of the Parent and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures (A) in the
case of such balance sheet, as at the end of December 31, 2016 and (B) in the
case of such statements of operations, income and cash flows for the period from
the Effective Date through December 31, 2016, all of which shall be
(a) certified by either (i) any two of the following officers of the Parent (x)
the chief executive officer, (y) the chief financial officer or (z) the chief
accounting officer, or (ii) the vice president of capital markets of the Parent
and any one of the following officers of the Parent (x) the chief executive
officer, (y) the chief financial officer or (z) the chief accounting officer, in
their opinion, to present fairly in all material respects, in accordance with
GAAP and in all material respects, the financial position of the Parent and its
Subsidiaries as at the date thereof and the result of operations for such period
and (b) accompanied by the report thereon of Ernst & Young Global Limited or any
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, whose report shall not be
subject to (i) any “going concern” or like qualification or exception or
(ii) any qualification or exception as to the scope of such audit; and

(III) for the fiscal year ending December 31, 2018 and each fiscal year
thereafter, the audited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity, income and cash
flows of the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end

 

- 94 -



--------------------------------------------------------------------------------

of and for the previous fiscal year, all of which shall be (a) certified by
either (i) any two of the following officers of the Parent (x) the chief
executive officer, (y) the chief financial officer or (z) the chief accounting
officer, or (ii) the vice president of capital markets of the Parent and any one
of the following officers of the Parent (x) the chief executive officer, (y) the
chief financial officer or (z) the chief accounting officer, in their opinion,
to present fairly in all material respects, in accordance with GAAP and in all
material respects, the financial position of the Parent and its Subsidiaries as
at the date thereof and the result of operations for such period and
(b) accompanied by the report thereon of Ernst & Young Global Limited or any
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, whose report shall not be
subject to (i) any “going concern” or like qualification or exception or
(ii) any qualification or exception as to the scope of such audit.

Section 9.3 Compliance Certificate; Statement of Funds from Operations; Report
of Acquired Properties; Maximum Loan Availability Certificate.

(a)    Within 45 days after the close of the fiscal quarter ending September 30,
2016 (giving pro forma effect to the Transactions), and thereafter at the time
the financial statements are furnished pursuant to Sections 9.1. and 9.2., a
certificate substantially in the form of Exhibit M (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer, chief
accounting officer or vice president of capital markets of the Parent
(i) setting forth in reasonable detail as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Parent and the Borrower are in compliance with the
covenants contained in Section 10.1.; and (ii) stating that, to the best of his
or her knowledge, information or belief, after due inquiry, no Default or Event
of Default exists, or, if such is not the case, specifying such Default or Event
of Default and its nature, when it occurred and the steps being taken by the
Borrower with respect to such event, condition or failure.

(b)    At the time the financial statements are furnished pursuant to
Sections 9.1. and 9.2., a statement of Funds From Operations certified by the
chief financial officer, chief accounting officer or vice president of capital
markets of the Parent in form reasonably satisfactory to the Administrative
Agent.

(c)    At the time the financial statements are furnished pursuant to
Sections 9.1. and 9.2., a report of newly acquired Properties, in form
reasonably satisfactory to the Administrative Agent, which shall include,
without limitation, the Net Operating Income of such Property, the cost of
acquisition of such Property and the amount of Secured Indebtedness secured by a
Lien on such Property.

(d)    Within 45 days after the close of the fiscal quarter ending September 30,
2016 (giving pro forma effect to the Transactions), and thereafter at the time
the financial statements are furnished pursuant to Sections 9.1. and 9.2., (i) a
Maximum Loan Availability Certificate setting forth the information to be
contained therein, as of the last day of such fiscal quarter and (ii) for each
of the Borrowing Base Properties, property cash flow projections, operating
statements, a current rent roll, note receivable summary, and summary of cash
and Cash Equivalents.

Section 9.4 Other Information.

(a)    Promptly after any request by the Administrative Agent, copies of all
management letters, if any, submitted to the Parent or its Board of Directors by
its independent public accountants;

(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration

 

- 95 -



--------------------------------------------------------------------------------

statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
8-K (or their equivalents) and all other periodic reports which any Loan Party
or any other Subsidiary shall file with the SEC or any national securities
exchange;

(c)    Promptly upon the mailing thereof to the shareholders of the Parent
generally, to the other partners of the Borrower, to any Subsidiary or to any
other Loan Party, copies of all financial statements, reports and proxy
statements so mailed;

(d)    Prompt notice of the sale, transfer or other disposition of any material
assets with a value equal to or greater than a Substantial Amount of the Parent,
the Borrower, any other Loan Party or any other Subsidiary to any Person other
than the Parent, the Borrower, any other Loan Party or any other Subsidiary;

(e)    At the time the financial statements are furnished pursuant to
Section 9.2. and, if requested, within 45 days after the close of the fiscal
quarter ending September 30, 2016 (giving pro forma effect to the Transactions),
and thereafter at the time the financial statements are furnished pursuant to
Section 9.1., cash flow projections, balance sheet projections and projected
results of the covenants set forth in Section 10.1. (it being understood that
projections are subject to the second sentence of Section 7.1.(v)), in each case
for the immediately following four fiscal quarters, broken out on a quarterly
basis, all in form and substance reasonably satisfactory to the Administrative
Agent;

(f)    Property budgets and overhead budgets within 30 days following the
beginning of each fiscal year;

(g)    Promptly following the reasonable request of the Administrative Agent or
any Lender, projected balance sheets, operating statements, profit and loss
projections and cash flow budgets of the Parent and its Subsidiaries on a
consolidated basis for each quarter of the next succeeding fiscal year, all
itemized in reasonable detail, including in the case of the cash flow budgets,
excess operating cash flow, availability under this Agreement, unused
availability under committed development loans, unfunded committed equity and
any other committed sources of funds, as well as, cash obligations for
acquisitions, unfunded development costs, capital expenditures, debt service,
overhead, dividends, maturing Property loans, hedge settlements and other
anticipated uses of cash and the foregoing shall be accompanied by pro forma
calculations, together with detailed assumptions, required to establish whether
or not the Parent, and when appropriate its consolidated Subsidiaries, will be
in compliance with the covenants contained in Sections 10.1 and at the end of
each fiscal quarter of the next succeeding fiscal year;

(h)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent, the Borrower or applicable member of the
ERISA Group is required or proposes to take;

(i)    To the extent any Responsible Officer of any Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting any
Loan Party or any other Subsidiary or any of their respective properties, assets
or businesses which involve claims individually or in the aggregate of
$10,000,000 or more, and prompt notice of the receipt of notice that any United
States income tax returns of any Loan Party or any other Subsidiary are being
audited;

 

- 96 -



--------------------------------------------------------------------------------

(j)    At the time the financial statements are furnished pursuant to
Sections 9.1. or 9.2., a copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Parent or the Borrower filed or entered into
during the most recently ended fiscal quarter;

(k)    Prompt notice of any change in the executive management of the Parent,
the Borrower, any Subsidiary or any other Loan Party and the occurrence of any
event, or any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of any Loan Party or any other
Subsidiary, which has had, or could reasonably be expected to have, a Material
Adverse Effect;

(l)    Prompt notice upon any Responsible Officer of the Borrower or the Parent
having knowledge of the occurrence of (i) any Default or Event of Default or
(ii) any event which constitutes or which with the passage of time, the giving
of notice, or otherwise, would constitute a default or event of default by any
Loan Party or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;

(m)    Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding;

(n)    Prompt notice of (a) any litigation pending or credibly threatened in
writing against any Loan Party with respect to any Borrowing Base Property that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) any casualty (other than a loss involving amounts
of less than $1,000,000) affecting any portion of the Borrowing Base Properties,
which is insured or uninsured or partially uninsured loss through fire, theft,
liability or damage; and (c) any order, judgment or decree in excess of
$5,000,000 having been entered against any Loan Party or any other Subsidiary or
any of their respective properties or assets;

(o)    To the extent any Responsible Officer of any Loan Party or any other
Subsidiary is aware of same, any notification of a violation of any Applicable
Law or any inquiry shall have been received by any Loan Party or any other
Subsidiary from any Governmental Authority, in either case, with respect to a
matter that could reasonably be expected to have a Material Adverse Effect;

(p)    Promptly upon the occurrence thereof, written notice of the consummation
of the Spin-Off;

(q)    Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;

(r)    Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act;

(s)    Promptly, and in any event within 3 Business Days after a Responsible
Officer of the Parent obtains knowledge thereof, written notice of the
occurrence of any of the following: (i) the Parent, the Borrower, any Loan Party
or any other Subsidiary shall receive notice that any violation of or
noncompliance with any Environmental Law has or may have been committed or is
threatened; (ii) the Parent, the Borrower, any Loan Party or any other
Subsidiary shall receive notice that any administrative or judicial complaint,
order or petition has been filed or other proceeding has been initiated, or is
about to be filed or initiated against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or

 

- 97 -



--------------------------------------------------------------------------------

threatened release of Hazardous Materials; (iii) the Parent, the Borrower, any
Loan Party or any other Subsidiary shall receive any notice from a Governmental
Authority or private party alleging that any such Person may be liable or
responsible for any costs associated with a response to, or remediation or
cleanup of, a release or threatened release of Hazardous Materials or any
damages caused thereby; or (iv) the Parent, the Borrower, any Loan Party or any
other Subsidiary shall receive notice of any other fact, circumstance or
condition that could reasonably be expected to form the basis of an
Environmental Claim, in each of the cases described in the preceding clauses (i)
through (iv), (x) with respect to the Borrowing Base Properties, where the
matters covered by such notices could reasonably be expected to result in
liability to any Loan Party, individually or in the aggregate, in excess of
$500,000 and (y) with respect to the Properties that are not Borrowing Base
Properties only, where the matters covered by such notices, whether individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect;

(t)    Not later than three (3) Business Days after the Parent receives notice
of the same from any Rating Agency or otherwise learns of the same, notice of
the issuance of any change or withdrawal in the Credit Rating by any Rating
Agency in respect of the Parent, together with the details thereof, and of any
announcement by such Rating Agency that any such Credit Rating is “under review”
or that any such Credit Rating has been placed on a watch list or that any
similar action has been taking by such Rating Agency;

(u)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent, the Borrower, any of its
Subsidiaries, or any other Loan Party as the Administrative Agent or any Lender
may reasonably request; provided that, notwithstanding anything to the contrary
in this Section, none of the Parent, the Borrower, any of its Subsidiaries, or
any other Loan Party will be required to provide or disclose any contract
entered into in the ordinary course of business the disclosure of which to the
Administrative Agent and the Lenders is prohibited by a confidentiality
agreement entered into for purposes other than avoiding the Loan Parties’ and
their Subsidiaries’ obligations under this Section; and

(v)    At the time the financial statements are furnished pursuant to
Sections 9.1. or 9.2., notice of (i) with respect to any Tenant Lease demising
15,000 or more rentable square feet in any Borrowing Base Property, to the
extent any Responsible Officer of any Loan Party or any other Subsidiary is
aware (A) any Person having any possessory interest in, or right to occupy such
Borrowing Base Property except under and pursuant to a Tenant Lease or (B) any
tenant not in actual, physical occupancy of the premises demised under its
Tenant Lease and (ii) any new agreements not previously disclosed with respect
to any Major Tenant Lease within any Borrowing Base Property, or otherwise
applicable to substantially all of any Borrowing Base Property, in each case
which are binding on any of the Loan Parties relating to the leasing of such
premises by brokers or other similar agents.

Section 9.5 Electronic Delivery of Certain Information.

(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov or
a website sponsored or hosted by the Administrative Agent or the Parent),
provided that the foregoing shall not apply to notices to any Lender (or any
Issuing Bank) pursuant to Article II. The Administrative Agent, the Parent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered on the
date and at the time on which the Administrative Agent, the Parent or the
Borrower posts such documents or the documents become available on a commercial
website provided if

 

- 98 -



--------------------------------------------------------------------------------

such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 10:00 a.m. on the opening of business on the next Business
Day for the recipient.

(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Parent or the
Borrower by the Administrative Agent.

Section 9.6 Public/Private Information.

The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or a Joint Lead Arranger may, but shall not be obligated to, make available
to the Lenders and the Issuing Banks materials and/or information provided by or
on behalf of the Parent or the Borrower hereunder (collectively, “Information
Materials”) by posting the Information Materials on IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Parent, the Borrower or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. Each
of the Parent and the Borrower hereby agree that (w) all Information Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Information Materials “PUBLIC,” the Parent and the Borrower shall be deemed to
have authorized the Administrative Agent, the Joint Lead Arrangers, the Issuing
Banks and the Lenders to treat such Information Materials as not containing any
material non-public information with respect to the Parent, the Borrower or
their securities for purposes of United States Federal and state securities
laws; (y) all Information Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Information Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, each Lender
who does not wish to receive Private Information agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of any website provided pursuant to Section 9.5. in order to enable such
Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States federal and
state securities laws, to make reference to Information Materials that are not
made available through the “Public Side Information” portion of such website
provided pursuant to Section 8.5. and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal and state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Banks or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s

 

- 99 -



--------------------------------------------------------------------------------

transmission of Information Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent resulting from the Administrative Agent’s gross negligence
or wilful misconduct.

Section 9.7 USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties to, provide promptly upon
any such request to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law, including without
limitation, applicable “know your customer” and anti-money laundering rules and
regulations. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

ARTICLE X. Negative Covenants

For so long as this Agreement is in effect, the Parent and the Borrower shall,
and shall cause each other Loan Party or Subsidiary to, as applicable, comply
with the following covenants:

Section 10.1 Financial Covenants.

(a)    Ratio of Total Indebtedness to Total Asset Value. The Parent shall not
permit the Leverage Ratio to exceed 0.55 to 1.00 at any time.

(b)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit
the ratio of (i) the product of (A) Adjusted EBITDA of the Parent and its
Subsidiaries determined on a consolidated basis for the two consecutive fiscal
quarters most recently ended multiplied by (B) 2 to (ii) the product of
(A) Fixed Charges of the Parent and its Subsidiaries determined on a
consolidated basis for the two consecutive fiscal quarters most recently ended
multiplied by (B) 2, to be less than 1.75 to 1.00 as of the last day of any
fiscal quarter; provided that, for purposes of the foregoing (x) Adjusted EBITDA
shall be deemed to be $32,268,234 for the fiscal quarter ended March 31, 2016
and $30,995,801 for the fiscal quarter ended June 30, 2016 and (y) Fixed Charges
shall be deemed to be $10,264,196 for the fiscal quarter ended March 31, 2016
and $10,279,989 for the fiscal quarter ended June 30, 2016.

(c)    Ratio of Recourse Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Recourse Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis (other than the Obligations) to (ii) Total
Asset Value, to exceed 0.05 to 1.00 at any time.

(d)    Minimum Tangible Net Worth. The Parent and the Borrower shall not permit
Tangible Net Worth at any time to be less than (i) $825,885,200 plus (ii) 70% of
the Net Proceeds of all Equity Issuances effected at any time after the
Effective Date by the Parent, the Borrower or any of the Subsidiaries of the
Parent to any Person other than the Parent, the Borrower or any of the
Subsidiaries of the Parent (other than Net Proceeds received within the period
commencing sixty (60) days prior to, and ending sixty (60) days after, the
redemption, retirement or repurchase of Preferred Equity Interests in the Parent
to the extent permitted under this Agreement, up to the amount paid by the
Parent in connection with such redemption, retirement or repurchase, where, for
the avoidance of doubt, the net effect is that the Parent shall not to have
increased Tangible Net Worth as a result of any such proceeds).

 

- 100 -



--------------------------------------------------------------------------------

(e)    Dividends and Other Restricted Payments. The Parent shall not, and shall
not permit the Borrower or any of their Subsidiaries to, declare or make any
Restricted Payment; provided, however, that the Parent, the Borrower and their
respective Subsidiaries may declare and make the following Restricted Payments
so long as no Default or Event of Default is continuing or would result
therefrom:

(i)    the Borrower may pay cash distributions to the Parent and other holders
of partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash distributions to its
shareholders in an aggregate amount not to exceed the greater of (i) the amount
required to be distributed for the Parent to remain in compliance with
Section 8.12. (including the right to distribute 100% of net capital gains) or
(ii) 90% of Funds From Operations;

(ii)    the Borrower may pay cash distributions to the Parent and other holders
of partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute cash distributions (including,
without limitation, distributions constituting “capital gains dividends”) to
shareholders of the Parent to the extent necessary to avoid payment of taxes
under Section 857 (including, without limitation, Section 857(b)(3)) and Section
4981 of the Internal Revenue Code;

(iii)    a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary so long
as such distributions are made ratably according to the holders’ respective
holdings of the type of Equity Interest in respect of which such distributions
are being made;

(iv)    Subsidiaries may pay Restricted Payments to the Borrower or any other
Wholly Owned Subsidiary;

(v)    the Borrower or any other Subsidiary of the Parent may make purchases of
Equity Interests in any Subsidiary or Unconsolidated Affiliate of the Parent or
of any of its Subsidiaries that are held by any other Person;

(vi)    the Borrower may redeem for cash limited partnership interests in the
Borrower;

(vii)    the Borrower may make cash distributions to the Parent to the extent
necessary for the Parent to distribute, and the Parent may distribute, the
Specified Distribution;

(viii)    solely to the extent of any Net Proceeds excluded from the calculation
of Tangible Net Worth pursuant to Section 10.1.(d), and applied to redeem,
retire or repurchase Preferred Equity Interests, the Parent may redeem, retire
or repurchase its Preferred Equity Interests (and, to the extent such Net
Proceeds were contributed to the Borrower, the Borrower may make cash
distributions of the amount of such contributed Net Proceeds for the purposes of
funding such transaction); and

(ix)    the Parent may from time to time purchase shares of its common stock in
an aggregate purchase price not to exceed $50,000,000 for all such purchases,
and the Borrower may make cash distributions to the Parent to the extent
necessary for the Parent to make such purchases of common stock.

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of

 

- 101 -



--------------------------------------------------------------------------------

partnership interests in the Borrower with respect to any fiscal year to the
extent necessary for the Parent to distribute, and the Parent may so distribute,
an aggregate amount not to exceed the minimum amount necessary for the Parent to
remain in compliance with Section 8.12 and to avoid the imposition of income or
excise taxes imposed under Sections 857(b)(1), 857(b)(3) and 4981 of the
Internal Revenue Code. If a Default or Event of Default specified in
Section 11.1.(a), Section 11.1.(e) or Section 11.1.(f) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 11.2.(a), the Parent shall not, and
shall not permit the Borrower or any Subsidiary to, make any Restricted Payments
to any Person other than to the Parent, the Borrower or any other Loan
Party. Subsidiaries (other than the Borrower) may make Restricted Payments to
the Borrower and the other Loan Parties at any time and Subsidiaries that are
not Loan Parties may make Restricted Payments to any other Subsidiaries.

(f)    Permitted Investments. The Parent shall not, and shall not permit the
Borrower, any Loan Party or any other Subsidiary to, make an Investment in or
otherwise own the following items which would cause the aggregate value of such
holdings of such Persons to exceed the following percentages of Total Asset
Value at any time:

(i)    Investments in Unconsolidated Affiliates, such that the aggregate book
value of such Investments exceeds 10.0% of Total Asset Value;

(ii)    Investments in Equity Interests in Persons that are not Subsidiaries or
Unconsolidated Affiliates, such that the aggregate value of such Investments
calculated on the basis of the lower of cost or market exceeds 5.0% of Total
Asset Value;

(iii)    Mortgage Receivables, such that the aggregate book value of such
Mortgage Receivables exceeds 5.0% of Total Asset Value at any time; and

(iv)    the aggregate amount of Construction-In-Process in which the Parent
either has a direct or indirect ownership interest such that the aggregate
amount thereof exceeds 5.0% of Total Asset Value; provided that if
Construction-In-Process is owned by an Unconsolidated Affiliate of the Parent,
the Borrower or any Subsidiary, then the product of (A) the Parent’s, the
Borrower’s or such Subsidiary’s Ownership Share in such Unconsolidated Affiliate
and (B) the amount of the Construction-In-Process, shall be used in calculating
such investment limitation; and

(v)    Ownership of, or Investments in, Unimproved Land such that the aggregate
GAAP book value thereof exceeds 5.0% of Total Asset Value.

In addition to the foregoing limitations, the aggregate value of all of the
items subject to any of the limitations in the preceding clauses (ii) through
(v) shall not exceed 15.0% of Total Asset Value.

(g)    Assets Owned by Borrower and Guarantors. The Parent shall not permit the
amount of Adjusted Total Asset Value attributable to assets directly owned by
the Borrower and the Guarantors to be less than 95% of Adjusted Total Asset
Value as of any Required Joinder Date.

(h)    Borrowing Base Properties. The Borrower shall not permit:

(i)    the aggregate Appraised Value of the Borrowing Base Properties included
in the calculation of Maximum Loan Availability Criteria to be less than
$700,000,000;

(ii)    there to be less than two (2) Borrowing Base Properties included in the
calculation of Maximum Loan Availability Criteria at any time (for the avoidance
of doubt, the

 

- 102 -



--------------------------------------------------------------------------------

10 office buildings known as Greenway Complex shall be deemed to be a single
Property and, subject to the last paragraph of this clause (h), the buildings
known as City West Place Building I and City West Place Building II shall be
deemed to be a single Property); or

(iii)    the aggregate Occupancy Rate of the Borrowing Base Properties to be
less than 80% at any time.

For purposes of this clause (h), City West Place Building II shall be deemed to
be a single Borrowing Base Property until such time as City West Place Building
I shall constitute a Borrowing Base Property, at which time City West Place
Building I and City West Place Building II shall thereafter be deemed to be a
single Property.

(i)    Liquidity. The Borrower shall not permit the sum of (i) the aggregate
amount of cash and Cash Equivalents of the Parent and its Wholly-Owned
Subsidiaries (other than tenant deposits and other cash and Cash Equivalents
that are subject to a Lien (other than Liens in favor of the Administrative
Agent or customary liens arising in favor of depository institutions or
securities intermediaries that do not secure indebtedness for borrowed money) or
a Negative Pledge or the disposition of which is restricted in any way) plus
(ii) Availability, to be less than $100,000,000 at any time. For purposes of
this clause (i), “Availability” shall mean at any time the lesser of (i) the
amount by which the Revolving Commitments exceed the aggregate principal amount
of all outstanding Revolving Loans and Letter of Credit Liabilities at such time
and (ii) the maximum aggregate amount of additional Revolving Loans and Letter
of Credit Liabilities that could be incurred at such time such that after giving
effect thereto the Maximum Loan Availability Criteria would be satisfied at such
time.

Section 10.2 Liens; Negative Pledge.

(a)    The Parent and the Borrower shall not, and shall not permit any
Subsidiary or any other Loan Party to, (a) create, assume, incur, permit or
suffer to exist any Lien on any Borrowing Base Property or any direct or
indirect ownership interest of the Parent in any Person owning any Borrowing
Base Property, now owned or hereafter acquired, except for Permitted Liens of
the types described in clauses (a) through (f) and (h) of the definition of
“Permitted Liens”, (b) create, assume, incur, permit or suffer to exist any Lien
on other Collateral, or any direct or indirect ownership interest of the Parent
in any Person owning any other Collateral, except for Permitted Liens or (c)
create, assume, or incur any Lien (other than Permitted Liens) upon any of its
other properties, assets, income or profits of any character whether now owned
or hereafter acquired if immediately prior to the creation, assumption or
incurring of such Lien, or immediately thereafter, a Default or Event of Default
is or would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in Section
10.1.; provided, however, an Excluded Subsidiary may modify, replace, renew or
extend a Lien upon its property that secures such Excluded Subsidiary’s
Nonrecourse Indebtedness notwithstanding that a Default or Event of Default is
in existence at the time of such modification, replacement, renewal or
extension, so long as (i) such Lien does not extend to any additional property
other than after-acquired property that is affixed or incorporated into the
property covered by such Lien, (ii) the terms of such modification, replacement,
renewal or extension are not adverse to the interests of the Lenders and (iii)
such modification, replacement, renewal or extension does not cause an
additional Default or Event of Default. Notwithstanding the foregoing, upon
request by the Borrower, the Administrative Agent agrees not to unreasonably
withhold its consent to the grant by the Borrower, of easements, restrictions,
covenants, reservations and rights of way for access, water and sewer lines,
telephone and telegraph lines, electric lines or other utilities or for other
similar purposes, provided that no such Lien shall materially impair the utility
and operation of the Borrowing Base Property or materially reduce the value of
such Borrowing Base Property. In connection with any such Lien consented to by
the Administrative Agent pursuant to the immediately preceding sentence of this

 

- 103 -



--------------------------------------------------------------------------------

Section 10.2.(a), the Administrative Agent shall execute and deliver an
instrument in form and substance reasonably acceptable to the Administrative
Agent, to subordinate the Lien of the applicable Security Deed to such
easements, restrictions, covenants, reservations and rights of way or other
similar grants.

(b)    The Parent and the Borrower shall not, and shall not permit any
Subsidiary (other than an Excluded Subsidiary) or any other Loan Party to, enter
into, assume or otherwise be bound by any Negative Pledge except for (i) a
Negative Pledge contained in any agreement that evidences unsecured Indebtedness
which contains restrictions on encumbering assets that are substantially similar
to those restrictions contained in the Loan Documents; (ii) a Negative Pledge
contained in any agreement relating to assets to be sold where the restrictions
on encumbering assets relate only to such assets pending such sale; (iii) a
Negative Pledge contained in any agreement (x) evidencing Indebtedness of such
Person, but only to the extent that no Default or Event of Default is in
existence at the time such Indebtedness is created, incurred or assumed, nor
would result from the creation, incurrence or assumption of such Indebtedness
(including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 10.1.); (y) which
Indebtedness is secured by a Lien permitted to exist pursuant to this Agreement,
and (z) which prohibits the creation of any other Lien on only the property
securing such Indebtedness; and (iv) to the extent constituting a Negative
Pledge, a restriction on the direct or indirect transfer of Equity Interests in
any Excluded Subsidiary, Unconsolidated Affiliate or any Subsidiary that is not
a Wholly Owned Subsidiary contained in the organizational documents of such
Person or any document, instrument or agreement evidencing Secured Indebtedness
of such Person permitted to exist pursuant to this Agreement; provided that,
notwithstanding the foregoing, at no time shall any Borrowing Base Property or
any direct or indirect ownership interest of the Borrower or in any Person
owning a Borrowing Base Property be subject to a Negative Pledge, except for
Negative Pledges permitted under Section 10.2.(b)(i) or (ii).

Section 10.3 Restrictions on Intercompany Transfers.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Parent, the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Parent, the Borrower or any other Subsidiary; (c) make
loans or advances to the Parent, the Borrower or any other Subsidiary; or
(d) transfer any of its property or assets to the Parent, the Borrower or any
other Subsidiary (other than the direct or indirect transfer of Equity Interests
in any Excluded Subsidiary); other than (i) with respect to clauses (a) through
(d), those encumbrances or restrictions (A) contained in any Loan Document, (B)
contained in any other agreement that evidences unsecured Indebtedness
containing encumbrances or restrictions on the actions described above that are
substantially similar to those contained in the Loan Documents or (C) contained
in organizational documents of, or other agreements governing an Investment in,
an Excluded Subsidiary, Unconsolidated Affiliate or any Subsidiary or
Unconsolidated Affiliate (or any direct or indirect owner of such Equity
Interest on account of such ownership) or the property or assets of such
Subsidiary or Unconsolidated Affiliate) or (ii) with respect to clause (d), (A)
restrictions contained in any agreement relating to the sale of a Subsidiary
(other than the Borrower) or the assets of a Subsidiary pending sale, or
relating to Indebtedness secured by a Lien on assets that the Borrower or a
Subsidiary may create, incur, assume, or permit or suffer to exist under
Section 10.2.(a); provided that in any such case, the restrictions apply only to
the Subsidiary or the assets that are the subject of such sale or Lien, as the
case may be or (B) customary provisions restricting assignment of any agreement
entered into by the Parent, the Borrower, any other Loan Party or any Subsidiary
in the ordinary course of business. Notwithstanding anything to the contrary in
the foregoing, the restrictions in this Section shall not apply to any provision
of any Guaranty entered into by the Borrower, any other Loan Party or any other
Subsidiary to Guarantee

 

- 104 -



--------------------------------------------------------------------------------

the Indebtedness of any Subsidiary permitted to be incurred hereunder, which
provision subordinates any rights of the Borrower, such other Loan Party, or
such other Subsidiary to payment from such Subsidiary to the payment in full of
the Indebtedness Guaranteed pursuant to the terms of such Guaranty.

Section 10.4 Merger, Consolidation, Sales of Assets and Other Arrangements.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, (i) enter into any transaction of merger or
consolidation; (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; or (iv) acquire the assets of, or make an Investment in, any other
Person in a transaction involving consideration directly or indirectly payable
by a Loan Party equal to or greater than a Substantial Amount; provided,
however, that:

(a)    any of the actions described in the immediately preceding clauses (i),
(ii) and (iii) (other than a transaction involving a Substantial Amount of
assets, in which case the requirements of subsection (d) of this Section 10.4.
shall apply) may be taken with respect to any Subsidiary or any other Loan Party
(other than the Parent or the Borrower) so long as immediately prior to the
taking of such action and after giving effect thereto, no Default or Event of
Default exists or would result therefrom;

(b)    (i) any Subsidiary may merge with a Loan Party so long as the survivor is
or becomes a Loan Party simultaneously with the consummation of such merger,
(ii) any Subsidiary that is not a Loan Party may merge with any other Subsidiary
that is not a Loan Party and (iii) the Borrower and the Parent may be party to a
consolidation or merger transaction (other than a consolidation or merger of the
Parent and the Borrower) so long as the Borrower or the Parent, as applicable,
shall be the survivor thereof and such transaction is otherwise permitted
hereunder;

(c)    (i) any Subsidiary may sell, transfer or dispose of its assets to a Loan
Party and (ii) any Subsidiary that is not a Loan Party may sell, transfer or
dispose of its assets to any other Subsidiary that is not a Loan Party;

(d)    any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) convey, sell, lease or otherwise transfer, whether by one or a series of
transactions, a Substantial Amount of assets (including Equity Interests of
Subsidiaries) to any other Person, so long as, in each case, (1) the Borrower
shall have given the Administrative Agent at least fifteen days (or such shorter
period as may be acceptable to the Administrative Agent) prior written notice of
such acquisition, Investment, conveyance, sale, lease or other transfer;
(2) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
including, without limitation, a Default or Event of Default resulting from a
breach of Section 10.1.; and (3) in the case of a consolidation or merger
involving the Borrower or a Loan Party that owns a Borrowing Base Property, the
Borrower or such Loan Party shall be the survivor thereof and (4) at the time
the Borrower gives notice pursuant to clause (1) of this subsection, for
transactions that are not solely among Loan Parties and Wholly Owned
Subsidiaries, the Borrower shall have delivered to the Administrative Agent for
distribution to each of the Lenders a Compliance Certificate, calculated on a
pro forma basis, evidencing the continued compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial the covenants contained in
Section 10.1. after giving effect to such consolidation, merger, acquisition,
Investment, conveyance, sale, lease or other transfer;

 

- 105 -



--------------------------------------------------------------------------------

(e)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease. sublease or license their respective assets, as lessor,
licensor or sublessor (as the case may be), in the ordinary course of their
business; and

(f)    the Parent, the Borrower and the other Loan Parties may consummate the
Spin-Off.

Further, no Loan Party nor any Subsidiary of the Parent, shall enter into any
sale leaseback transactions or other transaction by which such Person shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person.

Section 10.5 Plans.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder. The Parent and the
Borrower shall not cause or permit to occur, and shall not permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.

Section 10.6 Fiscal Year.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.

Section 10.7 Modifications of Organizational Documents.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify or
waive the application of any provision of its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) adverse to the
interest of the Administrative Agent, any Issuing Bank or any Lender in any
material respect, (b) results in an Event of Default or (c) could reasonably be
expected to have a Material Adverse Effect.

Section 10.8 Transactions with Affiliates.

The Parent and the Borrower shall not permit to exist or enter into, and shall
not permit any other Loan Party or any other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate (other than the
Parent, the Borrower, any other Loan Party or any Wholly Owned Subsidiary),
except (a) as set forth on Schedule 7.1.(r), (b) Restricted Payments to the
extent the same are permitted by Section 10.1.(e), (c) Investments in Affiliates
to the extent such Investments in Affiliates are permitted by
Sections 10.1.(f)(i), (ii), (iii) or (v), (d) transactions entirely among
Subsidiaries that are not Wholly Owned Subsidiaries, (e) the Spin-Off and the
Specified Distribution or (f) transactions upon fair and reasonable terms which
are no less favorable to the Parent, the Borrower, such other Loan Party or such
other Subsidiary than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate. Notwithstanding the foregoing, no
payments may be made with respect to any items set forth on such
Schedule 7.1.(r) if a Default or Event of Default exists or would result
therefrom. Notwithstanding the foregoing, this Section 10.8. shall not limit
transactions determined by the Parent in good faith to be reasonably necessary
or appropriate for the Parent to comply with Section 8.12, including
transactions involving a “taxable REIT subsidiary” (within the meaning of
Section 856(l) of the Internal Revenue Code) of the Parent.

 

- 106 -



--------------------------------------------------------------------------------

Section 10.9 Environmental Matters.

The Parent, the Borrower shall not, and shall not permit any other Loan Party,
any other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from the Properties: (a) with
respect to the Borrowing Base Properties, in violation of any Environmental Law
or in a manner that could reasonably be expected to lead to any Environmental
Claim that would result in liability to any Loan Party, individually or in the
aggregate, in excess of $500,000 or pose a risk to human health, safety or the
environment; and (b) with respect to Properties that are not Borrowing Base
Properties, in material violation of any Environmental Law or in a manner that
could reasonably be expected to result in a Material Adverse Effect. Nothing in
this Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

Section 10.10 Derivatives Contracts.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, any such Loan Party or any such Subsidiary in the ordinary
course of business and which are established to hedge in respect of liabilities,
commitments or assets held or reasonably anticipated by the Parent, the
Borrower, such other Loan Party or such other Subsidiary.

ARTICLE XI. Default

Section 11.1 Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)    Default in Payment.

(i)    The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of the Loans or any Reimbursement Obligation; or

(ii)    The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of acceleration
or otherwise) any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement (other than described in
subsection (a)(i) above), any other Loan Document or the Fee Letter, or any
other Loan Party shall fail to pay when due any payment obligation owing by such
Loan Party under any Loan Document to which it is a party; and, in the case of
this subsection (a)(ii) only, such failure shall continue for a period of 5
Business Days after the date such payment becomes due.

 

- 107 -



--------------------------------------------------------------------------------

(b)    Default in Performance.

(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Sections 8.1. (solely with respect to any Loan Party), 8.7, 8.8, 8.12, 8.14,
9.3, 9.4.(l)(i) or Article X.;

(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Sections 9.1. or 9.2. and in the case of this subsection (b)(ii) only, such
failure shall continue for a period of five Business Days after the date
required for performance under such Sections; or

(iii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(iii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Parent, the Borrower or such other Loan Party obtains knowledge of such failure
or (y) the date upon which the Parent, the Borrower has received written notice
of such failure from the Administrative Agent.

(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, any Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.

(d)    Indebtedness Cross-Default.

(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable (following the expiration of
any applicable grace or cure periods) in respect of (x) Recourse Indebtedness of
the Parent, the Borrower or any Subsidiary (other than the Loans and the
Reimbursement Obligations) having an outstanding principal amount, individually
or in the aggregate with all other Recourse Indebtedness as to which such a
failure exits, in excess of $25,000,000, (y) Nonrecourse Indebtedness of the
Parent, the Borrower or any Subsidiary having an outstanding principal amount,
individually or in the aggregate with all other Nonrecourse Indebtedness as to
which such a failure exits, in excess of $50,000,000 or (z) an amount of
Indebtedness with respect to Derivatives Contracts, having individually or in
the aggregate with all other Indebtedness with respect to Derivatives Contracts
as to which such a failure exits, without regard to the effect of any close-out
netting provision, Derivatives Termination Values of $25,000,000 or more (each
of the Indebtedness described in clauses (x), (y) and (z) above, “Material
Indebtedness”); or

(ii)    (x) The maturity of any Material Indebtedness (other than in relation to
Derivatives Contracts) shall have been accelerated in accordance with the
provisions of any indenture, contract or instrument evidencing, providing for
the creation of or otherwise concerning such Material Indebtedness or (y) any
Material Indebtedness shall have been required to be prepaid, repurchased,
redeemed or defeased prior to the stated maturity thereof (other than mandatory
prepayments triggered by asset sales, casualty events, equity issuances or debt
issuances); or

(iii)    Any other event shall have occurred and be continuing which, with or
without the giving of notice (but in any event after the expiration of any
applicable cure or grace periods), would permit any holder or holders of any
Material Indebtedness (other than in relation to

 

- 108 -



--------------------------------------------------------------------------------

Derivatives Contracts), any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity and all
applicable grace or cure periods shall have expired; or

(iv)    There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Parent, the Borrower, any Loan Party or any
of other Subsidiary is a “Defaulting Party” (as defined therein), or there
occurs an “Early Termination Date” (as defined therein) in respect of any
Specified Derivatives Contract as a result of a “Termination Event” (as defined
therein) as to which the Parent or any of its Subsidiaries is an “Affected
Party” (as defined therein), in each case with respect to Material Indebtedness.

(e)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any Subsidiary shall: (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any
Subsidiary in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.

(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).

(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) (x) such judgment or order shall continue for a period of 30
days or (y) any action shall be legally taken by a judgment creditor to attach
or levy upon any assets of such Person to enforce any such judgment, in each
case, without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such

 

- 109 -



--------------------------------------------------------------------------------

unsatisfied judgments or orders entered against the Parent, the Borrower, any
other Loan Party or any other Subsidiary, $25,000,000 or (B) in the case of an
injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.

(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, $25,000,000 in amount and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days.

(j)    ERISA.

(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $10,000,000; or

(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $10,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k)    [Intentionally Omitted.]

(l)    Change of Control. Other than pursuant to the Spin-Off:

(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35% of the total voting power of the then
outstanding voting stock of the Parent; or

(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent then in
office; or

(iii)    The Parent shall cease to own and control, directly or indirectly, at
least 80% of the outstanding Equity Interests of the Borrower free and clear of
any Liens (other than in favor of the Administrative Agent); or

(iv)    The Parent or a Wholly Owned Subsidiary of the Parent shall cease to be
the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower; or

(v)    The Borrower shall fail to own and control, directly or indirectly, 100%
of the outstanding Equity Interests of each Person required to be a Guarantor
(other than the Parent), free and clear of any Liens (other than in favor of the
Administrative Agent).

 

- 110 -



--------------------------------------------------------------------------------

(m)    Security Documents. Any provision of any Security Documents shall for any
reason cease to be valid and binding on, enforceable against, any Loan Party, or
any Lien created under any Security Document ceases to be a valid and perfected
first priority Lien in any of the Collateral purported to be covered thereby,
except to the extent not required to be created or perfected pursuant to the
express terms of any Security Document.

Section 11.2 Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a)    Acceleration; Termination of Facilities.

(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Parent and the Borrower on behalf of themselves and the other Loan Parties, and
(2) the Commitments and the obligation of the Issuing Banks to issue Letters of
Credit hereunder, shall all immediately and automatically terminate.

(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding and (B) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Parent and the Borrower on behalf of
themselves and the other Loan Parties, (2) require an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default to be deposited into the Letter of Credit Collateral
Account and (3) terminate the Commitments and the obligation of the Issuing
Banks to issue Letters of Credit hereunder.

(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
Collateral, the property and/or the business operations of the Parent, the
Borrower and their respective Subsidiaries and to exercise such power as the
court shall confer upon such receiver.

 

- 111 -



--------------------------------------------------------------------------------

(e)    Remedies in Respect of Specified Derivatives Contracts and Specified Cash
Management Agreements. Notwithstanding any other provision of this Agreement or
other Loan Document, each Specified Derivatives Provider and Specified Cash
Management Bank shall have the right, with prompt notice to the Administrative
Agent, but without the approval or consent of or other action by the
Administrative Agent, the Issuing Banks or the Lenders, and without limitation
of other remedies available to such Specified Derivatives Provider or Specified
Cash Management Bank, as applicable, under contract or Applicable Law, to
undertake any of the following: (a) to declare an event of default, termination
event or other similar event under any Specified Derivatives Contract and to
create an “Early Termination Date” (as defined therein) in respect thereof, (b)
to determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider and (d) ) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider or Specified Cash
Management Bank, as applicable, pursuant to any Specified Derivatives Contract
or Specified Cash Management Agreement, as applicable.

Section 11.3 Remedies Upon Default.

Upon the occurrence of a Default specified in Section 11.1.(f), the Commitments
and the obligation of the Issuing Banks to issue Letters of Credit shall
immediately and automatically terminate.

Section 11.4 Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.5 Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3) under any of the Loan Documents in respect of any Guaranteed
Obligations, or any other amounts payable by any Loan Party hereunder or
thereunder, shall be applied in the following order and priority:

(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such and each Issuing Bank in its
capacity as such, ratably among the Administrative Agent and each Issuing Bank
in proportion to the respective amounts described in this clause (a) payable to
them;

 

- 112 -



--------------------------------------------------------------------------------

(b)    to amounts due to the Administrative Agent and the Lenders in respect of
Protective Advances made in accordance with Section 12.10;

(c)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (c)
payable to them;

(d)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (d) payable to them;

(e)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts and Specified Cash Management Agreements, ratably among the Lenders,
the Issuing Banks, the Specified Derivatives Providers and the Specified Cash
Management Banks in proportion to the respective amounts described in this
clause (e) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and

(f)    the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Cash Management Agreements and Specified Derivatives Contracts shall be excluded
from the application described above if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may request, from the applicable Specified Cash
Management Bank or Specified Derivatives Provider. Each Specified Cash
Management Bank or Specified Derivatives Provider not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article XII. for itself and its
Affiliates as if a “Lender” party hereto. Excluded Swap Obligations with respect
to any Guarantor shall not be paid with amounts received from such Guarantor or
such Guarantor’s assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocations otherwise set
forth above in this Section.

Section 11.6 Letter of Credit Collateral Account.

(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Revolving Lenders as provided
herein, a security interest in all of its right, title and interest in and to
the Letter of Credit Collateral Account and the balances from time to time in
the Letter of Credit Collateral Account (including the investments and
reinvestments therein provided for below). The balances from time to time in the
Letter of Credit Collateral Account shall not constitute payment of any Letter
of Credit Liabilities until applied by the Issuing Banks as provided
herein. Anything in this Agreement to the contrary notwithstanding, funds held
in the Letter of Credit Collateral Account shall be subject to withdrawal only
as provided in this Section.

 

- 113 -



--------------------------------------------------------------------------------

(b)    The Letter of Credit Collateral Account may be an interest bearing
deposit account and shall be under the sole dominion and control of the
Administrative Agent for the ratable benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders; provided, that all interest accrued on
amounts maintained in such account will be credited to and retained in the
Letter of Credit Collateral Account. The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.

(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Banks for the payment made by the
Issuing Banks to the beneficiary with respect to such drawing.

(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Letters of Credit that remain
outstanding.

(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When this Agreement terminates pursuant to Section
13.10., all of the Obligations shall have been indefeasibly paid in full and no
Letters of Credit remain outstanding, the Administrative Agent shall deliver to
the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, the balances remaining in the Letter of Credit
Collateral Account.

(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

- 114 -



--------------------------------------------------------------------------------

Section 11.7 Performance by the Administrative Agent.

If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Parent or the Borrower, perform or
attempt to perform such covenant, duty or agreement on behalf of the Parent, the
Borrower or such other Loan Party, as applicable, after the expiration of any
cure or grace periods set forth herein. In such event, the Parent or the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Parent, the Borrower or any other Loan
Party under this Agreement or any other Loan Document.

Section 11.8 Rights Cumulative.

(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Banks, the Lenders under this Agreement and each of the other Loan
Documents, of the Specified Derivatives Providers under the Specified
Derivatives Contracts, and of the Specified Cash Management Banks under the
Specified Cash Management Agreements, shall be cumulative and not exclusive of
any rights or remedies which any of them may otherwise have under Applicable
Law. In exercising their respective rights and remedies the Administrative
Agent, the Issuing Banks, the Lenders, the Specified Derivatives Providers and
the Specified Cash Management Banks may be selective and no failure or delay by
any such Lender Party in exercising any right shall operate as a waiver of it,
nor shall any single or partial exercise of any power or right preclude its
other or further exercise or the exercise of any other power or right.

(b)    Enforcement by the Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Administrative Agent) hereunder and under the
other Loan Documents, (ii) any Issuing Bank from exercising the rights and
remedies that inure to its benefit (solely in its capacity as an Issuing Bank)
hereunder and under the other Loan Documents, (iii) any Specified Derivatives
Provider or Specified Cash Management Bank from exercising the rights and
remedies that inure to its benefit under any Specified Derivatives Contract or
Specified Cash Management Agreement, as applicable, (iv) any Lender from
exercising setoff rights in accordance with Section 13.3. (subject to the terms
of Section 3.3.), or (v) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as the Administrative Agent hereunder and
under the other Loan Documents, then (A) the Requisite Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Article XI.
and (B) in addition to the matters set forth in clauses (ii), (iii) and (iv) of
the preceding proviso and subject to Section 3.3., any Lender may, with the
consent of the Requisite Lenders, enforce any rights and remedies available to
it and as authorized by the Requisite Lenders.

 

- 115 -



--------------------------------------------------------------------------------

ARTICLE XII. The Administrative Agent

Section 12.1 Appointment and Authorization.

Each of the Lenders and the Issuing Banks hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as provided pursuant to
Sections 12.6. and 12.10, the provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Banks, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Section 12.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 12.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

- 116 -



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 13.6, 11.2 and 11.3) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 12.4 Reliance by the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 12.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

- 117 -



--------------------------------------------------------------------------------

Section 12.6 Resignation of the Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such
notice of resignation, the Requisite Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States and which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Requisite Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)    If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Requisite Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Requisite Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents in its capacity as the Administrative Agent (except that in the case
of any collateral security held by the Administrative Agent on behalf of the
Lenders or the Issuing Banks under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each Issuing Bank directly, until such time, if any, as
the Requisite Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.10(i) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents in its capacity as the Administrative Agent (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 13.9 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as the Administrative Agent and (ii) after such resignation or
removal for as long as any of them continues to act in any capacity hereunder or
under the other Loan Documents, including (a) acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Lenders and
(b) in respect of any actions taken in connection with transferring the agency
to any successor Administrative Agent.

 

- 118 -



--------------------------------------------------------------------------------

Section 12.7 Non-Reliance on the Administrative Agent and Other Lenders.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 12.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
Joint Lead Arrangers, Syndication Agent or Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.

Section 12.9 The Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Liabilities shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Liabilities
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 3.5, 3.9 and 13.9 allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

(c)    and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender and the L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.5, 13.2 and 13.9.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

 

- 119 -



--------------------------------------------------------------------------------

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Requisite Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any Applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Requisite Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Requisite Lenders contained in Section
13.6.(b), (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 12.10 Collateral Matters; Protective Advances.

Without limiting the provisions of Section 12.9, the Lenders and the Issuing
Banks irrevocably authorize the Administrative Agent, at its option and in its
discretion:

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Banks shall have been made), (ii)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted hereunder
or under any other Loan Document, or (iii) subject to Section 13.6, if approved,
authorized or ratified in writing by the Requisite Lenders (or such greater
number of Lenders as this Agreement or any other Loan Document may expressly
provide); and

 

- 120 -



--------------------------------------------------------------------------------

(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted hereunder.

Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 12.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

The Administrative Agent may make, and shall be reimbursed by the Lenders (in
accordance with their Pro Rata Shares) to the extent not reimbursed by the
Borrower for, Protective Advances during any one calendar year with respect to
each Property that is Collateral up to the sum of (i) amounts expended to pay
real estate taxes, assessments and governmental charges or levies imposed upon
such Property; (ii) amounts expended to pay insurance premiums for policies of
insurance related to such Property; and (iii) $500,000. Protective Advances in
excess of said sum during any calendar year for any Property that is Collateral
shall require the consent of the Requisite Lenders. The Borrower agrees to pay
on demand all Protective Advances.

By their acceptance of the benefits of the Security Documents, each Lender that
is at any time itself a Specified Derivatives Provider or a Specified Cash
Management Bank, or having an Affiliate that is a Specified Derivatives Provider
or a Specified Cash Management Bank, hereby, for itself, and on behalf of any
such Affiliate, in its capacity as a Specified Derivatives Provider or a
Specified Cash Management Bank, irrevocably appoints and authorizes the
Administrative Agent as its collateral agent, to take such action as contractual
representative on such Specified Derivative’s Provider’s or Specified Cash
Management Bank’s behalf and to exercise such powers under the Security
Documents as are specifically delegated to the Administrative Agent by the terms
of this Section 12.11, Section 12.12 and any Security Document, together with
such powers as are reasonably incidental thereto; provided, that this paragraph
shall not affect any of the terms of a Specified Derivatives Contract or
Specified Cash Management Agreement, or restrict a Specified Derivatives
Provider or Specified Cash Management Bank from taking any action permitted by a
Specified Derivatives Contract or Specified Cash Management Agreement, as
applicable. For the avoidance of doubt, all references in this Section 12.11 to
“Lender” or “Lenders” shall be deemed to include each Lender (and Affiliate
thereof) in its capacity as a Specified Derivatives Provider or a Specified Cash
Management Bank.

Section 12.11 Specified Derivatives Contracts and Specified Cash Management
Agreements.

No Specified Cash Management Bank or Specified Derivatives Provider that obtains
the benefits of Section 11.5. by virtue of the provisions hereof or of any Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of any Loan Document other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article to the contrary,
the Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Specified Cash
Management Agreements and Specified Derivatives Contracts unless the
Administrative Agent has received written notice of such Specified Cash
Management Agreements and Specified Derivatives Contracts, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Cash Management Bank or Specified Derivatives Provider, as
the case may be.

 

- 121 -



--------------------------------------------------------------------------------

ARTICLE XIII. Miscellaneous

Section 13.1 Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

If to the Borrower:

Parkway Operating Partnership LP

c/o Parkway, Inc.

390 North Orange Avenue, Suite 2400

Orlando, Florida 32801    

Attention: Chief Financial Officer

Telecopy Number: (407) 650-0597

Telephone Number: (407) 650-0593

If to the Administrative Agent:

Bank of America, N.A.

Agency Management

Gateway Village – 900 Building

900 W. Trade St

Mail Code: NC1-026-06-03

Charlotte, NC 28255-0001

Attention: Patrick Devitt

Telephone: 980-387-4155

Facsimile: 704-409-0016

Electronic Mail: patrick.devitt@baml.com

If to the Administrative Agent under Article II:

Bank of America, N.A.

One Independence Center

101 N. Tryon St

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: David Cochran

Telephone: 980-386-8201

Facsimile: 704-719-5440

Electronic Mail: david.a.cochran@baml.com

 

- 122 -



--------------------------------------------------------------------------------

If to the Issuing Banks:

Bank of America as Issuing Bank:

Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

Telephone: 570-496-9619

Facsimile: 800-755-8740

Electronic Mail: tradeclientserviceteam@baml.com

With a copy to:

Attention: Alfonso Malave

Telephone: 570-496-9622

Facsimile: 800-755-8743

Electronic Mail: Alfonzo.malave@baml.com

Wells Fargo as Issuing Bank:

Wells Fargo Bank, National Association

REIT Finance Group

10 South Wacker Drive

Chicago, IL 60606

Attn: Craig V. Koshkarian

Telephone: (312) 345-7666

Facsimile: (312) 782-0969

Email: koshk@wellsfargo.com

JPMorgan as Issuing Bank:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 19

Chicago, IL 60603

Attn: Daniel Margolis

Telephone: (312) 325-6334

with a copy to:

10 South Dearborn, Suite L2

Chicago, IL 60603

Attn: Joshua Talley

Telephone: (312) 732-1453

Email: cls.reb.chicago@jpmorgan.com

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or a Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the
Borrower. All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after the deposit in the United States Postal Service mail, postage prepaid and

 

- 123 -



--------------------------------------------------------------------------------

addressed to the address of the Borrower or the Administrative Agent, the
Issuing Banks and Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 9.5. to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II. shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person. Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, if any notice, certificate or other document required to be
delivered by Borrower or any other Loan Party hereunder or under any other Loan
Document shall be required to be delivered on a day other than a Business Day,
such notice, certificate or other document shall be required to be delivered on
the next following Business Day.

Section 13.2 Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Joint Lead Arrangers for all of their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent and all reasonable and documented out of pocket costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and of the Administrative Agent in connection with the review of Properties for
inclusion in calculations of the Maximum Loan Availability Criteria and the
Administrative Agent’s other activities under Article IV and the reasonable and
documented out-of-pocket fees, charges and disbursements of counsel to the
Administrative Agent relating to all such activities; provided, that, with
respect to this clause (a) only, the reasonable fees, charges and disbursements
of counsel shall be limited to the reasonable and documented out-of-pocket fees,
charges and disbursements of one counsel to the Administrative Agent and, if
reasonably necessary, a single local counsel for the Administrative Agent in
each relevant jurisdiction and with respect to each relevant specialty, (b) to
pay or reimburse the Administrative Agent, the Issuing Banks and the Lenders for
all their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees, charges and
disbursements of their respective counsel and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Administrative
Agent, the Issuing Banks and the Lenders from, any and all recording and filing
fees any and all liabilities with respect to, or resulting from any failure to
pay or delay in paying, documentary, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document, (d) to pay, and indemnify and hold harmless the
Administrative Agent, the Issuing Banks and the Lenders from, any and all
recording and filing fees, if any, which may be payable or determined to be
payable in connection with the execution

 

- 124 -



--------------------------------------------------------------------------------

and delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (e) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees, charges and disbursements
of counsel to the Administrative Agent, any Issuing Bank and any Lender incurred
in connection with the representation of the Administrative Agent, such Issuing
Bank or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 11.1.(e) or 11.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder. Notwithstanding the foregoing, the reimbursement obligations
under clause (c) shall be limited to the reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to the Administrative
Agent, the Issuing Banks and the Lenders and, if reasonably necessary, a single
local counsel for the Administrative Agent, the Issuing Banks and the Lenders in
each relevant jurisdiction and with respect to each relevant specialty, and in
the case of an actual or perceived conflict of interest, one additional counsel
in each relevant jurisdiction to the affected Lender Party similarly
situated. All amounts payable pursuant to this Section 12.2 shall be due and
payable fifteen (15) Business Days after receipt of a reasonably detailed
invoice therefor.

Section 13.3 Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2., and although such Obligations shall be contingent or
unmatured. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

- 125 -



--------------------------------------------------------------------------------

Section 13.4 Litigation; Jurisdiction; Other Matters; Waivers.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANKS, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN
CONNECTION WITH ANY COLLATERAL OR ANY LIEN, OR BY REASON OF, ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER,
THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b)    THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR ANY COLLATERAL AGAINST THE PARENT, THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

(c)    THE PARENT AND THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,

 

- 126 -



--------------------------------------------------------------------------------

AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR
PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE PARENT OR
THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN. SHOULD THE PARENT
OR THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR
PAPERS SO SERVED WITHIN 30 DAYS AFTER THE MAILING THEREOF, THE PARENT OR
BORROWER. AS APPLICABLE, SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT
MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS.

(d)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 13.5 Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subjection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of
an assigning Revolving Lender’s Revolving Commitment and/or the Revolving Loans
at the time owing to it, or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in the immediately following
clause (B) in the aggregate, or in the case of an assignment of the entire
remaining amount of an assigning Term Loan Lender’s Commitments and/or Term
Loans at the time owing to it, or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

- 127 -



--------------------------------------------------------------------------------

(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, and the principal
outstanding balance of the Term Loan subject to such assignment (in each case,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Revolving Commitment or
a Revolving Loan and $1,000,000 in the case of any assignment in respect of a
Term Loan, unless each of the Administrative Agent and, so long as no Default or
Event of Default shall exist, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that if after
giving effect to such assignment, the amount of the Commitments held by such
assigning Lender or, if the applicable Commitment is not then in effect, the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000 in the case of a Revolving Commitment
or Revolving Loans or $1,000,000 in the case of a Term Loan, then such assigning
Lender shall assign the entire amount of its Commitment and the Loans at the
time owing to it.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Classes
of Loans and Commitments on a non-rata basis.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default shall exist at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Commitment if such assignment is to a Person that is not
already a Lender with a Commitment of the same Class, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender or (y) a Term Loan to a
Person who is not a Lender, an Affiliate of a Lender or Approved Fund; and

(C)    the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Revolving Commitment.

(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall

 

- 128 -



--------------------------------------------------------------------------------

deliver to the Administrative Agent an Administrative Questionnaire. If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.

(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Parent’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption

 

- 129 -



--------------------------------------------------------------------------------

delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any Issuing Bank or the Administrative Agent, sell
participations to any Person (other any Defaulting Lender or any of its
Subsidiaries, a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person) or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty, in each case, as applicable to that portion
of such Lender’s rights and/or obligations that are subject to the
participation. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 5.1. and 5.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.10.(g) (it being
understood that the documentation required under Section 3.10.(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6. as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1. or 3.10., with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Regulatory Change
that occurs after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 5.6. with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.3. as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3. as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (and is maintained in accordance with Sections 5f. 103-1(c) and
1.871-14(c)(1)(i) of the United States Treasury Regulations) (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Sections 5f.103-1(c) and 1.871-14(c)(i)(i) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in

 

- 130 -



--------------------------------------------------------------------------------

the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.

Section 13.6 Amendments and Waivers.

(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or in any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Parent, the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders)
and acknowledged by the Administrative Agent, and, in the case of an amendment
to any Loan Document, the written consent of each Loan Party which is party
thereto. Any term of this Agreement or of any other Loan Document relating
solely to the rights or obligations of the Lenders of a particular Class, and
not Lenders of any other Class, may be amended, and the performance or
observance by the Borrower or any other Loan Party or any Subsidiary of any such
terms may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, and only with, the written consent of the
Requisite Class Lenders for such Class of Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
a party thereto) and acknowledged by the Administrative Agent. Notwithstanding
anything to the contrary contained in this Section, the Fee Letter may only be
amended, and the performance or observance by any Loan Party thereunder may only
be waived, in a writing executed by the parties thereto.

 

- 131 -



--------------------------------------------------------------------------------

(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall do any of the following:

(i)    increase (or reinstate) the Commitments of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender;

(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Class Lenders shall be required for (x) the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate” on such applicable
Class and (y) any amendment to any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on such applicable Loan or Reimbursement Obligations or to
reduce any fee payable hereunder applicable to such Class;

(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;

(iv)    modify the definitions of “Revolving Credit Termination Date” or clause
(a) of the definition of “Termination Date” (except, in each case, in accordance
with Section 2.13.) or “Revolving Commitment Percentage”, otherwise postpone any
date fixed for, or forgive, any payment of principal of, or interest on, any
Revolving Loans or for the payment of Fees or any other Obligations owing to the
Revolving Lenders, or extend the expiration date of any Letter of Credit beyond
the Revolving Credit Termination Date (except in accordance with Section
2.3.(b)), in each case, without the written consent of each Revolving Lender
directly affected thereby;

(v)    modify the definition of “Termination Date” as it relates to the Term
Loans (except in accordance with Section 2.13.), or otherwise postpone any date
fixed for, or forgive, any payment of principal of, or interest on, any Term
Loans or for the payment of Fees or any other Obligations owing to a particular
Term Loan Lenders, in each case, without the written consent of each Term Loan
Lender directly affected thereby;

(vi)    while any Term Loans remain outstanding, amend, modify or waive (A)
Section 6 of this Agreement if the effect of such amendment, modification or
waiver is to require the Revolving Lenders to make Revolving Loans when such
Lenders would not otherwise be required to do so (it being understood, however,
that any amendment, modification or waiver in relation to any representation,
warranty, affirmative covenant, negative covenant or event of default contained
in Articles VII, VIII, IX, X or XI hereof, together with similar provisions
contained in any other Loan Document, shall not require the consent of the
Requisite Class Lenders of the Revolving Lenders as a result of the operation of
this clause (vi)); or (B) the L/C Commitment Amount, in each case, without the
prior written consent of the Requisite Class Lenders of the Revolving Lenders;

(vii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2. or, in any manner that would alter the pro rata
sharing of payments required thereof, Section 11.5. without the written consent
of each Lender directly and adversely affected thereby;

(viii)    modify the definition of “Revolving Commitment Percentage” without the
written consent of each Revolving Lender;

 

- 132 -



--------------------------------------------------------------------------------

(ix)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, modify the definition of the term “Requisite Lenders”
or (except as otherwise provided in the immediately following clause (x)),
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Lender;

(x)    modify the definition of the term “Requisite Class Lenders” as it relates
to a particular Class of Lenders or modify in any other manner the number or
percentage of a Class of Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, in each case, solely
with respect to such Class of Lenders, without the written consent of each
Lender in such Class;

(xi)    release any Guarantor from its obligations under the Guaranty without
the written consent of the Requisite Lenders; provided, that the release of one
or more of the Guarantors that results in a release of all or substantially all
of the value of the Guaranty shall require the written consent of each Lender
(it being understood that the release of Parent from the Guaranty shall not
constitute a release of substantially all of the value of the Guaranty);

(xii)    release or dispose of any of the Properties identified on Schedule 4.1.
or any other Borrowing Base Property or (unless released or disposed of as
permitted by, and in accordance with, Section 12.11.(b)) all or substantially
all of the Collateral without the written consent of each Lender; or

(xiii)    amend, or waive the Borrower’s compliance with, Section 2.15. without
the written consent of each Revolving Lender.

Notwithstanding anything to the contrary contained in this Section, no
amendment, waiver or consent shall, unless in writing, and signed by all of the
Lenders, amend Section 11.1.(l) or waive any Default or Event of Default
occurring under such Section.

(c)    Amendment of the Administrative Agent’s Duties, Etc. No amendment, waiver
or consent unless in writing and signed by the Administrative Agent, in addition
to the Lenders required hereinabove to take such action, shall affect the rights
or duties of the Administrative Agent under this Agreement or any of the other
Loan Documents. Any amendment, waiver or consent relating to Section 2.3. or the
obligations of any Issuing Bank under this Agreement or any other Loan Document
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of such Issuing Bank. Any amendment, waiver or
consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider or a Specified Cash Management Bank in a manner
or to an extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider or a Specified
Cash Management Bank shall, in addition to the Lenders required hereinabove to
take such action, require the consent of such Specified Derivatives Provider or
such Specified Cash Management Bank, as applicable. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitments of any Defaulting
Lender may not be increased, reinstated or extended without the written consent
of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the written consent of such Defaulting Lender. No waiver shall extend to
or affect any obligation not

 

- 133 -



--------------------------------------------------------------------------------

expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default. Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.

(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.

Section 13.7 Nonliability of the Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Issuing Banks,
the Lenders and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Parent, the
Borrower or any other Loan Party and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent, any Issuing Bank or any Lender to any Lender, the Parent,
the Borrower, any Subsidiary or any other Loan Party. None of the Administrative
Agent, any Issuing Bank or any Lender undertakes any responsibility to the
Parent or the Borrower or any other Loan Party to review or inform the Parent or
the Borrower of any matter in connection with any phase of the Parent’s or the
Borrower’s business or operations.

Section 13.8 Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent, each
Issuing Bank and each Lender shall not disclose to any person, and shall treat
confidentially, all Information (as defined below), but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; provided, that the disclosure of any such Information under
clauses (a) or (b) of this Section to such Persons shall be made subject to the
acknowledgement and acceptance by any such Person that such Information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to the Borrower and such
disclosing Person, including, without limitation, as agreed in any confidential
information memorandum or other marketing materials); (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law; (d) to the Administrative Agent’s, Issuing Bank’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the

 

- 134 -



--------------------------------------------------------------------------------

information); (e) in connection with the exercise of any remedies under any Loan
Document (or any Specified Derivatives Contract or Specified Cash Management
Agreement) or any action or proceeding relating to any Loan Document (or any
Specified Derivatives Contract or Specified Cash Management Agreement) or the
enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, such Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Parent, the Borrower or any Affiliate of the
Parent; (g) to the extent requested by, or required to be disclosed to, any
nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; (j) on a confidential basis to the CUSIP numbers with respect to this
Agreement, the Commitments and/or the Loans; and (i) with the consent of the
Parent or the Borrower. Notwithstanding the foregoing, the Administrative Agent,
each Issuing Bank and each Lender may disclose any such confidential
information, without notice to the Parent, the Borrower or any other Loan Party,
to Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, such Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, such Issuing Bank or
such Lender. As used in this Section, the term “Information” means all
information received from the Parent, the Borrower, any other Loan Party, any
other Subsidiary or Affiliate relating to any Loan Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential
information. None of the Administrative Agent, the Issuing Banks, the Lenders or
any of their respective Related Parties shall be liable to the Borrower, the
Parent or any other Loan Party for any damages arising from the use by others of
Information or other materials obtained by electronic transmission, except to
the extent resulting from the gross negligence, bad faith or willful misconduct
of such Person, as determined by a court of competent jurisdiction in a final,
non-appealable judgment.

Section 13.9 Indemnification.

(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Joint Lead Arrangers, the Issuing Banks,
the Lenders, all of the Affiliates of each of the Administrative Agent, the
Issuing Banks, the Joint Lead Arrangers or any of the Lenders, and their
respective Related Parties (each referred to herein as an “Indemnified Party”)
from and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, penalties, damages, liabilities, deficiencies,
judgments or expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees, charges and
disbursements of counsel (which shall be limited to the reasonable fees, charges
and disbursements of one counsel to the Administrative Agent and, if reasonably
necessary, a single local counsel for the Administrative Agent in each relevant
jurisdiction and with respect to each relevant specialty) incurred in connection
with any litigation, investigation, claim or proceeding or any advice rendered
in connection therewith, but excluding Indemnified Costs indemnification in
respect of which is specifically covered by Section 3.10 or 5.1 or expressly
excluded from the coverage of such Sections) incurred by any Indemnified Party,
or asserted against any Indemnified Party by any Person (including any Loan
Party or any Subsidiary), in

 

- 135 -



--------------------------------------------------------------------------------

connection with, arising out of, or by reason or result of, or any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit); (iv) the Administrative Agent’s, any
Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact that
the Administrative Agent, the Issuing Banks and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent, the Issuing Banks and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Parent, the Borrower
and the Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing
Banks and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Parent, the Borrower and the Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Administrative Agent, the Issuing
Banks or the Lenders may have under this Agreement or the other Loan Documents,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PERSON; (ix)
any civil penalty or fine assessed by the OFAC against, and all costs and
expenses (including counsel fees, charges and disbursements) incurred in
connection with defense thereof by, the Administrative Agent, the Joint Lead
Arrangers, any Issuing Bank or any Lender as a result of conduct of the Parent,
the Borrower, any other Loan Party or any other Subsidiary that violates a
sanction administered or enforced by the OFAC; (x) any violation or
non-compliance by the Parent, the Borrower or any Subsidiary of any Applicable
Law (including any Environmental Law) including, but not limited to, any
Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Banks as successors
to the Borrower) to be in compliance with such Environmental Laws; (xi) either
or both of the following: (A) any actual or alleged presence or release of
Hazardous Materials on or from any Property owned or operated by the Borrower,
any other Loan Party or any other Subsidiary of the Parent; or (B) any
Environmental Claim related in any way to the Borrower, any other Loan Party or
any other Subsidiary of the Parent, it being agreed that, with respect to the
foregoing clauses (A) and (B), such indemnification shall include, without
limitation: (1) the costs, whether foreseeable or unforeseeable, of any repair,
cleanup or detoxification of the Property, or the removal or remediation of any
Hazardous Materials (regardless of the medium) from the Property, or the taking
of any emergency action, which is required by any Governmental Authority or is
otherwise necessary to render the Property in compliance with all Environmental
Laws; (2) all other direct or indirect consequential damages (including any
third party tort claims or governmental claims, fines or penalties against any
and all Indemnified Parties); and (3) all court costs and reasonable attorneys’
fees and expenses paid or incurred by any and all Indemnified Parties; (xii) any
actual or prospective claim, suit, cause of action, arbitration, settlement,
consent decree, litigation, investigation or other proceeding (an “Indemnity
Proceeding”) relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, any
other Loan Party or any other Subsidiary of the Parent, and regardless of
whether any Indemnified Party is a party thereto or (v) any claim (including
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Issuing Bank or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, or the foreclosure upon, or
seizure of, any Collateral or the exercise of any other right of a secured party
including without limitation, reasonable attorneys and consultant’s fees;
provided, however, that the Borrower shall not be obligated to indemnify any

 

- 136 -



--------------------------------------------------------------------------------

Indemnified Party for any acts or omissions of such Indemnified Party in
connection with matters described in this Section 13.9. to the extent arising
from (A) the gross negligence, bad faith or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment, (B) a material breach by such Indemnified Party
of its obligations under the Loan Documents, as determined by a court of
competent jurisdiction in a final, non-appealable judgment and (C) any dispute
solely among Indemnified Parties (except in connection with claims or disputes
(1) relating to whether the conditions to any Credit Event have been satisfied,
(2) with respect to a Defaulting Lender or the determination of whether a Lender
is a Defaulting Lender, (3) against the Administrative Agent and/or the Joint
Lead Arrangers and (4) arising out of any act or omission on part of the Parent,
the Borrower, the other Loan Parties or any other Subsidiary).

(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Parent, the Borrower or any Subsidiary, any shareholder of the Parent or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Parent, the Borrower or any Subsidiary or
by any Governmental Authority.

(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any Subsidiary.

(d)    All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

 

- 137 -



--------------------------------------------------------------------------------

(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 13.10 Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated, expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and none of the Issuing Banks is obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in this Section 13.10) have been paid and
satisfied in full. Upon such payment and satisfaction in full, the Lenders
hereby irrevocably authorize the Administrative Agent to, and the Administrative
Agent shall, take all actions reasonably requested by the Borrower, at the
Borrower’s expense, to release of record the Liens on any property granted to or
held by the Administrative Agent under any Loan Document, including termination
of any agreements with third parties in relation to such Liens. Promptly
following such termination, upon the Borrower’s written request, each Lender
shall use commercially reasonable efforts to promptly return to the Borrower any
Note issued to such Lender. The indemnities to which the Administrative Agent,
the Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10, 5.1, 5.4, 12.6, 13.2 and 13.9 and any other provision of this
Agreement and the other Loan Documents, and the provisions of Section 13.4,
shall continue in full force and effect and shall protect the Administrative
Agent, the Issuing Banks and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement. Upon the Borrower’s request, the Administrative Agent agrees to
deliver to the Borrower, at the Borrower’s sole cost and expense, written
confirmation of the foregoing termination.

Section 13.11 Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.12 GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.13 Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart. All counterparts shall collectively

 

- 138 -



--------------------------------------------------------------------------------

constitute a single document. It shall not be necessary in making proof of this
document to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto.

Section 13.14 Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties and Subsidiaries.

Section 13.15 Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.16 Limitation of Liability.

None of the Administrative Agent, any Issuing Bank or any Lender, or any of
their respective Related Parties shall have any liability with respect to, and
each of the Parent and the Borrower hereby waives, releases, and agrees not to
sue any of them upon, any claim for any special, indirect, incidental,
consequential or punitive damages suffered or incurred by the Parent or the
Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or the Fee Letter, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.

Section 13.17 Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. There are no oral agreements among
the parties hereto.

Section 13.18 Construction.

The Administrative Agent, each Issuing Bank, each Lender, the Parent and the
Borrower acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review this Agreement and
the other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, each Lender, the Parent and the
Borrower.

Section 13.19 Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

- 139 -



--------------------------------------------------------------------------------

Section 13.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Solely to the extent any Lender or Issuing Bank that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 13.21 Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 13.22 No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Parent and the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and Arrangers are arm’s-length commercial transactions
between the Parent, the Borrower each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and the Arrangers or
their respective Affiliates, on the other hand, (B) each of the Parent, the
Borrower, and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Parent, the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent, each Lender, each Issuing Bank and each

 

- 140 -



--------------------------------------------------------------------------------

Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Parent, the Borrower, any other
Loan Party, or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent, any Lender, any Issuing Bank nor any Arranger
has any obligation to the Parent, the Borrower, any other Loan Party, or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Lender, each Issuing Bank
and each Arranger and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Parent, the Borrower, the other Loan Parties, and their respective Affiliates,
and neither the Administrative Agent, any Lender, any Issuing Bank nor any
Arranger has any obligation to disclose any of such interests to the Parent, the
Borrower, any other Loan Party, or any of their respective Affiliates. To the
fullest extent permitted by Applicable Law, each of the Parent, the Borrower,
and the other Loan Parties hereby waives and releases any claims that it may
have against the Administrative Agent, each Lender, each Issuing Bank and each
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

Section 13.23 Electronic Execution of Assignments and Certain Other
Documents.    

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Notice of
Revolving Borrowing, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

[Signatures on Following Pages]

 

- 141 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

    BORROWER:     PARKWAY OPERATING PARTNERSHIP LP     By:   Parkways Properties
General Partners, Inc., its sole general partner

      By:  

/s/ Scott E. Francis

      Name:   Scott E. Francis       Title:   Executive Vice President and Chief
Financial Officer       By:  

/s/ M. Jayson Lipsey

      Name:   M. Jayson Lipsey       Title:   Executive Vice President and Chief
Operating Officer

    PARENT:     PARKWAY, INC.     By:  

Scott E. Francis

    Name:   Scott E. Francis     Title:   Executive Vice President and Chief
Financial Officer     By:  

/s/ M. Jayson Lipsey

    Name:   M. Jayson Lipsey     Title:   Executive Vice President and Chief
Operating Officer

[Signatures Continued on Next Page]

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Parkway Operating Partnership LP]

 

BANK OF AMERICA, N.A., as Administrative Agent, as an Issuing Bank, and as a
Lender By:  

/s/ Kurt Mathison

Name:   Kurt Mathison Title:   Senior Vice President

[Signatures Continued on Next Page]

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Parkway Operating Partnership LP]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent, as an Issuing Bank
and as a Lender By:  

/s/ Matthew Ricketts

Name:   Matthew Ricketts Title:   Managing Director

[Signatures Continued on Next Page]

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Parkway Operating Partnership LP]

 

JPMORGAN CHASE BANK, N.A., as a

Co-Documentation Agent, as an Issuing Bank and as a Lender

By:  

/s/ Daniel Margolis

Name:   Daniel Margolis Title:   Vice President

[Signatures Continued on Next Page]

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Parkway Operating Partnership LP]

 

CITIZENS BANK, NATIONAL ASSOCIATION, as a Co-Documentation Agent and as a Lender
By:  

/s/ David Jablonowski

Name:   David Jablonowski Title:   Senior Vice President

[Signatures Continued on Next Page]

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Parkway Operating Partnership LP]

 

KEYBANK NATIONAL ASSOCIATION, as a Co-Documentation Agent and as a Lender By:  

/s/ Tim Sylvain

Name:   Tim Sylvain Title:   Vice President

[Signatures Continued on Next Page]

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Parkway Operating Partnership LP]

 

ZB N.A., DBA AMEGY BANK, as a Lender By:  

/s/ Eric Wojner

Name:   Eric Wojner Title:   SVP

[Signatures Continued on Next Page]

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Parkway Operating Partnership LP]

 

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Annie Carr

Name:   Annie Carr Title:   Authorized Signatory

[Signatures Continued on Next Page]

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Parkway Operating Partnership LP]

 

MIDFIRST BANK, as a Lender By:  

/s/ Darrin Rigler

Name:   Darrin Rigler Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Lender

   Revolving
Commitment      Term Loan
Commitment  

Bank of America, N.A.

   $ 17,777,777.78       $ 62,222,222.22   

Wells Fargo Bank, National Association

   $ 17,777,777.78       $ 62,222,222.22   

JPMorgan Chase Bank, N.A.

   $ 16,666,666.67       $ 58,333,333.33   

Citizens Bank, National Association

   $ 15,555,555.56       $ 54,444,444.44   

KeyBank National Association

   $ 15,555,555.56       $ 54,444,444.44   

ZB N.A., dba Amegy Bank

   $ 5,555,555.55       $ 19,444,444.45   

Goldman Sachs Bank USA

   $ 5,555,555.55       $ 19,444,444.45   

MidFirst Bank

   $ 5,555,555.55       $ 19,444,444.45      

 

 

    

 

 

 

TOTAL

   $ 100,000,000       $ 350,000,000      

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1

List of Loan Parties

Parkway Operating Partnership LP

October 6, 2016

 

Loan Party

  

Jurisdiction

Parkway Operating Partnership LP    Delaware limited partnership Parkway, Inc.
   Maryland corporation Parkway Properties LP    Delaware limited partnership
Parkway Properties General Partners, Inc.    Delaware corporation PKY-2101
CityWest 1&2, LP    Delaware limited partnership PKY-2101 CityWest 1&2 GP, LLC
   Delaware limited liability company Cousins Greenway Central Plant LLC   
Georgia limited liability company Cousins Greenway East Parent LLC    Georgia
limited liability company Cousins Greenway West Parking LLC    Georgia limited
liability company Cousins Greenway Outparcel West LLC    Georgia limited
liability company Cousins Greenway West Parent LLC    Georgia limited liability
company Cousins Greenway West First Parent LLC    Georgia limited liability
company Cousins Greenway Edloe Parking LLC    Georgia limited liability company
Cousins Greenway Nine LLC    Georgia limited liability company Cousins Greenway
Eight Twelve LLC    Georgia limited liability company Cousins/Daniel, LLC   
Georgia limited liability company CF Murfreesboro Associates    Delaware general
partnership CP Venture IV Holdings LLC    Delaware limited liability company



--------------------------------------------------------------------------------

SCHEDULE 4.1

Initial Borrowing Base Properties

Parkway Operating Partnership LP

October 6, 2016

 

Property

  

Address

   Appraised Value

CityWestPlace Building I – Office (“CityWestPlace Building I”)

 

CityWestPlace Building II – Office (“CityWestPlace Building II”)

  

2101 CityWest Boulevard

Houston, TX 77042

 

2107 CityWest Boulevard

Houston, TX 77042

   [On file with Agent] Central Plant   

7 Greenway Plaza

Houston, TX 77046

   [On file with Agent] The Shops at Greenway Plaza, Greenway East Garage,
Greenway East Land and 1,2,3,4,5 Greenway Plaza1   

3800 Buffalo Speedway

Houston, TX 77046

   [On file with Agent] North Richmond Garage   

3700 Colquitt St.

Houston, TX 77027

   [On file with Agent] Tony’s Restaurant (aka 13 Greenway Plaza)   

3755 Richmond Ave.

Houston, TX 77046

   [On file with Agent]

Eleven Greenway Plaza – Office building and parking garage

 

Houston City Club (aka 1 City Club)

 

Frost Bank

  

11 Greenway Plaza

Houston, TX 77046

 

3701 Portsmouth

Houston, TX 77046

 

3707 E Greenway Plaza

Houston, TX 77046

   [On file with Agent]

Edloe Parking Garage

 

  

3410 Edloe St.

Houston, TX 77027

   [On file with Agent]

Edloe Parking Lot

  

0 Edloe St.

Houston, TX 77027

 

0 Edloe Ln.

Houston, TX 77027

   Nine Greenway Plaza   

9 Greenway Plaza

Houston, TX 77046

   [On file with Agent]

Eight Greenway Plaza

Twelve Greenway Plaza

  

8 Greenway Plaza

Houston, TX 77046

   [On file with Agent]

 

 

1  Note that part of the property is subject to a Ground Lease between Cousins
Greenway East Parent LLC and PKY 3200 SW Freeway, LLC.



--------------------------------------------------------------------------------

SCHEDULE 6.1

Borrowing Base Property Diligence; Additional Borrowing Base Property Closing
Deliverables

Part I: Items Required for in Relation to Borrowing Base Properties on the
Closing Date:

 

  •   Updated financial projections for the Parent’s consolidated operations,
and for each Borrowing Base Property;

 

  •   Title Policies for each Borrowing Base Property;

 

  •   Surveys for each Borrowing Base Property;

 

  •   Third-party reports limited to (i) a MAI appraisal (in accordance with
FIRREA standards and commissioned by the Administrative Agent in the name of the
Administrative Agent, its successors and assigns), (ii) environmental reports,
(iii) property condition/engineering reports and (iv) if requested by the
Administrative Agent in its reasonable discretion, seismic reports and such
other reports as are usual and customary for similar credit facilities or
similar properties;

 

  •   All material licenses, permits and approvals (in each case, to the extent
available and as materiality shall be determined by any Lead Arranger in its
reasonable discretion), and certificate of occupancy for each Borrowing Base
Property;

 

  •   Third party zoning reports for each Borrowing Base Property;

 

  •   Copies of all management, franchise, leases and material operating
agreements relating to each Borrowing Base Property;

 

  •   Applicable ground leases and satisfactory estoppels from ground lessors
relating to each Borrowing Base Property;

 

  •   Documentation regarding any other encumbrances over the Borrowing Base
Properties, including REAs (and receipt of satisfactory REA estoppels),
easements and other estoppels;

 

  •   Standard flood determination forms for each Borrowing Base Property; and

 

  •   All insurance policies for the Borrower and each Borrowing Base Property,
including but not limited to, such evidence of flood insurance coverage
(including contents coverage, as applicable) as the Administrative Agent and the
Initial Lenders shall reasonably require.

Part II. Items required for any Additional Borrowing Base Property proposed
after the Effective Date: In each case in form and substance reasonably
acceptable to the Administrative Agent and the Initial Lenders:

 

  •   Subordination, Non-Disturbance and Attornment Agreements from all tenants
under Major Tenant Leases or any other Tenant Lease that contains any option,
right of first refusal or other right to purchase all or any portion of a
Borrowing Base Property under any circumstances, unless the applicable lease is
subordinate by its terms to the applicable Security Deed;



--------------------------------------------------------------------------------

  •   Security Documents in form substantially similar to the Security Documents
delivered on the Agreement Date;

 

  •   UCC Financing Statements;

 

  •   Assignment and Subordination of Management Agreements with respect to the
management agreement relating to the Property;

 

  •   Agreements with respect to parking at the Property (or offsite, to the
extent utilized by tenants at the Property);

 

  •   With respect to any additional Guarantor owning the Property (and, to the
extent reasonably required, its direct and indirect equity holders and managers)
all information requested by the Administrative Agent and each Lender in order
to comply with applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation, the Patriot Act;

 

  •   Legal opinions from Borrower’s and the applicable Guarantor’s counsel as
to due execution, authority, enforceability and local law issues;

 

  •   Payment of mortgage and recording taxes, to the extent applicable, and
delivery of such evidence and memoranda thereof the Administrative Agent shall
reasonably require;

 

  •   If such Property is subject to a ground lease, a master lease, a TRS lease
or other similar lease, such agreements and instruments from the applicable
lessors and lessees as the Administrative Agent shall reasonably require;

 

  •   Evidence of insurance with respect to the Property as the Administrative
Agent or any Initial Lender shall require (consistent with the insurance
obligations of Borrower and the Guarantors under the terms of the Credit
Agreement);

 

  •   a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Property” (as such term is
defined in the applicable Security Deed) (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and each Loan Party relating thereto);

 

  •   An update to any of the Schedules attached to the Credit Agreement as of
the Agreement Date which are required to be modified as a result of such
Property becoming an additional Borrowing Base Property (it being understood
that such updates shall become effective with the approval of the Administrative
Agent and the Initial Lenders);

 

  •   A certificate to the effect that the representations and warranties under
Section 7.1 of the Credit Agreement that relate to the Properties shall be true
and correct with respect to the additional Property, taking into account the
update of the Schedules delivered concurrently therewith;

 

  •   Such other instruments, documents and deliveries with respect to the
additional Property and applicable Guarantor, as the Administrative Agent shall
reasonably require, including evidence that all other action that the
Administrative Agent may deem necessary or desirable in order to create valid
first and subsisting Liens on the property described in any applicable Security
Deed has been taken.



--------------------------------------------------------------------------------

Schedule 7.1(b)

Ownership Structure

Parkway Operating Partnership LP

October 6, 2016

[Attached]



--------------------------------------------------------------------------------

Entity

  

Jurisdiction

   Name of
Equity Holder    Class and
Series    Percentage of
Ownership
Interests of
such Class
and Series    Certificate
Number,
if
applicable    Type of
Subsidiary Parkway Operating Partnership LP    Delaware    Parkway
Properties
General
Partner, Inc.    General
Partner Units    1% of
common
partnership
interests
(100% of
General
Partner Units
outstanding)    N/A    Material       Parkway, Inc.    Limited
Partner Units    51.5% of
common
partnership
interests    N/A    Material       Parkway
Properties LP    Limited
Partner Units    47.5% of
common
partnership
interests    N/A    Material       Parkway
Properties LP    Preferred
Limited
Partner Units    100%    N/A    Material Parkway Properties General Partner,
Inc.    Delaware    Parkway, Inc.    Common
Stock    100%    N/A    Material Parkway Properties LP    Delaware    Parkway
Properties
General
Partner, Inc.    General
Partner Units    0.1% of
common
partnership
interests
(100% of
General
Partner Units
outstanding)    N/A    Material       Parkway, Inc.    Limited
Partner Units    95.8% of
common
partnership
interests    N/A    Material       outside limited
partners    Limited
Partner Units    4.1% of
common
partnership
interests    N/A    Material



--------------------------------------------------------------------------------

Entity

  

Jurisdiction

   Name of
Equity Holder    Class and
Series    Percentage of
Ownership
Interests of
such Class
and Series    Certificate
Number,
if
applicable    Type of
Subsidiary       Parkway, Inc.    Preferred
Limited
Partner Units    100%    N/A    Material PKY-2101 CityWest 1&2, LP    Delaware
   Parkway
Operating
Partnership LP    Partnership
Interests    99.5%    N/A    Material       PKY-CityWest
1&2 GP, LLC    Partnership
Interests    0.5%    N/A    Material PKY-2101 CityWest 1&2 GP, LLC    Delaware
   Parkway
Operating
Partnership LP    Membership
Interests    100%    N/A    Material Cousins Greenway Central Plant LLC   
Georgia    Parkway
Operating
Partnership LP    Membership
Interests    100%    N/A    Material Cousins Greenway East Parent LLC    Georgia
   Parkway
Operating
Partnership LP    Membership
Interests    100%    N/A    Material Cousins Greenway West Parking LLC   
Georgia    Parkway
Operating
Partnership LP    Membership
Interests    100%    N/A    Material Cousins Greenway Outparcel West LLC   
Georgia    Parkway
Operating
Partnership LP    Membership
Interests    100%    N/A    Material Cousins Greenway West Parent LLC    Georgia
   Cousins/
Daniel, LLC    Membership
Interests    100%    N/A    Material Cousins Greenway West First Parent LLC   
Georgia    Cousins
Greenway
West Parent
LLC    Membership
Interests    100%    N/A    Material Cousins/Daniel, LLC    Georgia    Parkway
Operating
Partnership LP    Membership
Interests    99%    N/A    Material       Parkway, Inc.    Membership
Interests    1%    N/A    Material



--------------------------------------------------------------------------------

Entity

  

Jurisdiction

   Name of
Equity Holder    Class and
Series    Percentage of
Ownership
Interests of
such Class
and Series    Certificate
Number,
if
applicable    Type of
Subsidiary Cousins Greenway Edloe Parking LLC    Georgia    CF Murfreesboro
Associates    Membership
Interests    100%    N/A    Material Cousins Greenway Nine LLC    Georgia   
CF Murfreesboro
Associates    Membership
Interests    100%    N/A    Material CF Murfreesboro Associates    Delaware   
Parkway
Operating
Partnership LP    Membership
Interests    99%    N/A    Material       Parkway, Inc.    Membership
Interests    1%    N/A    Material Cousins Greenway Eight Twelve LLC    Georgia
   CP Venture
IV Holdings
LLC    Membership
Interests    100%    N/A    Material CP Venture IV Holdings LLC    Delaware   
Parkway
Operating
Partnership
LP    Membership
Interests    92%    N/A    Material       Parkway, Inc.    Membership
Interests    8%    N/A    Material PKY Masters Properties Group, L.P.   
Maryland    Parkway
Operating
Partnership
LP    Membership
Interests    99%    N/A    Excluded PKY Masters Properties Group, L.P.   
Maryland    PKY Masters
GP, LLC    Membership
Interests    1% GP    N/A    Excluded PKY Masters GP, LLC    Delaware    Parkway
Operating
Partnership
LP    Membership
Interests    100%    N/A    Excluded PKY- CityWest Land GP, LLC    Delaware   
PKY Masters
Properties
Group, L.P.    Membership
Interests    100%    N/A    Excluded PKY-CityWest Land, LP    Delaware    PKY
Masters
Properties
Group, L.P.    Partnership
Interests    99.5%    N/A    Excluded       PKY-CityWest
Land GP,
LLC    Partnership
Interests    0.5%    N/A    Excluded PKY-2101 CityWest 3&4 GP, LLC    Delaware
   PKY Masters
Properties
Group, L.P.    Membership
Interests    100%    N/A    Excluded PKY-2101 CityWest 3&4, LP    Delaware   
PKY Masters
Properties
Group, L.P.    Partnership
Interests    99.5%    N/A    Excluded       PKY-
CityWest
3&4 GP, LLC    Partnership
Interests    0.5%    N/A    Excluded



--------------------------------------------------------------------------------

Entity

  

Jurisdiction

   Name of
Equity Holder    Class and
Series    Percentage of
Ownership
Interests of
such Class
and Series    Certificate
Number,
if
applicable    Type of
Subsidiary PKY 3200 SW Freeway, LLC    Delaware    Parkway
Operating
Partnership LP    Membership
Interests    100%    N/A    Excluded PKY-San Felipe Plaza GP, LLC    Delaware   
PKY Masters
Properties
Group, L.P.    Membership
Interests    100%    N/A    Excluded PKY-San Felipe Plaza, L.P.    Delaware   
PKY Masters
Properties
Group, L.P.    Partnership
Interests    99.5%    N/A    Excluded       PKY-San
Felipe Plaza
GP, LLC    Partnership
Interests    0.5%    N/A    Excluded Cousins POC I LLC    Georgia    Parkway
Operating
Partnership LP    Membership
Interests    100%    N/A    Excluded Eola Office Partners LLC    Florida   
Parkway
Operating
Partnership LP    Membership
Interests    100%    N/A    Excluded PKY Masters TRS Services, LLC    Delaware
   Eola Office
Partners LLC    Membership
Interests    100%    N/A    Excluded PKY Masters TRS Equity Holding, LLC   
Delaware    Eola Office
Partners LLC    Membership
Interests    100%    N/A    Excluded Eola Capital LLC    Florida    Eola Office
Partners LLC    Membership
Interests    100%    N/A    Excluded PKY Masters TRS Amenities, LLC    Delaware
   Eola Office
Partners LLC    Membership
Interests    100%    N/A    Excluded PKY Peachtree TRS Equity Holdings, LLC   
Delaware    Eola Office
Partners LLC    Membership
Interests    100%    N/A    Excluded PKY Masters Bridgeco LLC    Delaware   
Eola Capital
LLC    Membership
Interests    100%    N/A    Excluded Eola Capital Asset Mgt LLC    Florida   
Eola Capital
LLC    Membership
Interests    100%    N/A    Excluded Eola TRS LLC    Delaware    Eola Capital
LLC    Membership
Interests    100%    N/A    Excluded Eola Capital NC LLC    North Carolina   
Eola Capital
LLC    Membership
Interests    100%    N/A    Excluded Eola Capital Investors LLC    Delaware   
Eola Capital
LLC    Membership
Interests    100%    N/A    Excluded PKY 400 North Belt, LLC    Delaware   
Parkway
Operating
Partnership LP    Membership
Interests    100%    N/A    Excluded



--------------------------------------------------------------------------------

Entity

  

Jurisdiction

   Name of
Equity Holder    Class and
Series    Percentage of
Ownership
Interests of
such Class
and Series    Certificate
Number,
if
applicable    Type of
Subsidiary Parkway JHLIC, LP    Delaware    Parkway
Operating
Partnership LP    Membership
Interests    99.9%    N/A    Excluded       Parkway
Properties
General
Partners, Inc.    Membership
Interests    0.1% GP    N/A    Excluded Parkway Hancock Texas Manager, LLC   
Delaware    Parkway
Operating
Partnership
LP    Membership
Interests    100%    N/A    Excluded Parkway Hancock Texas, LLC    Delaware   
Parkway
Hancock
Texas
Manager, LLC    Membership
Interests    100%    N/A    Excluded PKY Masters SPE Corp.    Pennsylvania   
PKY Masters
Properties
Group, L.P.    Membership
Interests    100%    N/A    Excluded 2121 Market Street Associates, L.P.   
Pennsylvania    PKY Masters
Properties
Group, L.P.    Membership
Interests    0.5%    N/A    Excluded       PKY Masters
SPE Corp.    Membership
Interests    0.5%    N/A    Excluded



--------------------------------------------------------------------------------

Schedule 7.1(f)

Properties

Parkway Operating Partnership LP

As of June 30, 2016

 

Property Name

   Square Footage
(in thousands)      Occupancy     Construction in
Process (Yes/No)  

Greenway Plaza

     4,347         89.1 %      No   

CityWestPlace

     1,473         77.5 %      No   

Post Oak Central

     1,280         93.3 %      No   

San Felipe Plaza

     980         84.4 %      No   

Phoenix Tower

     630         79.0 %      No   



--------------------------------------------------------------------------------

SCHEDULE 7.1(g)

Existing Indebtedness

Parkway Operating Partnership LP

As of June 30, 2016

 

Property Name

   Fixed Rate     Maturity Date      Amount Outstanding  

Post Oak Central

     4.26 %      10/01/2020       $ 180,046,019.44   

San Felipe Plaza

     4.78 %      12/01/2018       $ 106,991,550.39   

CityWestPlace III & IV

     5.03 %      03/05/2020       $ 89,527,596.19   

Phoenix Tower

     3.87 %      03/01/2023       $ 77,567,329.92   



--------------------------------------------------------------------------------

SCHEDULE 7.1 (h)

Material Contracts

Parkway Operating Partnership LP

October 6, 2016

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1 (i) 

Litigation

Parkway Operating Partnership LP

October 6, 2016

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1 (k)

Undisclosed Material Liabilities

Parkway Operating Partnership LP

October 6, 2016

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1 (r)

Affiliate Transactions

Parkway Operating Partnership LP

October 6, 2016

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1 (bb)(vi)

Flood Zone Properties

Parkway Operating Partnership LP

October 6, 2016

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1 (bb)(viii)

Tenant Leases

Parkway Operating Partnership LP

October 6, 2016

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1 (bb)(x)

Leasing Agreements

Parkway Operating Partnership LP

October 6, 2016

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1 (bb)(xi)

Off-Site Parking Agreements

Parkway Operating Partnership LP

October 6, 2016

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1 (bb)(xii)

Management Agreements

Parkway Operating Partnership LP

October 6, 2016

 

  •   Management, Leasing and Services Agreement, dated as of the Agreement
Date, between Parkway Realty Management LLC and PKY-2101 CityWest 1&2, LP.

 

  •   Management, Leasing and Services Agreement, dated as of the Agreement
Date, between Parkway Realty Management LLC, Cousins Greenway Central Plant LLC,
Cousins Greenway East Parent LLC, Cousins Greenway West Parking LLC, Cousins
Greenway Outparcel West LLC, Cousins Greenway West First Parent LLC, Cousins
Greenway Edloe Parking LLC, Cousins Greenway Nine LLC and Cousins Greenway Eight
Twelve LLC.



--------------------------------------------------------------------------------

SCHEDULE 8.16

Post-Closing Covenants

October 6, 2016

1. Within sixty (60) days after the Agreement Date (or such later date as the
Administrative Agent may determine in its sole discretion), the Borrower, at its
sole expense, shall use commercially reasonable efforts to deliver to the
Administrative Agent fully executed originals of a subordination non-disturbance
and attornment agreement (each, an “SNDA”) for each of the tenants listed below
in the Administrative Agent’s form previously provided by the Administrative
Agent to the Borrower or such other form as the Administrative Agent may approve
in its sole discretion:

Occidental Oil and Gas Corporation

Statoil Gulf Services L.L.C.

Invesco Management Group, Inc.

Transocean Offshore Deepwater Drilling Inc.

CPL Retail Energy

Camden Property Trust

Parker Drilling Management Services, Inc.

Gulf South Pipeline Company, LP

W&T Offshore, Inc.

W&T Offshore, LLC

Sheridan Production Company LLC

2. Within sixty (60) days after the Agreement Date (or such later date as the
Administrative Agent may determine in its sole discretion), the Borrower, at its
sole expense, shall use commercially reasonable efforts to deliver to the
Administrative Agent fully executed originals of an estoppel certificate for
each of the tenants listed below in the Administrative Agent’s form previously
provided by the Administrative Agent to the Borrower or such other form as the
Administrative Agent may approve in its sole discretion:

Occidental Oil and Gas Corporation

Statoil Gulf Services L.L.C.

Invesco Management Group, Inc.

Transocean Offshore Deepwater Drilling Inc.

CPL Retail Energy

Camden Property Trust

Parker Drilling Management Services, Inc.

Gulf South Pipeline Company, LP

W&T Offshore, Inc.

W&T Offshore, LLC

Sheridan Production Company LLC

Amerigroup Texas, Inc.

Baylor College of Medicine

Briggs & Veselka Co.

Buckeye Partners, L.P.

Coats, Rose, Yale, Ryman & Lee

Hercules Offshore, Inc.

Holliday Fenoglio Fowler, L.P.



--------------------------------------------------------------------------------

PBK Architects, Inc.

Rimkus Consulting Group, Inc.

Vanco Exploration Company (Lukoil)

PKY 3200 SW Freeway, LLC



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each]1 Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each]2 Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption Agreement as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, and guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption Agreement, without
representation or warranty by [the][any] Assignor.

 

1.Assignor[s]:        

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

EXECUTION VERSION

Assignor [is] [is not] a Defaulting Lender

 

2.      Assignee[s]:

       

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3. Borrower: PARKWAY OPERATING PARTNERSHIP LP

 

4. Administrative Agent: BANK OF AMERICA, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: The Credit Agreement dated as of October 6, 2016 among
PARKWAY OPERATING PARTNERSHIP LP, as Borrower, PARKWAY, INC., as Parent, the
Lenders parties thereto, BANK OF AMERICA, N.A., as Administrative Agent, and the
other agents parties thereto

 

6. Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6      Class
Assigned7      Aggregate
Amount of
Commitment/
Loans for all
Lenders8      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans9      CUSIP
Number            $         $           %                $         $           %
     

 

[7. Trade Date:             ]10

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 

   ASSIGNOR[S]11    [NAME OF ASSIGNOR]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the Class of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan,” etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

11  Add additional signature blocks as needed.

 

A-2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

By:   Name:   Title:   [NAME OF ASSIGNOR] By:   Name:   Title:   ASSIGNEE[S]12
[NAME OF ASSIGNEE] By:   Name:   Title:   [NAME OF ASSIGNEE] By:   Name:  
Title:  

 

12  Add additional signature blocks as needed.

 

A-3



--------------------------------------------------------------------------------

EXECUTION VERSION

[Consented to and]13 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:  

 

Name:  

 

Title:  

 

[Consented to:]14

[NAME OF RELEVANT PARTY]

 

By:  

 

Name:  

 

Title:  

 

 

13  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14  To be added only if the consent of the Borrower and/or other parties (e.g.
the Issuing Banks) is required by the terms of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

EXECUTION VERSION

ANNEX 1

CREDIT AGREEMENT DATED AS OF OCTOBER 6, 2016 BY AND AMONG PARKWAY OPERATING
PARTNERSHIP LP, PARKWAY, INC., THE LENDERS PARTY THERETO AND BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1. Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption
Agreement and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of the Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under Section 13.5.(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date specified for this Assignment and Assumption Agreement,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 9.1. or 9.2., as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption
Agreement and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption Agreement and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption Agreement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

A-5



--------------------------------------------------------------------------------

EXECUTION VERSION

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption Agreement. The Assignor[s] and
the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption Agreement may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption Agreement. This
Assignment and Assumption Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

[Attached]

 

B-1



--------------------------------------------------------------------------------

DISBURSEMENT INSTRUCTION AGREEMENT

Borrower: PARKWAY OPERATING PARTNERSHIP LP

Administrative Agent: BANK OF AMERICA, N.A., as Administrative Agent for itself
and on behalf of the Lenders party to the Credit Agreement defined below

Loan: Loans made pursuant to that certain Credit Agreement dated as of
October 6, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, “Credit Agreement”) by and among Borrower, Parkway, Inc., the
Lenders party thereto, Administrative Agent, and the other parties thereto.

Effective Date: INSERT DATE

Check applicable box:

New - This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

Replace Previous Agreement - This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

  (1) to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter; and

 

  (2) to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.4.(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

Disbursement of Loan Proceeds at Origination/Closing

Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

B-2



--------------------------------------------------------------------------------

    

Individual’s Name

  

Title

1.

     

2.

     

3.

     

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.

 

    

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as

needed; wire instructions for each Receiving Party must be attached as the
Closing Exhibit)

1.

  

2.

  

3.

  

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Bank of America, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

Deposit Account Number:

Further Credit Information/Instructions:

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after the
date of a the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

    

Individual’s Name

  

Title

1.

     

2.

     

3.

     

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

B-3



--------------------------------------------------------------------------------

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

    

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as

needed; wire instructions for each Receiving Party must be attached as the
Subsequent

Disbursement Exhibit)

1.

  

2.

  

3.

  

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Bank of America N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

Deposit Account Number:

Further Credit Information/Instructions:

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

PARKWAY OPERATING PARTNERSHIP LP

By:  

Parkway Properties General Partners, Inc.,

its sole general partner

  By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

 

B-4



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers and Subsequent Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.

Limitation of Liability. Administrative Agent, Issuing Banks and Lenders shall
not be liable to Borrower or any other parties for: (i) errors, acts or failures
to act of others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent, Issuing Banks or any Lender; (ii) any loss,
liability or delay caused by fires, earthquakes, wars, civil disturbances, power
surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Administrative
Agent’s, any Issuing Bank’s or any Lender’s control; or (iii) any special,
consequential, indirect or punitive damages, whether or not (A) any claim for
these damages is based on tort or contract or (B) Administrative Agent, any
Issuing Bank, any Lender or Borrower knew or should have known the likelihood of
these damages in any situation. Neither Administrative Agent, any Issuing Bank
nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY
IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AN
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

B-5



--------------------------------------------------------------------------------

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

CLOSING EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT

TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

B-6



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT

TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

B-7



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTY

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

            , 20     

BANK OF AMERICA, N.A., as Administrative Agent

One Independence Center

101 N. Tryon St

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attn: David Cochran

Telecopier: 704-719-5440

Telephone: 980-386-8201

Electronic Mail: david.a.cochran@baml.com

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of October 6, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among PARKWAY OPERATING PARTNERSHIP LP (the
“Borrower”), PARKWAY, INC., as Parent, the financial institutions party thereto
and their assignees under Section 13.5. thereof (the “Lenders”), BANK OF
AMERICA, N.A., as Administrative Agent (“Administrative Agent”) and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

Pursuant to Section 2.9. of the Credit Agreement, Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

  1. The requested date of such Continuation is             , 20     .

 

  2. The Class of Loans to be Continued pursuant hereto is:

☐ Revolving Loans

☐ Term Loans

 

  3. The aggregate principal amount of the Class of Loans indicated above
subject to such Continuation is $            and the portion of such principal
amount subject to such Continuation is $            . Each Continuation of LIBOR
Loans of the same Class shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $250,000 in excess thereof.

 

  4. The current Interest Period of the Loans or portion thereof subject to such
Continuation ends on             , 20     .

 

  5. The duration of the Interest Period for the Loans or portion thereof
subject to such Continuation is:

[Check one box only]

 

D-1



--------------------------------------------------------------------------------

☐ one month

☐ two months

☐ three months

☐ six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, no Default or Event of Default exists or shall exist.

[Signature on Next Page]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

Sincerely,

 

PARKWAY OPERATING PARTNERSHIP LP,

a Delaware limited partnership

By:  

Parkway Properties General Partners, Inc.,

    its sole general partner

      By:  

 

      Name:  

 

      Title:  

 

      By:  

 

      Name:  

 

      Title:  

 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

            , 20     

BANK OF AMERICA, N.A., as Administrative Agent

One Independence Center

101 N. Tryon St

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attn: David Cochran

Telecopier: 704-719-5440

Telephone: 980-386-8201

Electronic Mail: david.a.cochran@baml.com

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of October 6, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among PARKWAY OPERATING PARTNERSHIP LP (the
“Borrower”), PARKWAY, INC., as Parent, the financial institutions party thereto
and their assignees under Section 13.5. thereof (the “Lenders”), BANK OF
AMERICA, N.A., as Administrative Agent (“Administrative Agent”) and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

Pursuant to Section 2.10. of the Credit Agreement, Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

  1. The requested date of such Continuation is             , 20     .

 

  2. The Class of Loans to be Continued pursuant hereto is:

☐ Revolving Loans

☐ Term Loans

 

  3. The Type of Loans to be Converted pursuant hereto is currently:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Loan, with an initial Interest Period for a duration of:

 

  4. The aggregate principal amount of the Class of Loans indicated above
subject to such Continuation is $            and the portion of such principal
amount subject to such Continuation is $            . Each Continuation of LIBOR
Loans of the same Class shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $250,000 in excess thereof.

 

E-1



--------------------------------------------------------------------------------

  5. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Loan

[Check one box only]

☐ one month

☐ two months

☐ three months

☐ six months

[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, no Default or Event of Default exists or shall exist.]
Include this paragraph only in the case of a conversion of Base Rate Loans into
LIBOR Loans.

[Signature on Next Page]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

Sincerely,

PARKWAY OPERATING PARTNERSHIP LP,

a Delaware limited partnership

 

By:  

Parkway Properties General Partners, Inc.,

    its sole general partner

      By:  

 

      Name:  

 

      Title:  

 

          By:  

 

      Name:  

 

      Title:  

 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF REVOLVING BORROWING

            , 20    

BANK OF AMERICA, N.A., as Administrative Agent

One Independence Center

101 N. Tryon St

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attn: David Cochran

Telecopier: 704-719-5440

Telephone: 980-386-8201

Electronic Mail: david.a.cochran@baml.com

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of October 6, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among PARKWAY OPERATING PARTNERSHIP LP (the
“Borrower”), PARKWAY, INC., as Parent, the financial institutions party thereto
and their assignees under Section 13.5. thereof (the “Lenders”), BANK OF
AMERICA, N.A., as Administrative Agent (“Administrative Agent”) and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Revolving Lenders make Revolving Loans to the Borrower in an
aggregate amount equal to $            . Each borrowing of (x) Base Rate Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess thereof and (y) LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $250,000 in excess thereof.

 

  2. The Borrower requests that such Revolving Loans be made available to the
Borrower on             , 20    .

 

  3. The proceeds of such Revolving Loans will be used for the following
purposes which are consistent with the terms of Section 8.8. of the Credit
Agreement:

                                                                 
                                         
                                                .

 

  4. The Borrower hereby requests that such Revolving Loans be of the following
Type:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

F-1



--------------------------------------------------------------------------------

☐ one month

☐ two months

☐ three months

☐ six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Revolving Loans and after giving effect thereto, (a) no Default or Event of
Default exists or shall exist, and no violation of the limits described in
Section 2.15. of the Credit Agreement would occur after giving effect thereto,
and (b) the representations and warranties made or deemed made by the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party
are and shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances permitted under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Revolving Loans contained in
Article VI. of the Credit Agreement, will have been satisfied (or waived in
accordance with the applicable provisions of the Loan Documents) at the time
such Credit Event are made.

[Signature on Next Page]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Revolving Borrowing as of the date first written above.

Sincerely,

PARKWAY OPERATING PARTNERSHIP LP,

a Delaware limited partnership

 

By:  

Parkway Properties General Partners, Inc.,

    its sole general partner

By:    

 

Name:    

 

Title:    

 

By:    

 

Name:    

 

Title:    

 

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTICE OF TERM LOAN BORROWING

            , 20        

BANK OF AMERICA, N.A., as Administrative Agent

One Independence Center

101 N. Tryon St

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attn: David Cochran

Telecopier: 704-719-5440

Telephone: 980-386-8201

Electronic Mail: david.a.cochran@baml.com

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of October 6, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among PARKWAY OPERATING PARTNERSHIP LP (the
“Borrower”), PARKWAY, INC., as Parent, the financial institutions party thereto
and their assignees under Section 13.5. thereof (the “Lenders”), BANK OF
AMERICA, N.A., as Administrative Agent (“Administrative Agent”) and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.2.(b) of the Credit Agreement, the Borrower hereby
requests that the Term Loan Lenders make Term Loans to the Borrower in an
aggregate amount equal to $350,000,000.

 

  2. The Borrower requests that such Term Loans be made available to the
Borrower on             , 20        .

 

  3. The Borrower hereby requests that the Term Loans be of the following Type:

[Check one box only]

 

  ☐ Base Rate Loan

 

  ☐ LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

  ☐ one month

 

  ☐ two months

 

  ☐ three months

 

  ☐ six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Term
Loans and after giving effect thereto, (a) no Default or Event of Default exists
or shall exist and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is

 

H-1



--------------------------------------------------------------------------------

a party are and shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty is true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties were true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Term Loans contained in
Article VI. of the Credit Agreement, will have been satisfied (or waived in
accordance with the applicable provisions of the Loan Documents) at the time
such Credit Event are made.

[Signature on Next Page]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Term Loan Borrowing as of the date first written above.

Sincerely,

PARKWAY OPERATING PARTNERSHIP LP,

a Delaware limited partnership

By: Parkway Properties General Partners, Inc.,

            its sole general partner

 

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF TERM NOTE

            ,             

FOR VALUE RECEIVED, the undersigned, PARKWAY OPERATING PARTNERSHIP LP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of             (the “Lender”), in care of
BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative Agent”) at
BANK OF AMERICA, N.A., One Independence Center, 101 N. Tryon Street, Mail Code:
NC1-001-05-46, Charlotte, NC 28255-0001, or at such other address as may be
specified in writing by the Administrative Agent to the Borrower, the aggregate
unpaid principal amount of all Terms Loans made by the Lender to the Borrower
pursuant to Article II of the Credit Agreement (as hereinafter defined), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

The date and amount of the Term Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Term Note (this “Term
Note”), endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder.

This Term Note is one of the Term Notes referred to in the Credit Agreement
dated as of October 6, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Parkway, Inc., the financial institutions party thereto and their assignees
under Section 13.5. thereof (the “Lenders”) and the Administrative Agent.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Term
Note upon the occurrence of certain events and for prepayments of the Term Loan
upon the terms and conditions specified therein.

Except as permitted by Section 13.5. of the Credit Agreement, this Term Note may
not be assigned by the Lender to any Person.

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Term Note.

[Signature Page Follows]

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date first written above.

 

PARKWAY OPERATING PARTNERSHIP LP By:   Parkway Properties General Partners,
Inc., its sole general partner   By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

 

I-2



--------------------------------------------------------------------------------

SCHEDULE OF TERM LOANS

This Term Note evidences the Term Loan made by the Lender under the Credit
Agreement to the Borrower, on the dates and in the principal amount set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Term

Loan

 

Principal

Amount of Term

Loan

 

Amount Paid or

Prepaid

   Unpaid Principal
Amount    Notation Made
By

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF REVOLVING NOTE

            ,             

FOR VALUE RECEIVED, the undersigned, PARKWAY OPERATING PARTNERSHIP LP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of             (the “Lender”), in care of
BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative Agent”) at
BANK OF AMERICA, N.A., One Independence Center, 101 N. Tryon Street, Mail Code:
NC1-001-05-46, Charlotte, NC 28255-0001, or at such other address as may be
specified in writing by the Administrative Agent to the Borrower, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower pursuant to Article II of the Credit Agreement (as hereinafter
defined), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.

The date and amount of each Revolving Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Revolving Note (this
“Revolving Note”), endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement dated as of October 6 , 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, Parkway, Inc., the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), the Administrative Agent,
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Revolving Note upon the occurrence of certain events and for prepayments of the
Revolving Loans upon the terms and conditions specified therein.

Except as permitted by Section 13.5. of the Credit Agreement, this Revolving
Note may not be assigned by the Lender to any Person.

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Revolving Note.

[Signature Page Follows]

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

PARKWAY OPERATING PARTNERSHIP LP By:   Parkway Properties General Partners,
Inc., its sole general partner   By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

 

J-2



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS

This Revolving Note evidences Revolving Loans made under the within-described
Credit Agreement to the Borrower, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:

 

Date of Revolving

Loan

 

Principal

Amount of

Revolving Loan

 

Amount Paid or

Prepaid

   Unpaid Principal
Amount    Notation Made
By

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K

[RESERVED]

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of October 6, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among PARKWAY OPERATING PARTNERSHIP LP (the
“Borrower”), PARKWAY, INC., as Parent, the financial institutions party thereto
and their assignees under Section 13.5. thereof (the “Lenders”), BANK OF
AMERICA, N.A., as Administrative Agent (“Administrative Agent”) and the other
parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or IRS Form 8BEN-E, as applicable. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:             , 20    

 

L-1-1



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of October 6, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among PARKWAY OPERATING PARTNERSHIP LP (the
“Borrower”), PARKWAY, INC., as Parent, the financial institutions party thereto
and their assignees under Section 13.5. thereof (the “Lenders”), BANK OF
AMERICA, N.A., as Administrative Agent (“Administrative Agent”) and the other
parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form 8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:             , 20    

 

L-2-1



--------------------------------------------------------------------------------

EXHIBIT L-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of October 6, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among PARKWAY OPERATING PARTNERSHIP LP (the
“Borrower”), PARKWAY, INC., as Parent, the financial institutions party thereto
and their assignees under Section 13.5. thereof (the “Lenders”), BANK OF
AMERICA, N.A., as Administrative Agent (“Administrative Agent”) and the other
parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form 8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:             , 20    

 

L-3-1



--------------------------------------------------------------------------------

EXHIBIT L-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of October 6, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among PARKWAY OPERATING PARTNERSHIP LP (the
“Borrower”), PARKWAY, INC., as Parent, the financial institutions party thereto
and their assignees under Section 13.5. thereof (the “Lenders”), BANK OF
AMERICA, N.A., as Administrative Agent (“Administrative Agent”) and the other
parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form 8BEN-E, as applicable, or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form 8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:            , 20    

 

L-4-1



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF COMPLIANCE CERTIFICATE

            , 20            

BANK OF AMERICA, N.A., as Administrative Agent

One Independence Center

101 N. Tryon St

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attn: David Cochran

Telecopier: 704-719-5440

Telephone: 980-386-8201

Electronic Mail: david.a.cochran@baml.com

Each of the Lenders Party to the Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of October 6, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PARKWAY OPERATING PARTNERSHIP LP (the
“Borrower”), PARKWAY, INC. (the “Parent”) the financial institutions party
thereto and their assignees under Section 13.5. thereof (the “Lenders”), BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”) and the
other parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

Pursuant to Section [6.1(a)(ix)][9.3.(a)][10.4(d)]15 of the Credit Agreement,
the undersigned, in his or her capacity as an officer of the Parent, and not
individually, hereby certifies to the Administrative Agent and the Lenders as
follows:

(1) The undersigned is the [chief financial officer / chief accounting officer /
vice president of capital markets] of the Parent.

(2) The undersigned has reviewed the terms of the Credit Agreement and has
examined the books and records of the Parent and the Borrower and has conducted
such other examinations and investigations with respect to the relevant
accounting period ending on,             , 20            (the “Fiscal Period End
Date”) as are reasonably necessary to provide this Compliance Certificate.

(3) No Default or Event of Default exists as of the date hereof [if such is not
the case, specify such Default or Event of Default and its nature, when it
occurred and whether it is continuing and the steps being taken by the Parent
and/or the Borrower with respect to such event, condition or failure].

(4) The representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the date
hereof (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is true and correct
in all respects), except to the extent such representations or warranties
expressly relate to an earlier date (in which case

 

 

15 

Select the appropriate Section(s) of Credit Agreement calling for delivery of a
Compliance Certificate.

 

M-1



--------------------------------------------------------------------------------

such representations and warranties were true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty was true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances permitted under the Credit Agreement and the other Loan
Documents.

(5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether the Parent and its Subsidiaries were in compliance with the
covenants contained in Section 10.1. of the Credit Agreement as of the Fiscal
Period End Date [and Section 6.1(m) of the Credit Agreement as of the Fiscal
Period End Date and Section 6.1(n) of the Credit Agreement as of the Effective
Date (with Adjusted Borrowing Base NOI calculated on a pro forma basis giving
effect to the Transactions as of the Parent’s fiscal quarter ending June 30,
2016), as calculated on a pro forma basis, giving pro forma effect to the making
of any Loan to be made on the Effective Date and each element of the
Transactions]16.

(6) Attached hereto as Exhibit A are any amendments to the certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents of the Parent or the Borrower filed or entered
into since delivery of the last Compliance Certificate to the Administrative
Agent pursuant to the Credit Agreement.

[Signature Page Follows]

 

 

16  For use on closing date compliance certificate.

 

M-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.

 

By:   Name:     the [chief financial officer / chief accounting officer / vice
president of capital markets] of the Parent

 

 

M-3



--------------------------------------------------------------------------------

Schedule 1

[Calculations to be Attached]

 

M-4



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF MAXIMUM LOAN AVAILABILITY CERTIFICATE

Reference is made to that certain Credit Agreement dated as of October 6, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PARKWAY OPERATING PARTNERSHIP LP (the
“Borrower”), Parkway, Inc. (the “Parent”) the financial institutions party
thereto and their assignees under Section 13.5. thereof (the “Lenders”), BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”) and the
other parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

Pursuant to Section [4.1(c)][6.1(a)(xi)][9.3(d)]17 of the Credit Agreement, the
undersigned, in his or her capacity as an officer of the Parent, and not
individually, hereby certifies to the Lenders and the Administrative Agent that:

 

  1. With respect to each of the Properties listed on Schedule 1 attached
hereto, that:

 

  (a) such Property is fully developed primarily as an office Property;

 

  (b) such Property is 100% owned in fee simple or leased under a Ground Lease
by the Borrower or a Guarantor;

 

  (c) regardless of whether such Property is owned by the Borrower or a
Subsidiary, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person:

 

  (i) to create Liens on such Property as security for Indebtedness of the
Parent, the Borrower or such Subsidiary, as applicable; and

 

  (ii) to sell, transfer or otherwise dispose of such Property (and in each
case, such right shall not be considered impaired, restricted or otherwise
affected by the existence of certain Negative Pledges permitted under Sections
10.2.(b)(i) and (ii));

 

  (d) neither such Property, nor any interest of the Borrower, any Subsidiary or
any Unconsolidated Affiliate therein (and if such Property is owned by a
Subsidiary or Unconsolidated Affiliate, none of the Borrower’s direct or
indirect ownership interests in such Subsidiary or Unconsolidated Affiliate) is
subject to:

 

  (i) any Lien other than Permitted Liens of the types described in clauses
(a) through (f) and (h) of the definition of “Permitted Lien” or

 

  (ii) any Negative Pledge other than Negative Pledges permitted under Sections
10.2.(b)(i) and (ii);

 

 

17  Select the appropriate Section(s) of Credit Agreement calling for delivery
of a Maximum Loan Availability Certificate.

 

N-1



--------------------------------------------------------------------------------

  (e) such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
Property;

 

  (f) if (i) such Property is leased by the Borrower or a Guarantor pursuant to
a Ground Lease, (ii) the lessor’s interest in such Property is subject to a
mortgage and (iii) such Ground Lease is subordinate to such mortgage, then the
mortgagee shall have executed a customary non-disturbance agreement with respect
to the rights of the Borrower or Guarantor under the Ground Lease; and

 

  (g) such property is located in a state of the United States of America or the
District of Columbia[; provided, that as of the Effective Date, each Property
constituting a Borrowing Base Property (other than City West Place Building II)
shall have an Occupancy Rate of 75% or greater]18.

2. Schedule 2 attached hereto accurately and completely sets forth for each
Borrowing Base Property19 as of             , 20            :

 

  (a) As-is Appraised Value for such Property;

 

  (b) The Maximum Loan Availability Criteria, which is (i) the Aggregate
Outstanding Balance shall be less than 50% of the aggregate as-is Appraised
Value of all Borrowing Base Properties and (ii) the Adjusted Borrowing Base NOI
shall be in an amount sufficient to produce (x) from the Effective Date to and
including October 6, 2017, a Minimum Implied Debt Service Coverage Ratio for the
Borrowing Base Properties of not less than 1.85 to 1.00 and (y) thereafter, a
Minimum Implied Debt Service Coverage Ratio for the Borrowing Base Properties of
not less than 2.00 to 1.00. With respect to a Property owned by a Subsidiary
that is not a Wholly Owned Subsidiary, only the Parent’s Ownership Share of the
Appraised Value of such Property or NOI of such Property shall be used when
determining the Maximum Loan Availability Criteria.

3. As of the date hereof (a) no Default or Event of Default exists or would
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects (except that,
to the extent any representation or warranty is qualified by materiality or
Material Adverse Effect or similar language, such representation or warranty
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except that, to the extent any representation or warranty is qualified
by materiality or Material Adverse Effect or similar language, such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.

 

18  Only to be included for certificate provided at closing.

19  If the Maximum Loan Availability Certificate is delivered in connection with
the submission of an Eligible Property as a Borrowing Base Property pursuant to
Section 4.1(b), then each of the calculations set forth on Schedule 2 should
include such Eligible Property as if it is already a Borrowing Base Property.

 

N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Maximum Loan Availability
Certificate on and as of             , 20        .

 

Name:  

 

Title:  

 

 

N-3



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF EQUITY PLEDGE AGREEMENT

 

O-1



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF PERFECTION CERTIFICATE

 

P-1